Exhibit 10.37

 

CREDIT AND SECURITY AGREEMENT

 

by and among

 

STARTEK, INC,

 

and

 

STARTEK USA, INC.,

 

as Borrowers,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

Dated as of February 28, 2012

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

1.

DEFINITIONS AND CONSTRUCTION

1

 

1.1

Definitions, Code Terms, Accounting Terms and Construction

1

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

1

 

2.1

Revolving Loan Advances

1

 

2.2

Reserved

1

 

2.3

Borrowing Procedures

1

 

2.4

Payments; Prepayments

2

 

2.5

Clearance Charge

3

 

2.6

Interest Rates: Rates, Payments, and Calculations

4

 

2.7

Designated Account

5

 

2.8

Maintenance of Loan Account; Statements of Obligations

5

 

2.9

Maturity Termination Dates

5

 

2.10

Effect of Maturity

6

 

2.11

Termination or Reduction by Borrowers

6

 

2.12

Fees

7

 

2.13

Letters of Credit

7

 

2.14

Illegality; Impracticability; Increased Costs

9

 

2.15

Capital Requirements

10

 

2.16

Extent of Each Borrower’s Liability, Contribution

10

 

 

 

 

 

 

 

 

3.

SECURITY INTEREST

12

 

3.1

Grant of Security Interest

12

 

3.2

Borrowers Remain Liable

13

 

3.3

Assignment of Insurance

13

 

3.4

Financing Statements

14

 

 

 

 

4.

CONDITIONS

14

 

4.1

Conditions Precedent to the Initial Extension of Credit

14

 

4.2

Conditions Precedent to all Extensions of Credit

14

 

4.3

Conditions Subsequent

14

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

15

 

 

 

 

6.

AFFIRMATIVE COVENANTS

15

 

6.1

Financial Statements, Reports, Certificates

15

 

6.2

Collateral Reporting

15

 

6.3

Existence

15

 

6.4

Maintenance of Properties

16

 

6.5

Taxes

16

 

6.6

Insurance

16

 

6.7

Inspection

17

 

6.8

Account Verification

17

 

6.9

Compliance with Laws

17

 

6.10

Environmental

17

 

6.11

Disclosure Updates

18

 

6.12

Collateral Covenants

19

 

6.13

Material Contracts

24

 

6.14

Location of Inventory, Equipment and Books

24

 

6.15

Further Assurances

24

 

 

 

 

7.

NEGATIVE COVENANTS

25

 

--------------------------------------------------------------------------------


 

 

7.1

Indebtedness

25

 

7.2

Liens

25

 

7.3

Restrictions on Fundamental Changes

25

 

7.4

Disposal of Assets

26

 

7.5

Change Name

26

 

7.6

Nature of Business

26

 

7.7

Prepayments and Amendments

26

 

7.8

Change of Control

27

 

7.9

Restricted Junior Payments

27

 

7.10

Accounting Methods

27

 

7.11

Investments; Controlled Investments

27

 

7.12

Transactions with Affiliates

28

 

7.13

Use of Proceeds

28

 

7.14

Limitation on Issuance of Stock

29

 

7.15

Consignments

29

 

7.16

Inventory and Equipment with Bailees

29

 

 

 

 

8.

FINANCIAL COVENANTS

29

 

 

 

 

9.

EVENTS OF DEFAULT

30

 

 

 

 

10.

RIGHTS AND REMEDIES

33

 

10.1

Rights and Remedies

33

 

10.2

Disposition of Pledged Interests by Lender

34

 

10.3

Voting and Other Rights in Respect of Pledged Interests

35

 

10.4

Additional Rights and Remedies

35

 

10.5

Lender Appointed Attorney in Fact

37

 

10.6

Remedies Cumulative

38

 

10.7

Crediting of Payments and Proceeds

38

 

10.8

Marshaling

38

 

10.9

License

38

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

38

 

11.1

Demand; Protest; etc.

38

 

11.2

Lender’s Liability for Collateral

39

 

11.3

Indemnification

39

 

 

 

 

12.

NOTICES

40

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

41

 

 

 

 

14.

ASSIGNMENTS; SUCCESSORS

42

 

 

 

 

15.

AMENDMENTS; WAIVERS

43

 

 

 

 

16.

TAXES

43

 

 

 

 

17.

GENERAL PROVISIONS

44

 

17.1

Effectiveness

44

 

17.2

Section Headings

44

 

17.3

Interpretation

44

 

17.4

Severability of Provisions

44

 

17.5

Debtor-Creditor Relationship

44

 

17.6

Counterparts; Electronic Execution

44

 

17.7

Revival and Reinstatement of Obligations

45

 

ii

--------------------------------------------------------------------------------


 

 

17.8

Confidentiality

45

 

17.9

Lender Expenses

46

 

17.10

Setoff

46

 

17.11

Survival

46

 

17.12

Patriot Act

46

 

17.13

Integration

47

 

17.14

Bank Product Providers

47

 

EXHIBITS AND SCHEDULES

 

 

 

Schedule 1.1

 

Definitions

Schedule 2.12

 

Fees

Schedule 6.1

 

Financial Statement, Reports, Certificates

Schedule 6.2

 

Collateral Reporting

 

 

 

Exhibit A

 

Form of Compliance Certificate

Exhibit B

 

Conditions Precedent

Exhibit C

 

Conditions Subsequent

Exhibit D

 

Representations and Warranties

Exhibit E

 

Information Certificate

Exhibit F

 

Form of Pledged Interest Addendum

Schedule A-1

 

Collection Account

Schedule A-2

 

Authorized Person

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule R-1

 

Real Property Collateral

 

iii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
February 28, 2012, by and among WELLS FARGO BANK, NATIONAL ASSOCIATION
 (“Lender”), and Borrowers.

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions, Code Terms, Accounting Terms and
Construction.  Capitalized terms used in this Agreement shall have the meanings
specified therefor on Schedule 1.1.  Additionally, matters of (i) interpretation
of terms defined in the Code, (ii) interpretation of accounting terms and
(iii) construction are set forth in Schedule 1.1.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1                               Revolving Loan Advances.

 

(a)                                 Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, Lender agrees to make
revolving loans (“Advances”) to Borrowers in an amount at any one time
outstanding not to exceed the lesser of:

 

(i)                                     the Maximum Revolver Amount less the
Letter of Credit Usage at such time, and

 

(ii)                                  the Borrowing Base at such time less the
Letter of Credit Usage at such time.

 

(b)                                 Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.  The
outstanding principal amount of the Advances, together with interest accrued and
unpaid thereon, shall be due and payable on the Termination Date.  Lender has no
obligation to make an Advance at any time following the occurrence of a Default
or an Event of Default.

 

(c)                                  If at any time the Maximum Revolver Amount
is less than the amount of the Borrowing Base, the amount of Advances available
under Section 2.1(a) above shall  be reduced by any Reserves established by
Lender with respect to amounts that may be payable by any Borrower to third
parties.

 

2.2                               Reserved.

 

2.3                               Borrowing Procedures.

 

(a)                                 Procedure for Borrowing.  Provided Lender
has not separately agreed that Borrowers may use the Loan Management Service,
each Borrowing shall be made by a written request by an Authorized Person
delivered to Lender.  Such written request must be

 

--------------------------------------------------------------------------------


 

received by Lender no later than 11:00 a.m. (Denver, Colorado time) on the
Business Day that is the requested Funding Date specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day. At Lender’s election, in lieu of delivering the above-described written
request, any Authorized Person may give Lender telephonic notice of such request
by the required time. Lender is authorized to make the Advances, and to issue
the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person.

 

(b)                                 Making of Loans.  Promptly after receipt of
a request for a Borrowing pursuant to Section 2.3(a), Lender shall make the
proceeds thereof available to Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such amount to the Designated
Account; provided, however, that, Lender shall not have the obligation to make
any Advance if (i) one (1) or more of the applicable conditions precedent set
forth in Section 4 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived by Lender, or
(ii) the requested Borrowing would exceed the Availability on such Funding Date.

 

(c)                                  Loan Management Service.  If Lender has
separately agreed that Borrowers may use the Loan Management Service, upon
commencement of such use, Borrowers shall not request and Lender shall no longer
honor a request for an Advance made in accordance with Section 2.3(a) and all
Advances will instead be initiated by Lender and credited to the Designated
Account as Advances as of the end of each Business Day in an amount sufficient
to maintain an agreed upon ledger balance in the Designated Account, subject
only to Availability as provided in Section 2.1. If Lender terminates Borrowers’
access to the Loan Management Service, Borrowers may continue to request
Advances as provided in Section 2.3(a), subject to the other terms and
conditions of this Agreement. Lender shall have no obligation to make an Advance
through the Loan Management Service after the occurrence of a Default or an
Event of Default, or in an amount in excess of Availability, and may terminate
the Loan Management Service at any time in its sole discretion.

 

(d)                                 Protective Advances.  Lender may make an
Advance for any reason at any time in its Permitted Discretion, without
Borrowers’ compliance with any of the conditions of this Agreement, and
(i) disburse the proceeds directly to third Persons in order to protect Lender’s
interest in the Collateral or to perform any obligation of Borrowers under this
Agreement or otherwise to enhance the likelihood of repayment of the
Obligations, or (ii) apply the proceeds to outstanding Obligations then due and
payable to Lender (such Advance, a “Protective Advance”).

 

2.4                               Payments; Prepayments.

 

(a)                                 Payments by Borrowers.  Except as otherwise
expressly provided herein, all payments by Borrowers shall be made as directed
by Lender or as otherwise specified in the applicable Cash Management Documents.

 

(b)                                 Payments by Account Debtors.  Borrowers
shall either (i) instruct all Account Debtors to make payments directly to the
Lockbox for deposit by Lender directly to the Collection Account, or
(ii) instruct them to deliver such payments to Lender by wire transfer,

 

2

--------------------------------------------------------------------------------


 

ACH, or other means as Lender may direct for deposit to the Lockbox or
Collection Account or for direct application to reduce the outstanding Advances.
If any Borrower receives a payment or Proceeds of Collateral directly, such
Borrower will promptly deposit the payment or Proceeds into the Collection
Account. Until so deposited, such Borrower will hold all such payments and
Proceeds in trust for Lender without commingling with other funds or property.

 

(c)                                  Crediting Payments.  For purposes of
calculating Availability and the accrual of interest on outstanding Obligations,
unless otherwise provided in the applicable Cash Management Documents or as
otherwise agreed between Borrowers and Lender, each payment shall be applied to
the Obligations on the first Business Day following the Business Day of deposit
to the Collection Account of immediately available funds or other receipt of
immediately available funds by Lender. Any payment received by Lender that is
not a transfer of immediately available funds shall be considered provisional
until the item or items representing such payment have been finally paid under
applicable law. Should any payment item not be honored when presented for
payment, then Borrowers shall be deemed not to have made such payment, and that
portion of Borrowers’ outstanding Obligations corresponding to the amount of
such dishonored payment item shall be deemed to bear interest as if the
dishonored payment item had never been received by Lender. Each reduction in
outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.

 

(d)                                 Application of Payments.  All Collections
and all Proceeds of Collateral received by Lender shall be applied, so long as
no Event of Default has occurred and is continuing, to reduce the outstanding
Obligations in such manner as Lender shall determine in its discretion.  After
payment in full in cash of all Obligations, any remaining balance shall be
transferred to the Designated Account or otherwise to such other Person entitled
thereto under applicable law.

 

(e)                                  Reserved.

 

(f)                                   Mandatory Prepayments.  If, at any time,
the Revolver Usage exceeds (A) the Borrowing Base or (B) the Maximum Revolver
Amount, less Reserves (in accordance with Section 2.1(c)) at such time (such
excess amount being referred to as the “Overadvance Amount”), then Borrowers
shall, immediately upon demand, prepay the Obligations in an aggregate amount
equal to the Overadvance Amount.  If payment in full of the outstanding
revolving loans is insufficient to eliminate the Overadvance Amount and Letter
of Credit Usage continues to exceed the Borrowing Base, Borrowers shall maintain
Letter of Credit Collateralization of the outstanding Letter of Credit Usage.
Lender shall not be obligated to provide any Advances during any period that an
Overadvance Amount is outstanding.

 

2.5                               Clearance Charge.  Collections received by 
Lender shall be applied as provided in Sections 2.4 (c) and (d), but the
Obligations paid with such Collections shall continue to accrue interest at the
rate then applicable to Advances as provided under Section 2.6 through the end
of the first Business Day following the Business Day that such Collections were
applied to the Obligations.  This 1 Business Day clearance charge on all
Collections is acknowledged by the parties to constitute an integral aspect of
the pricing of the financing of Borrowers and shall apply irrespective of
whether or not there are any outstanding monetary Obligations.  The parties

 

3

--------------------------------------------------------------------------------


 

acknowledge and agree that the economic benefit of the foregoing provisions of
this Section 2.5 shall accrue exclusively to Lender.

 

2.6                               Interest Rates: Rates, Payments, and
Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(b), the principal amount of all Obligations (except for undrawn
Letters of Credit and Bank Products) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to the Interest Rate plus the Interest Rate Margin.

 

(b)                                 Default Rate.  Upon the occurrence and
during the continuation of an Event of Default and at any time following the
Termination Date,

 

(i)                                     the principal amount of all Obligations
(except for undrawn Letters of Credit and Bank Products) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest on the
Daily Balance thereof at a per annum rate equal to 3% above the per annum rate
otherwise applicable thereunder, and

 

(ii)                                  the Letter of Credit fee provided for in
Section 2.12 shall be increased by 3% above the per annum rate otherwise
applicable hereunder.

 

(c)                                  Payment.  Except to the extent provided to
the contrary in Section 2.12, all interest, all Letter of Credit fees, all other
fees payable hereunder or under any of the other Loan Documents, all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Expenses shall be due and payable, in arrears, on the first day of each
month, or, if such day is not a Business Day, on the next Business Day, provided
that interest shall continue to accrue during that time period.  Each Borrower
hereby authorizes Lender, from time to time without prior notice to Borrowers,
to charge all interest, Letter of Credit fees, and all other fees payable
hereunder or under any of the other Loan Documents (in each case, as and when
due and payable), all costs and expenses payable hereunder or under any of the
other Loan Documents (in each case, as and when accrued or incurred), all Lender
Expenses (as and when accrued or incurred), and all fees and costs provided for
in Section 2.12 (as and when accrued or incurred), and all other payment
obligations as and when due and payable under any Loan Document or any Bank
Product Agreement (including any amounts due and payable to any Bank Product
Provider in respect of Bank Products) to the Loan Account, which amounts shall
thereupon constitute Advances hereunder and, shall accrue interest at the rate
then applicable to Advances.  Any interest, fees, costs, expenses, Lender
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement that are charged to the Loan Account shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances.

 

(d)                                 Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue.  In the event the Interest Rate is changed
from time to time hereafter, the rates of interest hereunder based upon the
Interest Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Interest Rate. A certificate of Lender as
to each amount and rate of interest

 

4

--------------------------------------------------------------------------------


 

or fees payable under the Loan Documents from time to time shall be conclusive
evidence of such amount and rate, absent manifest error.

 

(e)                                  Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and Lender, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and manner of payment stated within it; provided, however,
that, anything contained herein to the contrary notwithstanding, if said rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, as of the date of this Agreement, Borrowers are and shall
be liable only for the payment of such maximum amount as is allowed by law, and
payment received from Borrowers in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

 

2.7                               Designated Account.  Borrowers agree to
establish and maintain one or more Designated Accounts, each in the name of a
single Borrower, for the purpose of receiving the proceeds of the Advances
requested by Borrowers and made by Lender hereunder.  Unless otherwise agreed by
Lender and Borrowers, any Advance requested by Borrowers and made by Lender
hereunder shall be made to the applicable Designated Account.

 

2.8                               Maintenance of Loan Account; Statements of
Obligations.  Lender shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) in which will be recorded all Advances made by
Lender to Borrowers or for Borrowers’ account, the Letters of Credit issued or
arranged by Lender for Borrowers’ account, and all other payment Obligations
hereunder or under the other Loan Documents, including accrued interest, fees
and expenses, and Lender Expenses.  In accordance with Section 2.4 and
Section 2.5, the Loan Account will be credited with all payments received by
Lender from Borrowers or for Borrowers’ account.  All monthly statements
delivered by Lender to the Borrowers regarding the Loan Account, including with
respect to principal, interest, fees, and including an itemization of all
charges and expenses constituting Lender Expenses owing, shall be subject to
subsequent adjustment by Lender but shall, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and Lender unless, within 30 days after receipt thereof
by Borrowers, Borrowers shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.

 

2.9                               Maturity Termination Dates.  Lender’s
obligations under this Agreement shall continue in full force and effect for a
term ending on the earliest of (i) February 28, 2015 (the “Maturity Date”) or
(ii) the date Borrowers terminate the Revolving Credit Facility, or (iii) the
date the Revolving Credit Facility terminates pursuant to Sections 10.1 and 10.2
following an Event of Default (the earliest of these dates, the “Termination
Date”).  The foregoing notwithstanding, Lender shall have the right to terminate
its obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.  Each Borrower
jointly and severally promises to pay the Obligations (including principal,
interest, fees, costs, and expenses, including Lender Expenses) in full on the
Termination Date (other than the Hedge Obligations, which shall be paid in
accordance with the applicable Hedge Agreement).

 

5

--------------------------------------------------------------------------------


 

2.10                        Effect of Maturity.  On the Termination Date, all
obligations of Lender to provide additional credit hereunder shall automatically
be terminated and all of the Obligations (other than Hedge Obligations which
shall be terminated in accordance with the applicable Hedge Agreement) shall
immediately become due and payable without notice or demand and Borrowers shall
immediately repay all of the Obligations in full.  No termination of the
obligations of Lender (other than cash payment in full of the Obligations and
termination of the obligations of Lender to provide additional credit hereunder)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Lender’s Liens in the
Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full in cash and Lender’s obligations to
provide additional credit hereunder shall have been terminated.  Provided that
there are no suits, actions, proceedings or claims pending or threatened against
any Indemnified Person under this Agreement with respect to any Indemnified
Liabilities, Lender shall, at Borrowers’ expense, release or terminate any
filings or other agreements that perfect Lender’s Liens in the Collateral, upon
Lender’s receipt of each of the following, in form and content satisfactory to
Lender: (i) cash payment in full of all Obligations and completed performance by
Borrowers with respect to their other obligations under this Agreement
(including Letter of Credit Collateralization with respect to all outstanding
Letter of Credit Usage), (ii) evidence that any obligation of Lender to make
Advances to any Borrower or provide any further credit to any Borrower has been
terminated, (iii) a general release of all claims against Lender and its
Affiliates by each Borrower and each Loan Party relating to Lender’s performance
and obligations under the Loan Documents, and (iv) an agreement by each
Borrower, each Guarantor, and any new lender to any Borrower to indemnify Lender
and its Affiliates for any payments received by Lender or its Affiliates that
are applied to the Obligations as a final payoff that may subsequently be
returned or otherwise not paid for any reason.  With respect to any outstanding
Hedge Obligations which are not so paid in full, the Bank Product Provider may
require Borrowers to cash collateralize the then existing Hedge Obligations in
an amount acceptable to Lender prior to releasing or terminating any filings or
other agreements that perfect Lender’s Liens in the Collateral.

 

2.11                        Termination or Reduction by Borrowers.

 

(a)                                 Borrowers may terminate the Revolving Credit
Facility or reduce the Maximum Revolver Amount at any time prior to the Maturity
Date, if they (i) deliver a notice to Lender of their intentions at least 30
days prior to the proposed action, (ii) pay to Lender the applicable termination
fee or reduction fee set forth in Schedule 2.12, and (iii) pay the Obligations
(other than the outstanding Hedge Obligations, which shall be paid in accordance
with the applicable Hedge Agreement) in full or down to the reduced Maximum
Revolver Amount.  Any reduction in the Maximum Revolver Amount shall be in
multiples of $500,000, with a minimum reduction of at least $500,000.  Each such
termination or reduction shall be irrevocable.  Once reduced, the Maximum
Revolver Amount may not be increased.

 

(b)                                 The applicable termination fee and reduction
fee set forth in Schedule 2.12 shall be presumed to be the amount of damages
sustained by Lender as a result of an early termination or reduction, as
applicable, and each Borrower agrees that it is reasonable under the
circumstances currently existing (including, but not limited to, the borrowings
that are reasonably expected by Borrowers hereunder and the interest, fees and
other charges that are reasonably expected to be received by Lender hereunder). 
In addition, Lender shall be entitled to

 

6

--------------------------------------------------------------------------------


 

such early termination fee upon the occurrence of any Event of Default described
in Sections 9.4 and 9.5 hereof, even if Lender does not exercise its right to
terminate this Agreement, but elects, at its option, to provide financing to
Borrowers or permit the use of cash collateral during an Insolvency Proceeding. 
The early termination fee and reduction fee, as applicable, provided for in
Schedule 2.12 shall be deemed included in the Obligations.

 

2.12                        Fees.  Borrowers shall pay to Lender the fees set
forth on Schedule 2.12 attached hereto.

 

2.13                        Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, upon the request of Borrowers made in accordance with this
Section 2.13, Lender agrees to issue a requested Letter of Credit.  Borrowers
may request that Lender issue, amend or extend a Letter of Credit by delivering
to Lender the applicable Letter of Credit Agreements, completed to the
satisfaction of Lender, and such other certificates, documents and information
as Lender may request.  Each such request shall be in form and substance
reasonably satisfactory to Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, or extension of such
Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv) the
name and address of the beneficiary of the Letter of Credit, and (v) such other
information (including, in the case of an amendment, or extension,
identification of the Letter of Credit to be so amended or extended) as shall be
necessary to prepare, issue, amend or extend such Letter of Credit.  Upon
receipt of any Letter of Credit Agreements, Lender shall process such Letter of
Credit Agreements and the certificates, documents and information delivered to
it in connection therewith in accordance with its customary procedures and
shall, subject to this Section 2.13, issue the Letter of Credit requested
thereby (but in no event shall Lender be required to issue any Letter of Credit
earlier than 3 Business Days after its receipt of the Letter of Credit
Agreements therefor and all such other certificates, documents and information
relating thereto) by issuing the original of such Letter of Credit (or amendment
or extension) to the beneficiary thereof or as otherwise may be agreed by Lender
and Borrowers.  Each request for the issuance of a Letter of Credit, or the
amendment or extension of any outstanding Letter of Credit, shall be made in
writing by an Authorized Person and delivered to Lender via hand delivery,
facsimile, or other electronic method of transmission reasonably in advance of
the requested date of issuance, amendment or extension.  Each Letter of Credit
shall (i) be denominated in Dollars in a minimum amount of $100,000, (ii) be a
standby letter of credit or commercial letter of credit issued to support
obligations of a Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date no more than
12 months after the date of issuance or last renewal of such Letter of Credit,
which date shall be no later than the Maturity Date, and (iv) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Agreements or
as determined by Lender and, to the extent not inconsistent therewith, the laws
of the State which governs this Agreement.

 

(b)                                 Lender shall have no obligation to issue,
amend or extend a Letter of Credit if after giving effect to the requested
issuance, amendment or extension the Letter of Credit Usage would exceed the
lesser of:

 

7

--------------------------------------------------------------------------------


 

(i)                                     the lesser of (x) the Borrowing Base
less the outstanding amount of Advances, and (y) the Maximum Revolver Amount
less the outstanding amount of Advances, less Reserves (in accordance with
Section 2.1(c)), or

 

(ii)                                  $5,000,000.

 

(c)                                  If Lender makes a payment under a Letter of
Credit, Borrowers shall pay to Lender an amount equal to the applicable Letter
of Credit Disbursement on the date such Letter of Credit Disbursement is made
and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder (notwithstanding any failure to satisfy any condition precedent set
forth in Section 4 or this Section 2.13). If a Letter of Credit Disbursement is
deemed to be an Advance hereunder, Borrowers’ obligation to pay the amount of
such Letter of Credit Disbursement to Lender shall be automatically converted
into an obligation to pay the resulting Advance.

 

(d)                                 Borrowers’ obligations under this
Section 2.13 (including Borrowers’ reimbursement obligation) shall be absolute
and unconditional under any and all circumstances and irrespective of any set
off, counterclaim or defense to payment which any Borrower may have or have had
against Lender or any beneficiary of a Letter of Credit or any other Person. 
Each Borrower also agrees that Lender shall not be responsible for, and the
Borrowers’ reimbursement obligation hereunder shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of any Borrower against any
beneficiary of such Letter of Credit or any such transferee.  Lender shall not
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions caused by
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final non-appealable judgment.  Borrowers agree that
any action taken or omitted by Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct shall be binding on each Borrower and shall not
result in any liability of Lender to any Borrower.  The responsibility of Lender
to Borrowers in connection with any draft presented for payment under any Letter
of Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.

 

(e)                                  Each Borrower hereby agrees to indemnify,
save, defend, and hold Lender harmless from any damage, loss, cost, expense, or
liability, and reasonable attorneys fees incurred by Lender arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify Lender for any damage, loss, cost, expense,
or liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of Lender.  Each
Borrower understands and agrees that Lender shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following any
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Each Borrower hereby

 

8

--------------------------------------------------------------------------------


 

acknowledges and agrees that Lender shall not be responsible for delays, errors,
or omissions resulting from the malfunction of equipment in connection with any
Letter of Credit.

 

(f)                                   If by reason of (i) any change after the
date hereof in any applicable law, treaty, rule, or regulation or any change in
the interpretation or application thereof by any Governmental Authority, or
(ii) compliance by Lender with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority, including Regulation D of the Federal Reserve Board as
from time to time in effect (and any successor thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued or caused to be issued hereunder or hereby, or

 

(ii)                                  there shall be imposed on Lender any other
condition regarding any Letter of Credit,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof, then, and in any such
case, Lender may, at any time within a reasonable period after the additional
cost is incurred or the amount received is reduced, notify Borrowers, and
Borrowers shall pay within 30 days after demand therefor, such amounts as Lender
may specify to be necessary to compensate Lender for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Advances
hereunder; provided, however, that Borrowers shall not be required to provide
any compensation pursuant to this Section 2.13(f) for any such amounts incurred
more than 180 days prior to the date on which the demand for payment of such
amounts is first made to Borrowers; provided further, however, that if an event
or circumstance giving rise to such amounts is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.  The determination by Lender of any amount due pursuant to this
Section 2.13(f), as set forth in a certificate setting forth the calculation
thereof in reasonable detail, shall, in the absence of manifest or demonstrable
error, be final and conclusive and binding on all of the parties hereto.

 

(g)                                  As between Lender and Borrowers (but not
any beneficiary of any Letter of Credit), to the extent that any provision of
any Letter of Credit Agreement related to any Letter of Credit is inconsistent
with the provisions of this Section 2.13, the provisions of this Section 2.13
shall apply.

 

2.14                        Illegality; Impracticability; Increased Costs.  In
the event that (a) any change in any law, regulation, treaty, or directive, or
any change therein or in the interpretation or application thereof makes it
unlawful for Lender to fund or maintain extensions of credit with interest based
upon Daily Three Month LIBOR or to continue such funding or maintaining, or to
determine or charge interest rates based upon Daily Three Month LIBOR,
(b) Lender determines that by reasons affecting the London interbank Eurodollar
market, adequate and reasonable means do not exist for ascertaining Daily Three
Month LIBOR, or (c) Lender determines that the interest rate based on the Daily
Three Month LIBOR will not adequately and fairly reflect the

 

9

--------------------------------------------------------------------------------


 

cost to Lender of maintaining or funding Advances at the interest rate based
upon Daily Three Month LIBOR, Lender shall give notice of such changed
circumstances to Borrowers and (i) interest on the principal amount of such
extensions of credit thereafter shall accrue interest at a rate equal to the
Prime Rate plus the Interest Rate Margin applicable to Revolving Advances, and
(ii) Borrowers shall not be entitled to elect Daily Three Month LIBOR until
Lender determines that it would no longer be unlawful or impractical to do so or
that such increased costs would no longer be applicable.

 

2.15                        Capital Requirements.  If, after the date hereof,
Lender determines that (a) the adoption of or change in any law, rule,
regulation or guideline regarding capital or reserve requirements for lenders,
banks or bank holding companies, or any change in the interpretation,
implementation, or application thereof by any Governmental Authority charged
with the administration thereof, including those changes resulting from the
enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III, regardless of the date enacted, adopted or issued, or (b) compliance
by Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on Lender’s or such
holding company’s capital as a consequence of Lender’s loan commitments
hereunder to a level below that which Lender or such holding company could have
achieved but for such adoption, change, or compliance (taking into consideration
Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by Lender to be material, then Lender may notify Borrowers
thereof.  Following receipt of such notice, Borrowers agree to pay Lender on
demand the amount of such reduction of return of capital as and when such
reduction is determined, payable within 30 days after presentation by Lender of
a statement of the amount and setting forth in reasonable detail Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Lender to demand compensation pursuant
to this Section 2.15 shall not constitute a waiver of Lender’s right to demand
such compensation; provided that Borrowers shall not be required to compensate
Lender pursuant to this Section 2.15 for any reductions in return incurred more
than 180 days prior to the date that Lender notifies Borrowers of such law,
rule, regulation or guideline giving rise to such reductions and of Lender’s
intention to claim compensation therefor; provided further that if such claim
arises by reason of the adoption of or change in any law, rule, regulation or
guideline that is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

2.16                        Extent of Each Borrower’s Liability, Contribution.

 

(a)                                 Joint and Several Liability.  Each Borrower
agrees that it is jointly and severally liable for, and absolutely and
unconditionally guarantees to Lender the prompt payment and performance of, all
Obligations under this Agreement and all agreements under the Loan Documents. 
Each Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until cash payment in full of the Obligations, and that
such obligations are absolute and unconditional, irrespective of (i) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or

 

10

--------------------------------------------------------------------------------


 

any other document, instrument or agreement to which any Borrower is or may
become a party or be bound; (ii) the absence of any action to enforce this
Agreement (including this Section 2.16) or any other Loan Document, or any
waiver, consent or indulgence of any kind by Lender with respect thereto; (iii)
the existence, value or condition of, or failure to perfect any of Lender’s
Liens or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any Borrower; (v) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (vii) the disallowance of any claims of
Lender against any Borrower for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (viii) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except cash payment in full of all
Obligations.

 

(b)                                 Notwithstanding anything herein to the
contrary, each Borrower’s liability under this Section 2.16 shall be limited to
the greater of (i) all amounts for which such Borrower is primarily liable, as
described below, and (ii) such Borrower’s Allocable Amount.

 

(c)                                  If any Borrower makes a payment under this
Section 2.16 of any Obligations (other than amounts for which such Borrower is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other Borrower,
exceeds the amount that such Borrower would otherwise have paid if each Borrower
had paid the aggregate Obligations satisfied by such Guarantor Payments in the
same proportion that such Borrower’s Allocable Amount bore to the total
Allocable Amounts of all Borrowers, then such Borrower shall be entitled to
receive contribution and indemnification payments from, and to be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 2.16 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

 

(d)                                 Each Borrower hereby agrees that it will not
enforce any of its rights of contribution or subrogation against any other
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Lender with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash.  Any claim which any Borrower
may have against any other Borrower with respect to any payments to Lender
hereunder or under any of the Bank Product Agreements are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

11

--------------------------------------------------------------------------------


 

(e)                                  Nothing contained in this Section 2.16
shall limit the liability of any Borrower to pay extensions of credit made
directly or indirectly to that Borrower (including revolving loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), Obligations relating to Letters of Credit issued to
support such Borrower’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder.  Lender shall have the right, at
any time in its discretion, to condition an extension of credit hereunder upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such extensions of credit to such Borrower.

 

3.                                      SECURITY INTEREST.

 

3.1                               Grant of Security Interest.  Each Borrower
hereby unconditionally grants, assigns, and pledges to Lender for the benefit of
Lender and each Bank Product Provider, to secure payment and performance of the
Obligations, a continuing security interest (hereinafter referred to as the
“Security Interest”) in all of such Borrower’s right, title, and interest in and
to the Collateral, as security for the payment and performance of all
Obligations. Following request by Lender, each Borrower shall grant Lender a
Lien and security interest in all Commercial Tort Claims that it may have
against any Person. The Security Interest created hereby secures the payment and
performance of the Obligations, whether now existing or arising hereafter. 
Without limiting the generality of the foregoing, this Agreement secures the
payment of all amounts which constitute part of the Obligations and would be
owed by any Borrower to Lender or any other Bank Product Provider, but for the
fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Borrower due to the existence of
such Insolvency Proceeding.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) voting Stock of any CFC, solely to the
extent that (y) such Stock represents more than 65% of the outstanding voting
Stock of such CFC, and (z) pledging or hypothecating more than 65% of the total
outstanding voting Stock of such CFC would result in material adverse tax
consequences; or (ii) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Borrower
if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that, (A) the foregoing exclusions of this clause (ii) shall in no
way be construed (1) to apply to the extent that any described prohibition or
restriction is unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Lender’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of
clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of Lender’s continuing security interests in and liens upon any
rights or interests of any Borrower in or to (1) monies due or to become due
under or in connection with any described contract, lease, permit, license,
license agreement, or Stock (including any Accounts or Stock), or (2) any
proceeds from the sale, license, lease, or other dispositions of any

 

12

--------------------------------------------------------------------------------


 

such contract, lease, permit, license, license agreement, or Stock); or (iii)
any United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.

 

3.2                               Borrowers Remain Liable.  Anything herein to
the contrary notwithstanding, (a) each Loan Party shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Lender of any of the rights hereunder
shall not release any Loan Party from any of its duties or obligations under
such contracts and agreements included in the Collateral, and (c) Lender shall
not have any obligation or liability under such contracts and agreements
included in the Collateral by reason of this Agreement, nor shall Lender be
obligated to perform any of the obligations or duties of any Loan Party
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.  Until an Event of Default shall occur, except as otherwise
provided in this Agreement or any other Loan Document, the Loan Parties shall
have the right to possession and enjoyment of the Collateral for the purpose of
conducting the ordinary course of their respective businesses, subject to and
upon the terms hereof and of this Agreement and the other Loan Documents.
Without limiting the generality of the foregoing, it is the intention of the
parties hereto that record and beneficial ownership of the Pledged Interests,
including all voting, consensual, dividend, and distribution rights, shall
remain in the Loan Parties until (i) the occurrence and continuance of an Event
of Default and (ii) Lender has notified Loan Parties of Lender’s election to
exercise such rights with respect to the Pledged Interests pursuant to Section
10.3.

 

3.3                               Assignment of Insurance.  As additional
security for the Obligations, each Borrower hereby assigns to Lender for the
benefit of Lender and each Bank Product Provider all rights of such Borrower
under every policy of insurance covering the Collateral and all other assets and
property of each Borrower (including, without limitation business interruption
insurance and proceeds thereof) and all business records and other documents
relating to it, and all monies (including proceeds and refunds) that may be
payable under any policy, and, except with respect to monies not exceeding
$50,000 in the aggregate and not related to any portion of the Collateral
constituting Accounts, each Borrower hereby directs the issuer of each policy to
pay all such monies directly and solely to Lender.  At any time, whether or not
a Default or Event of Default shall have occurred, Lender may (but need not), in
Lender’s or any Borrower’s name, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy.  Any monies received under any
insurance policy assigned to Lender, other than liability insurance policies, or
received as payment of any award or compensation for condemnation or taking by
eminent domain, shall be paid to Lender and, as determined by Lender in its sole
discretion, either be applied to prepayment of the Obligations or disbursed to
Borrowers under payment terms reasonably satisfactory to Lender for application
to the cost of repairs, replacements, or restorations of the affected Collateral
which shall be effected with reasonable promptness and shall be of a value at
least equal to the value of the items or property destroyed.

 

13

--------------------------------------------------------------------------------


 

3.4                               Financing Statements.  Each Borrower
authorizes Lender to file financing statements describing Collateral to perfect
Lender’s and each Bank Product Provider’s Security Interest in the Collateral,
and Lender may describe the Collateral as “all personal property” or “all
assets” or describe specific items of Collateral including without limitation
any Commercial Tort Claims.  All financing statements filed before the date of
this Agreement to perfect the Security Interest were authorized by such Borrower
and are hereby ratified.

 

4.                                      CONDITIONS.

 

4.1                               Conditions Precedent to the Initial Extension
of Credit.  The obligation of Lender to make the initial extension of credit
provided for hereunder is subject to the fulfillment, to the satisfaction of
Lender, of each of the conditions precedent set forth on Exhibit B.

 

4.2                               Conditions Precedent to all Extensions of
Credit.  The obligation of Lender to make any Advances hereunder (or to extend
any other credit hereunder) at any time shall be subject to the following
conditions precedent:

 

(a)                                       the representations and warranties of
each Borrower or its Subsidiaries contained in this Agreement or in the other
Loan Documents shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall continue to be true and correct as of such earlier date);

 

(b)                                       no Default or Event of Default shall
have occurred and be continuing on the date of such extension of credit, nor
shall either result from the making thereof;

 

(c)                                        there has been no Material Adverse
Change;

 

(d)                                       after giving effect to any Advance or
other extension of credit, Availability shall be not less than zero; and

 

(e)                                        Borrowers shall have delivered such
further documentation (including Borrowing Base Certificates) and assurances as
Lender may reasonably require.

 

Any request for an extension of credit shall be deemed to be a representation by
each Borrower that the statements set forth in this Section 4.2 are correct as
of the time of such request and (ii) if such extension of credit is a request
for an Advance or a Letter of Credit, sufficient Availability exists for such
Advance or Letter of Credit pursuant to Section 2.1(a) and Section 2.13.

 

4.3                               Conditions Subsequent.  The obligation of
Lender to continue to make Advances (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Exhibit C (the failure by any Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an Event of Default).

 

14

--------------------------------------------------------------------------------


 

5.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender to enter into this Agreement, each Borrower, on behalf
of itself and the other Loan Parties, makes the representations and warranties
to Lender set forth on Exhibit D.  Each of such representations and warranties
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Advance or other extension of credit made thereafter, as though made on and
as of the date of such Advance or other extension of credit (except to the
extent that such representations and warranties relate solely to an earlier date
in which case such representations and warranties shall continue to be true and
correct as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement.

 

6.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of this Agreement and
payment in full of the Obligations, each Borrower shall and shall cause each of
the Loan Parties and their respective Subsidiaries to comply with each of the
following:

 

6.1                               Financial Statements, Reports, Certificates. 
Deliver to Lender copies of each of the financial statements, reports, and other
items set forth on Schedule 6.1 no later than the times specified therein.  In
addition, each Borrower agrees that no Subsidiary of a Borrower will have a
fiscal year different from that of Borrowers.  Each Borrower agrees to maintain
a system of accounting that enables such Borrower to produce financial
statements in accordance with GAAP.  Each Loan Party shall also (a) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales, and (b) maintain its
billing systems/practices substantially as in effect as of the Closing Date and
shall only make material modifications following prior notice to Lender.

 

6.2                               Collateral Reporting.  Provide Lender with
each of the reports set forth on Schedule 6.2 at the times specified therein. In
addition, each Borrower agrees to use commercially reasonable efforts in
cooperation with Lender to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.

 

6.3                               Existence.  Except as otherwise permitted
under Section 7.3 or Section 7.4, at all times maintain and preserve in full
force and effect (a) its existence (including being in good standing in its
jurisdiction of organization) and (b) all rights and franchises, licenses and
permits material to its business; provided, however, that no Loan Party nor any
of its Subsidiaries shall be required to preserve any such right or franchise,
licenses or permits if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person, and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lender; provided
that Borrowers

 

15

--------------------------------------------------------------------------------


 

deliver at least 10 days prior written notice to Lender of such Loan Party’s
election not to preserve any such right or franchise, license or permit.

 

6.4                               Maintenance of Properties.  Maintain and
preserve all of its assets that are necessary or useful in the proper conduct of
its business in good working order and condition, ordinary wear, tear and
casualty excepted and Permitted Dispositions excepted (and except where the
failure to so maintain and preserve such assets could not reasonably be expected
to result in a Material Adverse Change), and comply with the material provisions
of all material leases to which it is a party as lessee, so as to prevent the
loss or forfeiture thereof, unless such provisions are the subject of a
Permitted Protest.

 

6.5                               Taxes.

 

(a)                                 Cause all assessments and taxes imposed,
levied, or assessed against any Loan Party or its Subsidiaries, or any of their
respective assets or in respect of any of their income, businesses, or
franchises to be paid in full, before delinquency or before the expiration of
any extension period, except to the extent that the validity of such assessment
or tax shall be the subject of a Permitted Protest and so long as, in the case
of an assessment or tax that has or may become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such assessment or tax, and (ii) any
such other Lien is at all times subordinate to Lender’s Liens.

 

(b)                                 Each Loan Party will and will cause each of
its Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Lender with proof
reasonably satisfactory to Lender indicating that such Loan Party and its
Subsidiaries have made such payments or deposits.

 

6.6                               Insurance.  At Borrowers’ expense, maintain
insurance respecting each of the Loan Parties’ and their Subsidiaries’ assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Borrowers also shall maintain (with
respect to each of the Loan Parties and their Subsidiaries) business
interruption insurance, general liability insurance, flood insurance for
Collateral located in a flood plain, product liability insurance, director’s and
officer’s liability insurance, fiduciary liability insurance, foreign accounts
receivable insurance (as applicable), and employment practices liability
insurance, as well as insurance against larceny, embezzlement, and criminal
misappropriation to the extent such insurance is ordinarily maintained by other
Persons engaged in the same or similar businesses.  All such policies of
insurance shall be with responsible and reputable insurance companies acceptable
to Lender in its Permitted Discretion and in such amounts as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and located and in any event in amount, adequacy
and scope reasonably satisfactory to Lender.  Except as set forth in Section
3.3, all property insurance policies covering the Collateral are to be made
payable to Lender for the benefit of Lender, as its interests may appear, in
case of loss, pursuant to a lender loss payable endorsement acceptable to Lender
and are to contain such other provisions as Lender may reasonably require to
fully protect Lender’s interest in the Collateral

 

16

--------------------------------------------------------------------------------


 

and to any payments to be made under such policies.  All certificates of
property and general liability insurance are to be delivered to Lender, with the
lender loss payable (but only in respect of Collateral) and additional insured
endorsements (with respect to general liability coverage) in favor of Lender and
shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to Lender of the exercise of any right of cancellation.  If
Borrowers fail to maintain such insurance, Lender may arrange for such
insurance, but at Borrowers’ expense and without any responsibility on Lender’s
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Borrowers shall give
Lender prompt notice of any loss exceeding $250,000 covered by their casualty or
business interruption insurance.  Upon the occurrence and during the continuance
of an Event of Default, Lender shall have the sole right to file claims under
any property and general liability insurance policies in respect of the
Collateral, to receive, receipt and give acquittance for any payments that may
be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

 

6.7                               Inspection.  Permit Lender and each of
Lender’s duly authorized representatives to visit any of its properties and
inspect any of its assets or books and records, to conduct appraisals and
valuations, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as Lender may
designate and, so long as no Default or Event of Default exists, with reasonable
prior notice to Borrowers.

 

6.8                               Account Verification.  Permit Lender, in
Lender’s name or in the name of a nominee of Lender, to verify the validity,
amount or any other matter relating to any Account, by mail, telephone,
facsimile transmission or otherwise.  Further, at the request of Lender,
Borrowers shall send requests for verification of Accounts or send notices of
assignment of Accounts to Account Debtors and other obligors.

 

6.9                               Compliance with Laws.  Comply with the
requirements of all applicable laws, rules, regulations, and orders of any
Governmental Authority, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

6.10                        Environmental.

 

(a)                                       Keep any property either owned or
operated by any Borrower or its Subsidiaries free of any Environmental Liens or
post bonds or other financial assurances satisfactory to Lender and in an amount
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens;

 

(b)                                       Comply, in all material respects, with
Environmental Laws and provide to Lender documentation of such compliance which
Lender reasonably requests;

 

(c)                                       Promptly notify Lender of any release
of which any Borrower has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by any Borrower or its
Subsidiaries and take any Remedial Actions required to abate

 

17

--------------------------------------------------------------------------------


 

said release or otherwise to come into compliance, in all material respects,
with applicable Environmental Law; and

 

(d)                                       Promptly, but in any event within 5
Business Days of its receipt thereof, provide Lender with written notice of any
of the following:  (i) notice that an Environmental Lien has been filed against
any of the real or personal property of any Borrower or its Subsidiaries, (ii)
commencement of any Environmental Action or written notice that an Environmental
Action will be filed against any Borrower or its Subsidiaries, and (iii) written
notice of a violation, citation, or other administrative order from a
Governmental Authority.

 

6.11                        Disclosure Updates.

 

(a)                                       Promptly and in no event later than 5
Business Days after obtaining knowledge thereof or after the occurrence thereof,
whichever is earlier, notify Lender:

 

(i)                                     if any written information, exhibit, or
report furnished to Lender contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made.  Any notification pursuant to the foregoing
provision will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto;

 

(ii)                                  of all actions, suits, or proceedings
brought by or against any Loan Party or any of its Subsidiaries before any court
or other Governmental Authority which reasonably could be expected to result in
a Material Adverse Change, provided that, in any event, such notification shall
not be later than 5 days after service of process with respect thereto on any
Loan Party;

 

(iii)                               of any disputes or claims by any Borrower’s
customers exceeding $25,000 individually or $250,000 in the aggregate during any
fiscal year;

 

(iv)                              of any material loss or damage to any
Collateral or any substantial adverse change in the Collateral; or

 

(v)                                 of a violation of any law, rule or
regulation, the non-compliance with which reasonably could be expected to result
in a Material Adverse Change.

 

(b)                                       Immediately upon obtaining knowledge
thereof or after the occurrence thereof, notify Lender of any event or condition
which constitutes a Default or an Event of Default and provide a statement of
the action that such Borrower proposes to take with respect to such Default or
Event of Default.

 

Upon request of Lender, each Loan Party shall deliver to Lender any other
materials, reports, records or information reasonably requested relating to the
operations, business affairs, or financial condition of any Loan Party or its
Subsidiaries or to the Collateral.

 

18

--------------------------------------------------------------------------------


 

6.12                        Collateral Covenants.

 

(a)                                 Possession of Collateral.  In the event that
any Collateral, including Proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, in each case, having
an aggregate value or face amount of $25,000 or more for all such Negotiable
Collateral, Investment Related Property, or Chattel Paper, the Loan Parties
shall promptly (and in any event within 2 Business Days after receipt thereof),
notify Lender thereof, and if and to the extent that perfection or priority of
Lender’s Liens is dependent on or enhanced by possession, the applicable Loan
Party, promptly (and in any event within 2 Business Days) after request by
Lender, shall execute such other documents and instruments as shall be requested
by Lender or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Related Property, or Chattel Paper to Lender,
together with such undated powers (or other relevant document of assignment or
transfer acceptable to Lender) endorsed in blank as shall be requested by
Lender, and shall do such other acts or things deemed necessary or desirable by
Lender to enhance, perfect and protect Lender’s Liens therein;

 

(b)                                 Chattel Paper.

 

(i)                                     Promptly (and in any event within 2
Business Days) after request by Lender, each Loan Party shall take all steps
reasonably necessary to grant Lender control of all electronic Chattel Paper of
any Loan Party in accordance with the Code and all “transferable records” as
that term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction, to the extent that the individual
or aggregate value or face amount of such electronic Chattel Paper equals or
exceeds $25,000; and

 

(ii)                                  If any Loan Party retains possession of
any Chattel Paper or instruments (which retention of possession shall be subject
to the extent permitted hereby), promptly upon the request of Lender, such
Chattel Paper and instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
Security Interest of Wells Fargo Bank, National Association, as Lender”;

 

(c)                                  Control Agreements.

 

(i)                                     Except to the extent otherwise provided
by Section 7.11, each Borrower shall obtain a Control Agreement from each bank
(other than Lender) maintaining a Deposit Account for such Loan Party;

 

(ii)                                  Except to the extent otherwise provided by
Section 7.11, each Borrower shall obtain a Control Agreement from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any such Loan
Party; and

 

(iii)                               Except to the extent otherwise provided by
Section 7.11, each Borrower shall cause Lender to obtain “control”, as such term
is defined in the Code, with respect to all of such Borrower’s investment
property;

 

(d)                                 Letter-of-Credit Rights.  If the Loan
Parties (or any of them) are or become the beneficiary of letters of credit
having a face amount or value of $25,000 or more in the aggregate, then the
applicable Loan Party or Loan Parties shall promptly (and in any event

 

19

--------------------------------------------------------------------------------


 

within 2 Business Days after becoming a beneficiary), notify Lender thereof and,
promptly (and in any event within 2 Business Days) after request by Lender,
enter into a tri-party agreement with Lender and the issuer or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Lender and directing all payments thereunder to the Collection Account unless
otherwise directed by Lender, all in form and substance satisfactory to Lender;

 

(e)                                  Commercial Tort Claims.  If the Loan
Parties (or any of them) obtain Commercial Tort Claims having a value, or
involving an asserted claim, in the amount of $25,000 or more in the aggregate
for all Commercial Tort Claims, then the applicable Loan Party or Loan Parties
(i) shall promptly (and in any event within 2 Business Days of obtaining such
Commercial Tort Claim), notify Lender upon incurring or otherwise obtaining such
Commercial Tort Claims and, promptly (and in any event within 2 Business Days)
after request by Lender, amend Schedule 5.6(d) to the Information Certificate to
describe such Commercial Tort Claims in a manner that reasonably identifies such
Commercial Tort Claims and which is otherwise reasonably satisfactory to Lender,
(ii) hereby authorize(s) the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and (iii) agree(s) to do such other acts or things deemed necessary or
desirable by Lender to give Lender a first priority, perfected security interest
in any such Commercial Tort Claim, which Commercial Tort Claim shall not be
subject to any other Liens;

 

(f)                                   Government Contracts.  Other than Accounts
and Chattel Paper the aggregate value of which does not at any one time exceed
$25,000, if any Account or Chattel Paper of any Loan Party arises out of a
contract or contracts with the United States of America or any State or any
department, agency, or instrumentality thereof, Loan Parties shall promptly (and
in any event within 2 Business Days of the creation thereof) notify Lender
thereof and, promptly (and in any event within 2 Business Days) after request by
Lender, execute any instruments or take any steps reasonably required by Lender
in order that all moneys due or to become due under such contract or contracts
shall be assigned to Lender, for the benefit of Lender, and shall provide
written notice thereof under the Assignment of Claims Act or other applicable
law;

 

(g)                                  Intellectual Property.

 

(i)                                     Upon the request of Lender, in order to
facilitate filings with the PTO and the United States Copyright Office, each
Loan Party shall execute and deliver to Lender one or more Copyright Security
Agreements or Patent and Trademark Security Agreements to further evidence
Lender’s Lien on such Loan Party’s Patents, Trademarks, or Copyrights, and the
General Intangibles of such Loan Party relating thereto or represented thereby;

 

(ii)                                  Each Loan Party shall have the duty, with
respect to Intellectual Property that is necessary in the conduct of such Loan
Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including the following, to the
extent that the failure to do any of the following would cause or would be
reasonably likely to cause a Material Adverse Change: (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)

 

20

--------------------------------------------------------------------------------


 

to prosecute diligently any trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Loan Party’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability, and (E) to
require all employees, consultants, and contractors of each Loan Party who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment to such Loan Party of Intellectual Property
rights created or developed and obligations of confidentiality.  No Loan Party
shall abandon any Intellectual Property or Intellectual Property License that is
necessary in the conduct of such Loan Party’s business that would cause or would
be reasonably likely to cause a Material Adverse Change.  Each Loan Party shall
take the steps described in this Section 6.12(g)(ii) with respect to all new or
acquired Intellectual Property to which it or any of its Subsidiaries is now or
later becomes entitled that is necessary in the conduct of such Loan Party’s or
Subsidiary’s business;

 

(iii)                               Each Borrower acknowledges and agrees that
Lender shall have no duties with respect to any Intellectual Property or
Intellectual Property Licenses of any Loan Party.  Without limiting the
generality of this Section 6.12(g)(iii), each Borrower acknowledges and agrees
that Lender shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but Lender may do so at
its option from and after the occurrence and during the continuance of an Event
of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of the applicable Borrower and shall be chargeable to the Loan
Account;

 

(iv)                              Each Loan Party shall promptly file an
application with the United States Copyright Office for any Copyright that has
not been registered with the United States Copyright Office if such Copyright is
necessary in connection with the conduct of such Loan Party’s business.  Any
expenses incurred in connection with the foregoing shall be borne by the Loan
Parties; and

 

(v)                                 No Loan Party shall enter into any
Intellectual Property License to receive any license or rights in any
Intellectual Property of any other Person unless such Loan Party has used
commercially reasonable efforts to permit the assignment of or grant of a Lien
in such Intellectual Property License (and all rights of such Loan Party
thereunder) to Lender (and any transferees of Lender);

 

(h)                                 Investment Related Property.

 

(i)                                     Upon the occurrence and during the
continuance of an Event of Default, following the request of Lender, all sums of
money and property paid or distributed in respect of the Investment Related
Property that are received by any Loan Party shall be held by the Loan Parties
in trust for the benefit of Lender segregated from such Loan Party’s other
property, and such Loan Party shall deliver it promptly to Lender in the exact
form received; and

 

21

--------------------------------------------------------------------------------


 

(ii)                                  Each Loan Party shall cooperate with
Lender in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof;

 

(i)                                     Real Property; Fixtures.  Upon the
acquisition by any Loan Party of any fee interest in Real Property, such Loan
Party will promptly (and in any event within 2 Business Days of acquisition)
notify Lender of the acquisition of such Real Property and will grant to Lender
a first priority Mortgage on each fee interest in Real Property now or hereafter
owned by such Loan Party, which Real Property shall not be subject to any other
Liens except Permitted Liens, and shall deliver such other documentation and
opinions, in form and substance satisfactory to Lender, in connection with the
grant of such Mortgage as Lender shall request in its Permitted Discretion,
including appraisals, title insurance policies and endorsements, surveys,
financing statements, fixture filings, flood insurance, flood insurance
certifications and environmental audits and such Loan Party shall pay all
recording costs, intangible taxes and other fees and costs (including reasonable
attorneys fees and expenses) incurred in connection therewith.  All such
appraisals, title insurance policies and endorsements, environmental audits and
surveys shall be prepared or issued by parties reasonably acceptable to Lender.
To the extent permitted by applicable law, all of the Collateral shall remain
personal property regardless of the manner of its attachment or affixation to
real property;

 

(j)                                    Controlled Accounts.

 

(i)                                     Within 75 days following the Closing
Date (the “Cash Management Transition Period”), each Loan Party shall
(A) establish and maintain at Lender all Cash Management Services, including all
deposit accounts and lockbox services. Such Cash Management Services maintained
by each Loan Party shall be of a type and on terms reasonably satisfactory to
Lender;

 

(ii)                                  Until such time as the Loan Parties have
established all of their Cash Management Services with Lender, during the Cash
Management Transition Period each Loan Party shall maintain Cash Management
Services of a type and on terms reasonably satisfactory to Lender at one or more
of the banks set forth on Schedule 6.12(j) to the Information Certificate (each
a “Controlled Account Bank”), and shall take reasonable steps to ensure that all
of its and its Subsidiaries’ Account Debtors forward payment of the amounts owed
by them directly to such Controlled Account Bank, and (B) deposit or cause to be
deposited promptly, and in any event no later than the first Business Day after
the date of receipt thereof, all of their Collections (including those sent
directly by their Account Debtors to a Loan Party) into a bank account of such
Loan Party (each, a “Controlled Account”) at one of the Controlled Account
Banks;

 

(iii)                               During the Cash Management Transition
Period, each Loan Party shall maintain Control Agreements with the applicable
Controlled Account Bank, in form and substance reasonably acceptable to Lender. 
Each such Control Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by Lender
directing the disposition of the collected funds in such Controlled Account
without further consent by the applicable Loan Party, (B) the Controlled Account
Bank waives, subordinates, or agrees not to exercise any rights of setoff or
recoupment or any other claim

 

22

--------------------------------------------------------------------------------


 

against the applicable Controlled Account other than for payment of its service
fees and other charges directly related to the administration of such Controlled
Account and for returned checks or other items of payment, and (C) the
Controlled Account Bank will forward, by daily standing wire transfer, all
amounts in the applicable Controlled Account; and

 

So long as no Default or Event of Default has occurred and is continuing, during
the Cash Management Transition Period, Borrowers may amend Schedule 5.15 to the
Information Certificate to add or replace a Controlled Account Bank or
Controlled Account; provided, however, that (A) such prospective Controlled
Account and Controlled Account Bank shall be reasonably satisfactory to Lender,
and (B) prior to the time of the opening of such Controlled Account, the
applicable Loan Party and such prospective Controlled Account Bank shall have
executed and delivered to Lender a Control Agreement.  Each Loan Party shall
close its Controlled Accounts (and establish replacement Controlled Accounts in
accordance with clause (iii) above) as promptly as practicable and in any event
within thirty (30) days of notice from Lender that the operating performance,
funds transfer, or availability procedures or performance of the Controlled
Account Bank with respect to Controlled Accounts or Lender’s liability under any
Control Agreement with such Controlled Account Bank is no longer acceptable to
Lender in Lender’s reasonable judgment.

 

(k)                                 Affirmative Covenants.

 

(i)                                     If any Loan Party shall acquire, obtain,
receive or become entitled to receive any Pledged Interests after the Closing
Date, it shall promptly (and in any event within two (2) Business Days of
acquiring or obtaining such Collateral) deliver to Lender a duly executed
Pledged Interests Addendum identifying such Pledged Interests;

 

(ii)                                  Each Loan Party shall promptly deliver to
Lender a copy of each material notice or other material communication received
by it in respect of any Pledged Interests;

 

(iii)                               No Loan Party shall make or consent to any
amendment or other modification or waiver with respect to any Pledged Interests,
Pledged Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to the Loan Documents;

 

(iv)                              As to all limited liability company or
partnership interests issued under any Pledged Operating Agreement or Pledged
Partnership Agreement, each Loan Party hereby covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Loan Party in a securities account.  In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provide or shall provide
that such Pledged Interests are securities governed by Section 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction;

 

23

--------------------------------------------------------------------------------


 

6.13                        Material Contracts.  Contemporaneously with the
delivery of each Compliance Certificate pursuant to Section 6.1, provide Lender
with copies of (a) each Material Contract entered into since the delivery of the
previous Compliance Certificate, (b) each material amendment or modification of
any Material Contract entered into since the delivery of the previous Compliance
Certificate, and (c) at the request of Lender, “no-offset” letters in form and
substance reasonably acceptable to Lender from each of the parties to any
Material Contracts with Borrowers’ customers; provided that if no Event of
Default has occurred and is continuing, Borrowers’ obligation shall be to use
commercially reasonable efforts to obtain such “no-offset” letters, it being
understood, however, that Borrowers’ inability to obtain any requested
“no-offset” letter could result in a portion of one or more Accounts ceasing to
be Eligible Accounts under subsection (i) of the definition of Eligible
Accounts.  Borrowers shall maintain all Material Contracts in full force and
effect and shall not default in the payment or performance of its obligations
thereunder.

 

6.14                        Location of Inventory, Equipment and Books.  Keep
each Loan Party’s and its Subsidiaries’ Inventory, Equipment (other than
vehicles and Equipment out for repair) and Books only at the locations
identified on Schedule 5.29 to the Information Certificate and keep their chief
executive offices only at the locations identified on Schedule 5.6(b) to the
Information Certificate; provided, however, that Borrowers may amend Schedule
5.29 to the Information Certificate so long as such amendment occurs by written
notice to Lender not less than 10 days prior to the date on which such
Inventory, Equipment or Books are moved to such new location, and so long as, at
the time of such written notification, the applicable Loan Party provides Lender
a Collateral Access Agreement with respect thereto if such location is not owned
by such Loan Party.

 

6.15                        Further Assurances.

 

(a)                                 At any time upon the reasonable request of
Lender, execute or deliver to Lender any and all financing statements, fixture
filings, security agreements, pledges, assignments, endorsements of certificates
of title, mortgages, deeds of trust, opinions of counsel, and all other
documents (the “Additional Documents”) that Lender may reasonably request and in
form and substance reasonably satisfactory to Lender, to create, perfect, and
continue perfection or to better perfect Lender’s Liens in all of the assets of
each Loan Party (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal), to create and perfect Liens in favor of Lender in
any Real Property acquired by any Loan Party after the Closing Date with a fair
market value in excess of $25,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents.  To the
maximum extent permitted by applicable law, if a Borrower refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time, not to exceed 30 days following the request to do so,
such Borrower hereby authorizes Lender to execute any such Additional Documents
in the applicable Borrower’s name, as applicable, and authorizes Lender to file
such executed Additional Documents in any appropriate filing office.  In
furtherance and not in limitation of the foregoing, each Borrower shall take
such actions as Lender may reasonably request from time to time to ensure that
the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of each Borrower and all of the outstanding
capital Stock of each Loan Party (subject to exceptions and limitations
contained in the Loan Documents with respect to CFCs);

 

24

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower authorizes the filing by
Lender of financing or continuation statements, or amendments thereto, and such
Loan Party will execute and deliver to Lender such other instruments or notices,
as Lender may reasonably request, in order to perfect and preserve the Security
Interest granted or purported to be granted hereby;

 

(c)                                  Each Borrower authorizes Lender at any time
and from time to time to file, transmit, or communicate, as applicable,
financing statements and amendments (i) describing the Collateral as “all
personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by Part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance of such
financing statement.  Each Borrower also hereby ratifies any and all financing
statements or amendments previously filed by Lender in any jurisdiction; and

 

(d)                                 Each Borrower acknowledges that no Loan
Party is authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Lender, subject to such Loan
Party’s rights under Section 9-509(d)(2) of the Code.

 

7.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all of the
commitments of Lender hereunder to provide any further extensions of credit and
payment in full of the Obligations, the Loan Parties will not and will not
permit any of their Subsidiaries to do any of the following:

 

7.1                               Indebtedness.  Create, incur, assume, suffer
to exist, guarantee, or otherwise become or remain, directly or indirectly,
liable with respect to any Indebtedness, except for Permitted Indebtedness.

 

7.2                               Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

7.3                               Restrictions on Fundamental Changes.

 

(a)                                 Enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock, except for (i) any
merger between Loan Parties, provided that a Borrower must be the surviving
entity of any such merger to which it is a party, and (ii) any merger between
Subsidiaries of a Borrower that are not Loan Parties;

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution), except for (i) the liquidation or
dissolution of non-operating Subsidiaries of any Borrower with nominal assets
and nominal liabilities, (ii) the liquidation or dissolution of a Loan Party
(other than a Borrower) or any of its wholly-owned Subsidiaries so long as all
of the assets (including any interest in any Stock) of such liquidating or
dissolving Loan Party or Subsidiary are transferred to a Loan Party that is not
liquidating or dissolving, or (iii) the liquidation or dissolution of a
Subsidiary of a Borrower that is not a Loan Party (other than any such

 

25

--------------------------------------------------------------------------------


 

Subsidiary the Stock of which (or any portion thereof) is subject to a Lien in
favor of Lender) so long as all of the assets of such liquidating or dissolving
Subsidiary are transferred to a Subsidiary of a Borrower that is not liquidating
or dissolving;

 

(c)                                  Suspend or cease operation of a substantial
portion of its or their business, except as permitted pursuant to clauses
7.3(a) or (b) above or in connection with the transactions permitted pursuant to
Section 7.4; or

 

(d)                                 Form or acquire any direct or indirect
Subsidiary.

 

Notwithstanding the foregoing, Borrowers shall be permitted, without further
consent of Lender, to do the following: (i) form one direct Subsidiary organized
under the laws of Costa Rica and one direct Subsidiary organized under the laws
of the Republic of the Philippines; (ii) transfer, assign, and convey assets and
liabilities of StarTek International Limited related to (A) operations in Costa
Rica to the newly-formed Subsidiary organized under the laws of Costa Rica and
(B) operations in the Republic of the Philippines to the newly-formed Subsidiary
organized under the laws of the Republic of the Philippines; and (iii) dissolve
StarTek International Limited; provided that Borrowers shall cause all such
newly-formed Subsidiaries to become parties to, and bound by, the terms and
conditions of the Intercompany Subordination Agreement.

 

7.4                               Disposal of Assets.  Other than Permitted
Dispositions or transactions expressly permitted by Sections 7.3 or 7.12, Loan
Parties shall not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, any of the Collateral or any
other asset except as expressly permitted by this Agreement. Lender shall not be
deemed to have consented to any sale or other disposition of any of the
Collateral or any other asset except as expressly permitted in this Agreement or
the other Loan Documents.

 

7.5                               Change Name.  Change any Borrower’s or any of
its Subsidiaries’ name, organizational identification number, state of
organization, organizational identity or “location” for purposes of
Section 9-307 of the Code.

 

7.6                               Nature of Business.  Make any change in the
nature of its or their business as conducted on the date of this Agreement or
acquire any properties or assets that are not reasonably related to the conduct
of such business activities; provided, however, that the foregoing shall not
prevent any Borrower or any of its Subsidiaries from engaging in any business
that is reasonably related or ancillary to its or their business and acquiring
properties and assets related thereto in a manner consistent with the terms and
conditions of this Agreement.

 

7.7                               Prepayments and Amendments.

 

(a)                                 Except in connection with Refinancing
Indebtedness permitted by Section 7.1,

 

(i)                                     optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of any Loan Party or any of its
Subsidiaries, other than (A) the Obligations in accordance with this Agreement,
and (B) Permitted Intercompany Advances, or

 

26

--------------------------------------------------------------------------------


 

(ii)                                  make any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
Obligations if such payment is not permitted at such time under the
subordination terms and conditions, or

 

(b)                                 Directly or indirectly, amend, modify, or
change any of the terms or provisions of:

 

(i)                                     any agreement, instrument, document,
indenture, or other writing evidencing or concerning Permitted Indebtedness of
at least $250,000 when aggregated with other Permitted Indebtedness amended,
modified or changed after the date of this Agreement, other than (A) the
Obligations in accordance with this Agreement, (B) Permitted Intercompany
Advances, and (C) Indebtedness permitted under clauses (c), (e) and (f) of the
definition of Permitted Indebtedness;

 

(ii)                                  any Material Contract except to the extent
that such amendment, modification, or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
Lender; or

 

(iii)                               the Governing Documents of any Loan Party or
any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of Lender.

 

7.8                               Change of Control.  Cause, permit, or suffer,
directly or indirectly, any Change of Control.

 

7.9                               Restricted Junior Payments.  Make any
Restricted Junior Payment; provided, however, that, so long as it is permitted
by law, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom and so long as such Borrower is a
“pass-through” tax entity for United States federal income tax purposes, and
after first providing such supporting documentation as Lender may request
(including the state and federal tax returns (and all related schedules) of each
owner of Stock in such Borrower net of any prior year loss carry-forward, such
Borrower may declare and pay Pass-Through Tax Liabilities.

 

7.10                        Accounting Methods.  Modify or change its fiscal
year or its method of accounting (other than as may be required to conform to
GAAP).

 

7.11                        Investments; Controlled Investments.

 

(a)                                 Except for Permitted Investments, directly
or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment.

 

(b)                                 Other than (i) an aggregate amount of not
more than $50,000 at any one time, in the case of Borrowers and their
Subsidiaries in the aggregate, and (ii) amounts deposited into Deposit Accounts
identified on Schedule 5.15 to the Information Certificate which are specially
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for each Borrower’s or their Subsidiaries’ employees,
make, acquire, or permit to exist Permitted Investments consisting of cash, Cash
Equivalents, or amounts credited to Deposit

 

27

--------------------------------------------------------------------------------


 

Accounts or Securities Accounts unless such Borrower or its Subsidiaries, as
applicable, and the applicable bank (as permitted solely pursuant to
Section 6.12(j)) or securities intermediary have entered into Control Agreements
with Lender governing such Permitted Investments in order to perfect (and
further establish) Lender’s Liens in such Permitted Investments. Except as
provided in Section 6.12(j) and Section 7.11(b)(i) and (ii), Borrowers shall not
and shall not permit their Subsidiaries to establish or maintain any Deposit
Account or Securities Account with a banking institution other than Lender;
notwithstanding the provisions of Section 6.12(j) and Section 7.11(b)(i) and
(ii), Borrowers shall not and shall not permit their Subsidiaries to: (y) permit
to exist Permitted Investments consisting of cash, Cash Equivalents, or amounts
credited to Deposit Accounts or Securities Accounts located outside the United
States of America of greater than $3,500,000 in the aggregate at any one time,
or (z) transfer Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts from locations
within the United States of American to locations outside the United States of
America except in accordance with historical practices.

 

7.12                        Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
any Borrower or any of their Subsidiaries except for:

 

(a)                                 transactions between or among the Loan
Parties;

 

(b)                                 transactions (other than the payment of
management, consulting, monitoring, or advisory fees) between a Borrower or any
other Loan Party or its Subsidiaries, on the one hand, and any Affiliate of a
Borrower, any other Loan Party or its Subsidiaries, on the other hand, so long
as such transactions (i) are fully disclosed to Lender prior to the consummation
thereof, if they involve one or more payments by a Borrower or a Loan Party or
its Subsidiaries in excess of $50,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to the
Borrowers or the other Loan Parties or their Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate;

 

(c)                                  so long as it has been approved by a Loan
Party’s or its applicable Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law, any indemnity provided for
the benefit of directors (or comparable managers) of such Loan Party or its
applicable Subsidiary;

 

(d)                                 so long as it has been approved by a
Borrower’s or its applicable Subsidiary’s board of directors (or comparable
governing body) in accordance with applicable law, the payment of reasonable
compensation, severance, or employee benefit arrangements to employees,
officers, and outside directors of a Borrower and its Subsidiaries in the
ordinary course of business and consistent with industry practice; and

 

(e)                                  transactions permitted by Section 7.3 or
Section 7.9, or any Permitted Intercompany Advance.

 

7.13                        Use of Proceeds.  Use the proceeds of any loan made
hereunder for any purpose other than (a) on the Closing Date, (i) to repay, in
full, the outstanding principal, accrued interest, and accrued fees and expenses
owing under or in connection with Borrowers’ existing credit

 

28

--------------------------------------------------------------------------------


 

facility with Existing Lender, (ii) to cover any book overdrafts, (iii) to fund
accounts payable over 60 days past their due dates, (iv) to support Letters of
Credit, and (v) to pay fees, costs, and expenses, including Lender Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, general corporate and working capital
purposes for their lawful and permitted purposes (including that no part of the
proceeds of the loans made to Borrowers will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve
System).

 

7.14                        Limitation on Issuance of Stock.  Except for the
issuance or sale of common stock or Permitted Preferred Stock by the Borrowers
or the other Loan Parties, issue or sell or enter into any agreement or
arrangement for the issuance and sale of any of their Stock.

 

7.15                        Consignments.  Consign any of its or their Inventory
or sell any of its or their Inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale, except as set forth on Schedule
7.15 to the Information Certificate.

 

7.16                        Inventory and Equipment with Bailees.  Store the
Inventory or Equipment of any Loan Party or its Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party, except as set forth on
Schedule 7.16 to the Information Certificate.

 

8.                                      FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:

 

(a)                                 Minimum Adjusted EBITDA.  Achieve Adjusted
EBITDA, measured on a month-end basis, of at least the required amount set forth
in the following table for the applicable period set forth opposite thereto:

 

Applicable Amount

 

Applicable Period

$

(1,669,000

)

For the 1-month period
ending January 31, 2012

$

(949,000

)

For the 2-month period
ending February 29, 2012

$

(332,000

)

For the 3-month period
ending March 31, 2012

$

(912,000

)

For the 4-month period

 

29

--------------------------------------------------------------------------------


 

 

 

ending April 30, 2012

$

(12,000

)

For the 5-month period
ending May 31, 2012

$

518,000

 

For the 6-month period
ending June 30, 2012

$

833,000

 

For the 7-month period
ending July 31, 2012

$

2,622,000

 

For the 8-month period
ending August 31, 2012

$

3,232,000

 

For the 9-month period
ending September 30, 2012

$

4,666,000

 

For the 10-month period
ending October 31, 2012

$

6,157,000

 

For the 11-month period
ending November 30, 2012

$

7,160,000

 

For the 12-month period
ending December 31, 2012

 

(b)                                 Non-Financed Capital Expenditures.  Make
Non-Financed Capital Expenditures in Fiscal Year 2012, tested monthly, in an
amount less than or equal to, but not greater than, $6,500,000; provided that no
Non-Financed Capital Expenditure shall be permitted if such Non-Financed Capital
Expenditure would cause the ratio of Excess Availability (including such
Non-Financed Capital Expenditure) to aggregate Non-Financed Capital Expenditures
for such fiscal year (including such Non-Financed Capital Expenditure) to be
less than 1.50:1.00; and provided, further, that the permitted aggregate amount
of Non-Financed Capital Expenditures for Fiscal Year 2012 may be increased on a
quarterly basis by an amount equal to 50% of any positive variance between
budgeted year-to-date EBITDA and actual year-to-date EBITDA, each measured as of
the end of the prior calendar quarter.

 

Notwithstanding the foregoing, Lender agrees to consider the impact of any
Borrower’s material foreign expansion in Fiscal Year 2012 on the financial
covenants contained in this Section 8, but any adjustments to such financial
covenants shall be at Lender’s sole discretion.

 

9.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

9.1                               If any Borrower fails to pay when due and
payable, or when declared due and payable, all or any portion of the Obligations
consisting of principal, interest, fees, charges or

 

30

--------------------------------------------------------------------------------


 

other amounts due Lender or any Bank Product Provider, reimbursement of Lender
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding);

 

9.2          If any Loan Party or any of its Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 4.3, 6.1, 6.2, 6.5(b) 6.6, 6.7 (solely if any
Loan Party refuses to allow Lender or its representatives or agents to visit
such Loan Party’s properties, inspect its assets or books or records, examine
and make copies of its books and records, or discuss such Loan Party’s affairs,
finances, and accounts with officers and employees of such Loan Party), 6.8,
6.11, 6.12; 6.13 or 6.14 of this Agreement, (ii) Section 7 of this Agreement, or
(iii) Section 8 of this Agreement;

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 6.3, 6.4, 6.5(a) (other than F.I.C.A., F.U.T.A.,
federal income taxes and any other taxes or assessments the non-payment of which
may result in a Lien having priority over Lender’s Liens), 6.9, 6.10, and 6.15
of this Agreement and such failure continues for a period of 15 days (or in the
case of any Loan Party failing to be in good standing in its jurisdiction of
organization, 5 days) after the earlier of (i) the date on which such failure
shall first become known to or should have been known by any officer of such
Loan Party or (ii) the date on which written notice thereof is given to such
Loan Party by Lender;

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is unable to be cured or is
the subject of another provision of this Section 9 (in which event such other
provision of this Section 9 shall govern), and such failure continues for a
period of 30 days after the earlier of (i) the date on which such failure shall
first become known to or should have been known by any officer of such Loan
Party or (ii) the date on which written notice thereof is given to such Loan
Party by Lender;

 

9.3          If one or more judgments, orders, or awards for the payment of
money in an amount in excess of $250,000 in any one case or in excess of
$500,000 in the aggregate (except to the extent fully covered (other than to the
extent of customary deductibles) by insurance pursuant to which the insurer has
not denied coverage or fully included in Reserves) is entered or filed against a
Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

 

9.4          If an Insolvency Proceeding is commenced by a Loan Party or any of
its Subsidiaries;

 

9.5          If an Insolvency Proceeding is commenced against a Loan Party or
any of its Subsidiaries and any of the following events occur: (a) such Loan
Party or such Subsidiary

 

31

--------------------------------------------------------------------------------


 

consents to the institution of such Insolvency Proceeding against it, (b) the
petition commencing the Insolvency Proceeding is not timely controverted, (c)
the petition commencing the Insolvency Proceeding is not dismissed within 60
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein; provided that Lender shall have no obligation to
provide any extension of credit to Borrowers during such 60 calendar day period;

 

9.6          If any Loan Party or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of the business affairs of such Loan Party and its
Subsidiaries, taken as a whole;

 

9.7          If there is (a) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more third Persons
relative to a Loan Party’s or any of its Subsidiaries’ Indebtedness involving an
aggregate amount of $150,000 or more, and such default (i) occurs at the final
maturity of the obligations thereunder, or (ii) results in a right by such third
Person, irrespective of whether exercised, to accelerate the maturity of such
Loan Party’s or its Subsidiary’s obligations thereunder, or (b) a default in or
an involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party involving an aggregate amount of
$150,000 or more;

 

9.8          If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

 

9.9          If the obligation of any Guarantor under its Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement), or if any Guarantor fails to perform any
obligation under its Guaranty, or repudiates or revokes or purports to repudiate
or revoke any obligation under its Guaranty, or any individual Guarantor dies or
becomes incapacitated, or any other Guarantor ceases to exist for any reason;

 

9.10        If this Agreement or any other Loan Document that purports to create
a Lien, shall, for any reason, fail or cease to create a valid and perfected
and, except to the extent of Permitted Liens which are permitted purchase money
Liens or the interests of lessors under Capital Leases, first priority Lien on
the Collateral covered thereby;

 

9.11        If any event or circumstance occurs that Lender in good faith
believes may impair the prospect of payment of all or part of the Obligations,
or any Loan Party’s ability to perform any of its material obligations under any
of the Loan Documents, or any other document or agreement described in or
related to this Agreement, or there occurs any Material Adverse Change in the
business or financial condition of any Loan Party;

 

32

--------------------------------------------------------------------------------


 

9.12        If any event or circumstance shall occur which, in the Permitted
Discretion of Lender exercised in good faith, would be reasonably likely to
cause Lender to suspect that any Loan Party has engaged in fraudulent activity
with respect to the Collateral or other matters;

 

9.13        Any director, officer, or individual Guarantor is indicted for a
felony offense under state or federal law, or a Loan Party hires an officer or
appoints a director who has been convicted of any such felony offense;

 

9.14        If any Loan Party fails to pay any indebtedness or obligation owed
to Lender or its Affiliates which is unrelated to the Revolving Credit Facility
or this Agreement as it becomes due and payable or the occurrence of any default
or event of default under any agreement between any Loan Party and Lender or its
Affiliates unrelated to the Loan Documents; provided that if any Loan Party has
a good faith dispute with respect to any fee, cost or expense payable to Lender
or its Affiliates which is unrelated to the Revolving Credit Facility or this
Agreement, such Loan Party shall have up to 15 days after the date on which such
obligation becomes due and payable to resolve such dispute or pay such
obligation; or

 

9.15        The validity or enforceability of any Loan Document shall at any
time for any reason be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or its Subsidiaries, or by any Governmental Authority
having jurisdiction over a Loan Party or its Subsidiaries, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or its Subsidiaries
shall deny that such Loan Party or its Subsidiaries has any liability or
obligation purported to be created under any Loan Document; provided that if any
Loan Party or any of its Subsidiaries has a good faith dispute with respect to
any fee, cost or expense constituting a liability or obligation purported to be
created under any Loan Document, such Loan Party or its Subsidiary shall have up
to 15 days after the date on which such liability or obligation becomes due and
payable to resolve such dispute or pay such liability or obligation.

 

9.16        Any covenant in Section 8 becomes inapplicable due to the lapse of
time and Borrowers and Lender fail to come to agreement acceptable to Lender in
Lender’s sole discretion to amend the covenant to apply to future periods.

 

10.          RIGHTS AND REMEDIES.

 

10.1        Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Lender may, in addition to any other rights
or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

 

(a)           declare the Obligations (other than the Hedge Obligations, which
may be accelerated in accordance with the terms of the applicable Hedge
Agreement), whether evidenced by this Agreement or by any of the other Loan
Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrowers shall be obligated to repay all of
such Obligations in full, without presentment, demand, protest, or further
notice or other requirements of any kind, all of which are hereby expressly
waived by each Borrower;

 

33

--------------------------------------------------------------------------------


 

(b)           declare the funding obligations of Lender under this Agreement
terminated, whereupon such funding obligations shall immediately be terminated
together with any obligation of Lender hereunder to make Advances or issue
Letters of Credit;

 

(c)           give to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of each Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

 

(d)           in Lender’s name or in Borrowers’ name, as Borrowers’ agent and
attorney-in-fact, notify the United States Postal Service to change the address
for delivery of Borrowers’ mail to any address designated by Lender, and receive
and open Borrowers’ mail, applying all Collateral as permitted under this
Agreement and promptly forwarding all other mail to Borrowers’ last known
address; provided that upon acceleration of the Obligations, Lender, pursuant to
the terms of this subsection (d), also may intercept and dispose of Borrowers’
mail, and, after applying all Collateral as permitted under this Agreement, hold
all other mail for Borrowers’ account;

 

(e)           without notice to or consent from any Borrower, and without any
obligation to pay rent or other compensation, take exclusive possession of all
locations where Borrowers conduct their business or have any rights of
possession and use the locations to store, process, manufacture, sell, use, and
liquidate or otherwise dispose of items that are Collateral, and for any other
incidental purposes deemed appropriate by Lender in good faith; and

 

(f)            exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law, including the right to take
possession of Collateral (without posting a bond or other form of security,
which each Borrower hereby waives), to proceed with or without judicial process
(without a prior hearing or notice of hearing, which each Borrower hereby
waives) and to sell, lease or otherwise dispose of Collateral for cash or on
credit (with or without giving warranties as to condition, fitness,
merchantability or title to Collateral, and in the event of a credit sale,
Borrowers’ Obligations shall be reduced only to the extent that payments are
actually received), and each Borrower will upon Lender’s demand assemble the
Collateral and make it available to Lender at any place designated by Lender
which is reasonably convenient to all parties.

 

10.2        Disposition of Pledged Interests by Lender.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Loan Party understands that in connection with such
disposition, Lender may approach only a restricted number of potential
purchasers and further understands that a sale under such circumstances may
yield a lower price for the Pledged Interests than if the Pledged Interests were
registered and qualified pursuant to federal and state securities laws and sold
on the open market.

 

34

--------------------------------------------------------------------------------


 

Each Loan Party, therefore, agrees that:  (a) if Lender shall, pursuant to the
terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Lender shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Lender has
handled the disposition in a commercially reasonable manner.

 

10.3        Voting and Other Rights in Respect of Pledged Interests.

 

Upon the occurrence and during the continuation of an Event of Default,
(i) Lender may, at its option, and with two (2) Business Days prior notice to
such Borrower or such other Loan Party, and in addition to all rights and
remedies available to Lender under any other agreement, at law, in equity, or
otherwise, exercise all voting rights, or any other ownership or consensual
rights (including any dividend or distribution rights) in respect of the Pledged
Interests owned by any Borrower or any other Loan Party, but under no
circumstances is Lender obligated by the terms of this Agreement to exercise
such rights, and (ii) if Lender duly exercises its right to vote any of such
Pledged Interests, each Borrower and each other Loan Party hereby appoints
Lender, such Borrower’s and such Loan Party’s true and lawful attorney-in-fact
and IRREVOCABLE PROXY to vote such Pledged Interests in any manner Lender deems
advisable for or against all matters submitted or which may be submitted to a
vote of shareholders, partners or members, as the case may be.  The
power-of-attorney and proxy granted hereby is coupled with an interest and shall
be irrevocable.

 

For so long as such Borrower or such other Loan Party shall have the right to
vote the Pledged Interests owned by it, such Borrower and such other Loan Party
covenants and agrees that it will not, without the prior written consent of
Lender, vote or take any consensual action with respect to such Pledged
Interests which would materially adversely affect the rights of Lender or the
value of the Pledged Interests.

 

10.4        Additional Rights and Remedies.  Without limiting the generality of
the foregoing, each Borrower expressly agrees that:

 

(a)           Lender, without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Borrower, any other Loan Party
or any other Person (all and each of which demands, advertisements and notices
are hereby expressly waived to the maximum extent permitted by the Code or any
other applicable law), may take immediate possession of all or any portion of
the Collateral and (i) require Loan Parties to, and each Borrower hereby agrees
that it will at its own expense and upon request of Lender forthwith, assemble
all or part of the Collateral as directed by Lender and make it available to
Lender at one or more locations designated by Lender where such Borrower or
other Loan Party conducts business, and (ii) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of Lender’s or Loan Party’s offices or elsewhere, for
cash, on credit, and upon such other terms as Lender may deem commercially
reasonable.  Each

 

35

--------------------------------------------------------------------------------


 

Borrower agrees that, to the extent notice of sale shall be required by law, at
least 10 days notice to such Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code.  Lender shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Lender may adjourn any public
or private sale from time to time, and such sale may be made at the time and
place to which it was so adjourned.  Each Borrower agrees that the internet
shall constitute a “place” for purposes of Section 9-610(b) of the Code.  Each
Borrower agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and such Borrower is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;

(b)           Lender may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which Lender’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to pay the balance of such Deposit
Account to or for the benefit of Lender, and (ii) with respect to any Loan
Party’s Securities Accounts in which Lender’s Liens are perfected by control
under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to (A)
transfer any cash in such Securities Account to or for the benefit of Lender, or
(B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash Proceeds thereof
to or for the benefit of Lender;

 

(c)           any cash held by Lender as Collateral and all cash Proceeds
received by Lender in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Obligations in the order set forth in Section 10.5 of this Agreement.  In the
event the Proceeds of Collateral are insufficient to satisfy all of the
Obligations in full, each Borrower and each other Loan Party shall remain
jointly and severally liable for any such deficiency; and

 

(d)           the Obligations arise out of a commercial transaction, and that if
an Event of Default shall occur Lender shall have the right to an immediate writ
of possession without notice of a hearing.  Lender shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and each Borrower hereby consents to such rights and such
appointment and hereby waives any objection such Borrower may have thereto or
the right to have a bond or other security posted by Lender.

 

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1, upon the occurrence of any Default or Event of Default described
in Section 9.4 or Section 9.5, in addition to the remedies set forth above,
without any notice to any Borrower or any other Person or any act by Lender, all
obligations of Lender to provide any further extensions of credit hereunder
shall automatically terminate and the Obligations (other than the Hedge
Obligations), inclusive of all accrued and unpaid interest thereon and all fees
and all other amounts owing under this

 

36

--------------------------------------------------------------------------------


 

Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and each Borrower shall be obligated to repay
all of such Obligations in full, without presentment, demand, protest, or notice
of any kind, all of which are expressly waived by each Borrower.

 

10.5        Lender Appointed Attorney in Fact.  Each Borrower hereby irrevocably
appoints Lender its attorney-in-fact, with full authority in the place and stead
of such Borrower and in the name of such Borrower or otherwise, at such time as
an Event of Default has occurred and is continuing, to take any action and to
execute any instrument which Lender may reasonably deem necessary or advisable
to accomplish the purposes of this Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Borrower;

 

(b)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(c)           to file any claims or take any action or institute any proceedings
which Lender may deem necessary or desirable for the collection of any of the
Collateral of such Borrower or otherwise to enforce the rights of Lender with
respect to any of the Collateral;

 

(d)           to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to Borrower in
respect of any Account of such Borrower;

 

(e)           to use any Intellectual Property or Intellectual Property Licenses
of such Borrower including but not limited to any labels, Patents, Trademarks,
trade names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Borrower;

 

(f)            to take exclusive possession of all locations where each Borrower
conducts its business or has rights of possession, without notice to or consent
of any Borrower or any Loan Party and to use such locations to store, process,
manufacture, sell, use, and liquidate or otherwise dispose of items that are
Collateral, without obligation to pay rent or other compensation for the
possession or use of any location;

 

(g)           Lender shall have the right, but shall not be obligated, to bring
suit in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if Lender shall
commence any such suit, the appropriate Borrower shall, at the request of
Lender, do any and all lawful acts and execute any and all proper documents
reasonably required by Lender in aid of such enforcement; and

 

(h)           to the extent permitted by law, such Borrower hereby ratifies all
that such attorney-in-fact shall lawfully do or cause to be done by virtue
hereof.  This power of attorney is

 

37

--------------------------------------------------------------------------------


 

coupled with an interest and shall be irrevocable until this Agreement is
terminated and all Obligations have been paid in full in cash.

 

10.6        Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Event of Default shall be deemed a continuing waiver.  No delay by
Lender shall constitute a waiver, election, or acquiescence by it.

 

10.7        Crediting of Payments and Proceeds.  In the event that the
Obligations (other than the Hedge Obligations, which may be accelerated in
accordance with the terms of the applicable Hedge Agreement) have been
accelerated pursuant to Section 10.1 or Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received by
Lender upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied in such manner as Lender shall determine in its
discretion and, thereafter, to Borrowers (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

 

10.8        Marshaling.  Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising.  To the extent that
it lawfully may, each Borrower and each other Loan Party hereby agrees that it
will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Lender’s rights and remedies under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Borrower hereby irrevocably waives the
benefits of all such laws.

 

10.9        License.  Each Borrower hereby grants to Lender a non-exclusive,
worldwide and royalty-free license to use or otherwise exploit all Intellectual
Property rights of such Borrower for the purpose of: (a) completing the
manufacture of any in-process materials following any Event of Default so that
such materials become saleable Inventory, all in accordance with the same
quality standards previously adopted by such Borrower for its own manufacturing;
and (b) selling, leasing or otherwise disposing of any or all Collateral
following any Event of Default.

 

11.          WAIVERS; INDEMNIFICATION.

 

11.1        Demand; Protest; etc.  Each Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by
Lender on which such Borrower may in any way be liable.

 

38

--------------------------------------------------------------------------------


 

11.2                        Lender’s Liability for Collateral.  Each Borrower
hereby agrees that:  (a) so long as Lender complies with its obligations, if
any, under the Code, Lender shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by each Borrower.

 

11.3                        Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable fees and
disbursements of attorneys, experts, or consultants and all other costs and
expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of each Borrower and each other
Loan Party’s and its respective Subsidiaries’ compliance with the terms of the
Loan Documents, (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, (c) in connection with the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (d) with respect to the failure by any Borrower or
any other Loan Party to perform or observe any of the provisions hereof or any
other Loan Document, (e) in connection with the exercise or enforcement of any
of the rights of Lender hereunder or under any other Loan Document, and (f) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Borrower or any other Loan Party or any Subsidiary of a Borrower or any
other Loan Party or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of such
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding, no
Borrower nor any other Loan Party shall have any obligation to any Indemnified
Person under this Section 11.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, or attorneys.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which a Borrower or any other Loan
Party was required to indemnify the Indemnified Person receiving such payment,
the Indemnified Person making such payment is entitled to be indemnified and
reimbursed by such Borrower or such other Loan Party with respect thereto. 
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT

 

39

--------------------------------------------------------------------------------


 

ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile.  In the case of notices or demands to Borrowers,
any other Loan Party or Lender, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrowers:                                                            
STARTEK, INC.

STARTEK USA, INC.

44 Cook Street, Suite 400

Denver, CO 80206

Attn:  Dave M. Gomez, General Counsel

Fax No.: (303) 388-9970

 

with courtesy copies to

(which shall not constitute

Notice for purposes of this

Section 12):                                                                                 
STARTEK, INC.

44 Cook Street, Suite 400

Denver, CO 80206

Attn: Lisa Weaver, Chief Financial Officer

Fax No.:  (303) 388-9970

 

and

 

FAEGRE BAKER DANIELS LLP

1470 Walnut Street, Suite 300

Boulder, CO 80302

Attn: John R. Marcil, Esq.

Fax No.: (303) 447-7800

 

If to
Lender:                                                                             
WELLS FARGO BANK, NATIONAL ASSOCIATION

MAC 7300-210

1740 Broadway

Denver, CO 80274

Attn: Timothy P. Ulrich

Fax No.:  (303) 863-4904

 

40

--------------------------------------------------------------------------------


 

with courtesy copies to

(which shall not constitute

Notice for purposes of this

Section 12)                                                                                         
Markus Williams Young & Zimmermann LLC

1700 Lincoln Street, Suite 4000

Denver, CO 80203

Attn:  Thomas H. Keyse, Esq.

Fax No.:  (303) 830-0809

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section 12 shall
be deemed received on the earlier of the date of actual receipt or 3 Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).  Any notice given by Lender to any Borrower as
provided in this Section 12 shall be deemed sufficient notice as to all
Borrowers, regardless of whether each Borrower is sent a separate copy of such
notice or whether each Borrower is specifically identified in such notice.

 

13.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES
OR DISPUTES ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS AND NOT THE CONFLICTS OF LAW PROVISIONS OF THE STATE OF
COLORADO.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE CITY AND COUNTY OF DENVER,
STATE OF COLORADO; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S

 

41

--------------------------------------------------------------------------------


 

OPTION, IN THE COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF EACH
BORROWER AND LENDER WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 13(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF EACH BORROWER AND LENDER HEREBY WAIVES ITS RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH, A “CLAIM”).  EACH OF EACH BORROWER AND LENDER REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(d)                                 NO CLAIM MAY BE MADE BY ANY LOAN PARTY
AGAINST LENDER OR, ANY AFFILIATE OF LENDER OR ANY, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.

 

14.                               ASSIGNMENTS; SUCCESSORS.  This Agreement shall
bind and inure to the benefit of the respective successors and assigns of each
of the parties; provided, however, that no Borrower or any other Loan Party may
assign this Agreement or any rights or duties hereunder without Lender’s prior
written consent, which consent may be withheld by Lender in Lender’s sole and
absolute discretion, and any prohibited assignment shall be absolutely void ab
initio.  No consent to assignment by Lender shall release any Borrower or any
other Loan Party from its Obligations.  Lender may assign this Agreement and the
other Loan Documents in whole or in part and its rights and duties hereunder or
grant participations in the Obligations hereunder and thereunder and no consent
or approval by any Borrower or any other Loan Party is required in connection
with any such assignment or participation; provided, however, that if within 10
days of receipt of notice from Lender of any such assignment, any Borrower
notifies Lender in writing that it wishes to pay all

 

42

--------------------------------------------------------------------------------


 

Obligations in full, such Borrower shall have a period of 45 days after the date
of such written notification to Lender to complete such payment, and such
payment may exclude any termination and reduction fees otherwise payable as set
forth in Schedule 2.12.

 

15.                               AMENDMENTS; WAIVERS.  No amendment or
modification of any Loan Documents, or any other document or agreement described
in or related to this Agreement, shall be effective unless it has been agreed to
by Lender and Borrowers in writing and specifically states that it is intended
to amend or modify specific Loan Documents, or any other document or agreement
described in or related to this Agreement.  No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof.  No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrowers
or any other Loan Party of any provision of this Agreement.  Lender’s rights
under this Agreement and the other Loan Documents will be cumulative and not
exclusive of any other right or remedy that Lender may have.

 

16.                               TAXES.

 

(a)                                 All payments made by any Borrower or any
other Loan Party hereunder or under any note or other Loan Document will be made
without setoff, counterclaim, or other defense.  In addition, all such payments
will be made free and clear of, and without deduction or withholding for, any
present or future Taxes (other than overall net income taxes on the recipient
imposed by the jurisdiction in which the recipient is organized or conducts
business (other than any jurisdiction in which the recipient is deemed to
conduct business solely as the result of entering into this Agreement or any
other Loan Document or receiving any payment or taking any action thereunder)
and taxes imposed by FATCA). In the event any deduction or withholding of Taxes
is required, each Borrower shall comply with the next sentence of this
Section 16(a).  If any Taxes are so levied or imposed, each Borrower and each
other Loan Party agree(s) to pay the full amount of such Taxes and, except with
respect to taxes imposed by FATCA, such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16(a) after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein; provided, however, that Borrowers or Loan
Parties shall not be required to increase any such amounts if the increase in
such amount payable results from Lender’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).  Each
Borrower and each other Loan Party will furnish to Lender as promptly as
possible after the date the payment of any Tax is due pursuant to applicable
law, certified copies of tax receipts evidencing such payment by such Borrower.

 

(b)                                 Each Borrower agrees to pay any present or
future stamp, value added or documentary taxes or any other excise or property
taxes, charges, or similar levies that arise from any payment made hereunder or
from the execution, delivery, performance, recordation, or filing of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

43

--------------------------------------------------------------------------------


 

(c)                                  If a payment made to Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), Lender shall deliver to Borrowers at the time or times prescribed
by law and at such time or times reasonably requested by Borrowers such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers as may be necessary for Borrowers to comply
with their obligations under FATCA and to determine that Lender has complied
with Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

 

17.                               GENERAL PROVISIONS.

 

17.1                        Effectiveness.  This Agreement shall be binding and
deemed effective when executed by each Borrower and Lender.

 

17.2                        Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3                        Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against Lender or any Loan
Party, whether under any rule of construction or otherwise.  On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4                        Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5                        Debtor-Creditor Relationship.  The relationship
between Lender, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor.  Lender shall not have (and shall not be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between Lender, on
the one hand, and the Loan Parties, on the other hand, by virtue of any Loan
Document or any transaction contemplated therein.

 

17.6                        Counterparts; Electronic Execution.  This Agreement
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

 

44

--------------------------------------------------------------------------------


 

17.7                        Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or any Guarantor or the
transfer to Lender of any property should for any reason subsequently be
asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if Lender is required to repay or restore, in whole or in part,
any such Voidable Transfer, or elects to do so upon the reasonable advice of its
counsel, then, as to any such Voidable Transfer, or the amount thereof that
Lender is required or elects to repay or restore, and as to all reasonable
costs, expenses, and attorneys fees of Lender related thereto, the liability of
such Borrower or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made
and all of Lender’s Liens in the Collateral shall be automatically reinstated
without further action.

 

17.8                        Confidentiality.

 

(a)                                 Lender agrees that material, non-public
information regarding the Loan Parties and their Subsidiaries, their operations,
assets, and existing and contemplated business plans (“Confidential
Information”) shall be treated by Lender in a confidential manner, and shall not
be disclosed by Lender to Persons who are not parties to this Agreement,
except:  (i) to attorneys for and other advisors, accountants, auditors, and
consultants to Lender and to employees, directors and officers of Lender (the
Persons in this clause (i), “Lender Representatives” on a “need to know” basis
in connection with this Agreement and the transactions contemplated hereby and
on a confidential basis, (ii) to Subsidiaries and Affiliates of Lender, provided
that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.8, (iii) as may be
required by regulatory authorities, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrowers with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrowers pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrowers, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrowers with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrowers
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender Representatives),
(viii) in connection with any assignment, participation or pledge of Lender’s
interest under this Agreement, provided that prior to receipt of Confidential
Information any such assignee, participant, or pledgee shall have agreed in
writing to receive such Confidential Information hereunder subject to the terms
of this Section 17.8, (ix) in connection with any

 

45

--------------------------------------------------------------------------------


 

litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents; and
(x) in connection with, and to the extent reasonably necessary for, the exercise
of any secured creditor remedy under this Agreement or under any other Loan
Document.

 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, Lender may use the name, logos, and other insignia of the Loan
Parties and the Maximum Credit provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of
Lender.

 

17.9                        Lender Expenses.  Each Borrower agrees to pay the
Lender Expenses on the earlier of (a) the first day of the month following the
date on which such Lender Expenses were first incurred, or (b) the date on which
demand therefor is made by Lender and each Borrower agrees that its obligations
contained in this Section 17.9 shall survive payment or satisfaction in full of
all other Obligations.

 

17.10                 Setoff.  Lender may at any time, in its sole discretion
and without demand or notice to anyone, setoff any liability owed to any
Borrower, or any Guarantor or any other Loan Party by Lender against any of the
Obligations, whether or not due.

 

17.11                 Survival.  All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Lender may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the obligation of Lender to provide extensions of
credit hereunder has not expired or been terminated.

 

17.12                 Patriot Act.  Lender hereby notifies the Loan Parties
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, if Lender is required by law or regulation or internal policies to do
so, it shall have the right to periodically conduct (a) Patriot Act searches,
OFAC/PEP searches, and customary individual background checks for the Loan
Parties, and (b) OFAC/PEP searches and customary individual background checks of
the Loan Parties’ senior management and key principals, and each Borrower agrees
to cooperate in respect of the conduct of such searches and further agrees that
the reasonable costs and charges for such searches shall constitute Lender
Expenses hereunder and be for the account of Borrowers.

 

46

--------------------------------------------------------------------------------


 

17.13                 Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.14                 Bank Product Providers.  Each Bank Product Provider shall
be deemed a third party beneficiary hereof and of the provisions of the other
Loan Documents for purposes of any reference in a Loan Document to the parties
for whom Lender is acting.  Lender hereby agrees to act as agent for such Bank
Product Providers and, by virtue of entering into a Bank Product Agreement, the
applicable Bank Product Provider shall be automatically deemed to have appointed
Lender as its agent and to have accepted the benefits of the Loan Documents; it
being understood and agreed that the rights and benefits of each Bank Product
Provider under the Loan Documents consist exclusively of such Bank Product
Provider’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to Lender and the right to share in payments and
collections of the Collateral as more fully set forth herein and in the other
Loan Documents. In addition, each Bank Product Provider, by virtue of entering
into a Bank Product Agreement, shall be automatically deemed to have agreed that
Lender shall have the right, but shall have no obligation, to establish,
maintain, relax, or release Reserves in respect of the Bank Product Obligations
and that, if Reserves are established, there is no obligation on the part of
Lender to determine or ensure whether the amount of any such Reserve is
appropriate or not.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no Bank Product Provider shall have any voting or
approval rights hereunder solely by virtue of its status as the provider or
holder of such agreements or products or the Obligations owing thereunder, nor
shall the consent of any such provider or holder be required for any matter
hereunder or under any of the other Loan Documents, including as to any matter
relating to the Collateral or the release of Collateral or any other Loan Party.

 

[Signature pages to follow]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

BORROWERS:

 

 

STARTEK, INC.

 

 

 

 

 

By:

/s/ Lisa Bullington-Weaver

 

 

 

 

Name:

Lisa Bullington-Weaver

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

STARTEK USA, INC.

 

 

 

By:

/s/ Lisa Bullington-Weaver

 

 

 

 

Name:

Lisa Bullington-Weaver

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Josephine Camalian

 

 

 

 

Name:

Josephine Camalian

 

 

 

 

Title: Authorized Signatory

 

Signature Page to Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

TO CREDIT AND SECURITY AGREEMENT

 

DEFINITIONS

 

a.     Definitions.  As used in this Agreement, the following terms shall have
the following definitions:

 

“Account” means an account (as that term is defined in Article 9 of the Code).

 

“Account Debtor” means an account debtor (as that term is defined in the Code).

 

“Additional Documents” has the meaning specified therefor in Section 6.15 of
this Agreement.

 

“Adjusted EBITDA” means, with respect to any fiscal period, Borrowers’
consolidated net income (or loss), minus (i) extraordinary gains, (ii) interest
income, (iii) non-operating income and income tax benefits, (iv) decreases in
any change in LIFO reserves, (v) reductions in post-Closing Date restructuring
accruals due to cash payments in such fiscal period and (vi) reductions in
pre-Closing Date restructuring accruals due to cash payments in such fiscal
period, but only to the extent that such cash payments exceed $1,300,000, plus
(vii) non-cash extraordinary losses, (viii) Interest Expense, (ix) income taxes,
(x) depreciation and amortization, (xi) increases in any change in LIFO reserves
for such period and (xii) non-cash stock compensation, in each case determined
on a consolidated basis in accordance with GAAP.

 

“Advances” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12 of this Agreement: (a) any Person which owns directly or indirectly
10% (or 30%, with respect to Parent) or more of the Stock having ordinary voting
power for the election of the board of directors or equivalent governing body of
a Person or 10% (or 30%, with respect to Parent) or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, and (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person.

 

“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.

 

“Allocable Amount” has the meaning specified therefor in Section 2.16.

 

Schedule 1.1 - 1

--------------------------------------------------------------------------------


 

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrowers
to Lender.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of this Agreement (after
giving effect to all then outstanding Obligations).

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Borrower or any of its Subsidiaries by a Bank
Product Provider:  (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including, without
limitation, all Cash Management Documents.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Borrower or any of its Subsidiaries to
Lender or another Bank Product Provider pursuant to or evidenced by a Bank
Product Agreement and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and (b) all Hedge Obligations.

 

“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to a Borrower or any of its Subsidiaries.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of Reserves that Lender has determined it is necessary or appropriate to
establish (based upon Lender’s reasonable determination of the Bank Product
Providers’ credit and operating risk exposure to Borrowers and their
Subsidiaries in respect of Bank Product Obligations) in respect of Bank Products
then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

Schedule 1.1 - 2

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors (or comparable managers) of a
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).

 

“Books” means books and records (including a Borrower’s or any other Loan
Party’s Records indicating, summarizing, or evidencing such Borrower’s or such
other Loan Party’s assets (including the Collateral) or liabilities, such
Borrower’s or such other Loan Party’s Records relating to such Borrower’s or
such other Loan Party’s business operations or financial condition, or such
Borrower’s or such other Loan Party’s Goods or General Intangibles related to
such information).

 

“Borrowers” means StarTek, Inc., a Delaware corporation, and StarTek USA, Inc.,
a Colorado corporation, jointly and severally.

 

“Borrowing” means a borrowing consisting of Advances (i) requested by Borrowers,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrowers, (iii) made by Lender pursuant to Section 2.6(c), or (iv) a Protective
Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)           85% (less the amount, if any, of the Dilution Reserve, if
applicable) of the amount of Eligible Accounts, minus

 

(b)           85% (less the amount, if any, of the Dilution Reserve, if
applicable) of the Transition Expense Estimate, minus

 

(c)           85% (less the amount, if any, of the Dilution Reserve, if
applicable) of the FX Exposure Amount, minus

 

(d)           the aggregate amount of other Reserves, if any, established by
Lender.

 

“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

Schedule 1.1 - 3

--------------------------------------------------------------------------------


 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

 

“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by a Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by a Borrower, and all replacement or successor agreements which govern such
Cash Management Services of Lender.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Cash Management Transition Period” has the meaning specified in
Section 6.12(j)(i) of this Agreement.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

 

“Change of Control” means that (a) Borrowers fail to own and control, directly
or indirectly, 100% of the Stock of each Borrower’s Subsidiaries having the
right to vote for the election of members of the Board of Directors, (b) any
“person” or “group” (within the meaning

 

Schedule 1.1 - 4

--------------------------------------------------------------------------------


 

of Sections 13(d) and 14(d) of the Exchange Act), other than Borrowers, becomes
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 20%, or more, of the Stock of a Borrower’s Subsidiaries having
the right to vote for the election of members of the Board of Directors, (c) a
majority of the members of the Board of Directors of Parent do not constitute
Continuing Directors, or (d) Parent shall fail to own and control 100% of the
Stock of StarTek USA, Inc.

 

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under this Agreement.

 

“Code” means the Colorado Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Colorado, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.  To the extent that defined terms set forth herein shall have
different meanings under different Articles under the Uniform Commercial Code,
the meaning assigned to such defined term under Article 9 of the Uniform
Commercial Code shall control.

 

“Collateral” means all of each Borrower’s now owned or hereafter acquired:

 

(a)           Accounts;

 

(b)           Books;

 

(c)           Chattel Paper;

 

(d)           Deposit Accounts, including the following Deposit Accounts with
the Existing Lender:  [*];

 

(e)           Goods, including Equipment and Fixtures;

 

(f)            General Intangibles, including, without limitation, Intellectual
Property and Intellectual Property Licenses;

 

(g)           Inventory;

 

(h)           Investment Related Property, including, without limitation,
Permitted Investments;

 

(i)            Negotiable Collateral;

 

(j)            Supporting Obligations;

 

Schedule 1.1 - 5

--------------------------------------------------------------------------------


 

(k)           Commercial Tort Claims;

 

(l)            money, Cash Equivalents, or other assets of such Loan Party that
now or hereafter come into the possession, custody, or control of Lender (or its
agent or designee);

 

(m)          the Real Property Collateral; and

 

(n)           all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles (including, without
limitation, Intellectual Property and Intellectual Property
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (collectively, the “Proceeds”).  Without limiting the generality of
the foregoing, the term “Proceeds” includes whatever is receivable or received
when Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to such Loan Party or
Lender from time to time with respect to any of the Investment Related Property.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in a Loan Party’s or its Subsidiaries’ Books, Equipment, Accounts or Inventory,
in each case, in favor of Lender with respect to the Collateral at such premises
or otherwise in the custody, control or possession of such lessor, consignee or
other Person and in form and substance reasonably satisfactory to Lender.

 

“Collection Account” means the Deposit Account identified on Schedule A-1.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).

 

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by each chief financial officer of Borrowers to Lender.

 

Schedule 1.1 - 6

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning specified therefor in Section 17.8 of
this Agreement.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of any Borrower on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by a majority of the Continuing Directors,
but excluding any such individual originally proposed for election in opposition
to the Board of Directors in office at the Closing Date in an actual or
threatened election contest relating to the election of the directors (or
comparable managers) of any Borrower and whose initial assumption of office
resulted from such contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by each Borrower, each other Loan
Party or one of their Subsidiaries, Lender, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account) or issuer (with respect to uncertificated securities).

 

“Controlled Account” has the meaning specified therefor in Section 6.12(j) of
this Agreement.

 

“Controlled Account Bank” has the meaning specified therefor in Section 6.12 (j)
of this Agreement.

 

“Copyrights” means any and all rights in any works of authorship, including (i)
copyrights and moral rights, (ii) copyright registrations and recordings thereof
and all applications in connection therewith including those listed on Schedule
5.26(b) to the Information Certificate, (iii) income, license fees, royalties,
damages, and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (iv) the right to sue for past, present, and future infringements
thereof, and (v) all of each Borrower’s and each other Loan Party’s rights
corresponding thereto throughout the world.

 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by a Borrower or another Loan Party and Lender, in form and
substance acceptable to Lender.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Daily Three Month LIBOR” means, for any day, the rate per annum for United
States dollar deposits quoted by Lender for the purpose of calculating the
effective Interest Rate for loans that reference Daily Three Month LIBOR as the
Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans (rounded upward, if necessary, to the nearest whole 1/8th of one percent
(1%)).  Borrowers understand and agree that Lender may base its quotation of the
Inter-

 

Schedule 1.1 - 7

--------------------------------------------------------------------------------


 

Bank Market Offered Rate upon such offers or other market indicators of the
Inter-Bank Market as Lender in its discretion deems appropriate, including but
not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.  When interest is determined in relation to Daily Three Month
LIBOR, each change in the interest rate shall become effective each Business Day
that Lender determines that Daily Three Month LIBOR has changed.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the operating Deposit Account of Borrowers at Lender
identified on Schedule D-1.

 

“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrowers’ Accounts, by (b) Borrowers’
billings with respect to Accounts.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period, Borrowers’ consolidated net
income (or loss), minus extraordinary gains, interest income, non-operating
income and income tax benefits and decreases in any change in LIFO reserves,
plus non-cash extraordinary losses, Interest Expense, income taxes, depreciation
and amortization, and increases in any change in LIFO reserves for such period,
in each case determined on a consolidated basis in accordance with GAAP.

 

“Eligible Accounts” means those Accounts created by each Borrower in the
ordinary course of its business, that arise out of such Borrower’s sale of Goods
or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion.  In determining the amount
to be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash.  Eligible Accounts shall not include the following:

 

(a)           Accounts that the Account Debtor has failed to pay within 60 days
of original due date, not to exceed 120 days from original invoice date;

 

(b)           Accounts with selling terms of more than 60 days;

 

Schedule 1.1 - 8

--------------------------------------------------------------------------------


 

(c)           Accounts owed by an Account Debtor (or its Affiliates) where 25%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clauses (a) or (b) above or clauses (i) or (s) below;

 

(d)           Accounts with respect to which the Account Debtor is an Affiliate
of such Borrower, or an employee or agent of such Borrower or of any Affiliate
of such Borrower;

 

(e)           Accounts arising in a transaction wherein Goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, or any other terms by reason of which the payment by the Account
Debtor may be conditional or contingent;

 

(f)            Accounts that are not payable in Dollars;

 

(g)           Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States or Canada
(excluding the Province of Quebec), or (ii) is not organized under the laws of
the United States or any state thereof or Canada (excluding the Province of
Quebec), or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (x) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Lender (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Lender and is directly drawable by
Lender, (y) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Lender, or (z) the Account
is guaranteed pursuant to an approved working capital guarantee from the
Export-Import Bank of the United States in favor of Lender and acceptable to
Lender in all respects;

 

(h)           Accounts with respect to which the Account Debtor is either (i)
the United States or any department, agency, or instrumentality of the United
States (exclusive, however, of Accounts with respect to which such Borrower has
complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States;

 

(i)            Accounts with respect to which the Account Debtor (other than
AT&T Services, Inc.) is a creditor of such Borrower, has or has asserted a right
of setoff, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff, or dispute;

 

(j)            That portion of Accounts which reflect a reasonable reserve for
warranty claims or returns or amounts which are owed to account debtors,
including those for rebates, allowances, co-op advertising, new store allowances
or other deductions;

 

(k)           Accounts owing by a single Account Debtor or group of Affiliated
Account Debtors (other than AT&T Services, Inc., [*] and T-Mobile USA, Inc.)
whose total obligations owing to Borrower exceed twenty percent (20%) of the
aggregate amount of all otherwise Eligible Accounts, such Accounts owing by AT&T
Services, Inc. which exceed fifty percent (50%) of the aggregate amount of all
otherwise Eligible Accounts, such Accounts owing by [*] or T-Mobile USA, Inc.
which exceed thirty-five

 

Schedule 1.1 - 9

--------------------------------------------------------------------------------


 

percent (35%) of the aggregate amount of all otherwise Eligible Accounts, and
the accounts owing by AT&T Services, Inc., [*] and T-Mobile USA which, combined,
exceed eighty-five percent (85%) of the aggregate amount of all otherwise
Eligible Accounts (but the portion of the Accounts not in excess of the
foregoing applicable percentages may be deemed Eligible Accounts), such
percentages being subject to reduction if the creditworthiness of such Account
Debtor deteriorates;

 

(l)            Accounts with respect to which the Account Debtor is subject to
an Insolvency Proceeding, is not Solvent, has gone out of business, or as to
which such Borrower has received notice of an imminent Insolvency Proceeding or
a material impairment of the financial condition of such Account Debtor;

 

(m)          Accounts, the collection of which, Lender, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition;

 

(n)           Accounts representing credit card sales or “C.O.D.” sales;

 

(o)           Accounts that are not subject to a valid and perfected first
priority Lien in favor of Lender or that are subject to any other Lien, unless
such other Lien is a Permitted Lien and the holder of such Permitted Lien has
entered into an intercreditor agreement with Lender reasonably acceptable to
Lender;

 

(p)           Accounts that consist of progress billings (such that the
obligation of the Account Debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto) or retainage invoices;

 

(q)           Accounts with respect to which the Account Debtor is a Sanctioned
Person or Sanctioned Entity;

 

(r)            that portion of Accounts which represent finance charges, service
charges, sales taxes or excise taxes;

 

(s)            that portion of Accounts which has been restructured, extended,
amended or otherwise modified;

 

(t)            bill and hold invoices, except those with respect to which Lender
shall have received an agreement in writing from the Account Debtor, in form and
substance satisfactory to Lender, confirming the unconditional obligation of the
Account Debtor to take the Goods related thereto and pay such invoice, so long
as such Accounts satisfy all other criteria for Eligible Accounts hereunder;

 

(u)           Accounts which have not been invoiced;

 

(v)           Accounts constituting (i) Proceeds of copyrightable material
unless such copyrightable material shall have been registered with the United
States Copyright Office, or (ii) Proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office; and

 

Schedule 1.1 - 10

--------------------------------------------------------------------------------


 

(w)          Accounts or that portion of Accounts otherwise deemed ineligible by
Lender in its Permitted Discretion.

 

Any Accounts which are not Eligible Accounts shall nonetheless constitute
Collateral.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health, or Hazardous Materials, in each case as
amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its

 

Schedule 1.1 - 11

--------------------------------------------------------------------------------


 

Subsidiaries and whose employees are aggregated with the employees of a Loan
Party or its Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning specified therefor in Section 9 of this
Agreement.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables and
other obligations of each Borrower and its Subsidiaries aged in excess of 60
days beyond their terms as of the end of the immediately preceding month, and
all book overdrafts and fees of each Borrower and its Subsidiaries, in each case
as determined by Lender in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Existing Lender” means UMB Bank Colorado, N.A.

 

“FATCA” means the Foreign Account Tax Compliance Act, Sections 1471 through 1474
of the Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to a
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) cash Interest Expense paid during such period (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense), (b) principal payments paid in cash in respect of
Indebtedness paid during such period, including cash payments with respect to
Capital Leases, but excluding principal payments made with respect to the
Revolving Credit Facility (c) all management, consulting, and monitoring fees
paid during such period, and (d) all Restricted Junior Payments (other than
Pass-Through Tax Liabilities) and other distributions paid in cash during such
period.

 

“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries on a consolidated basis for any period, the ratio of (i) EBITDA for
such period, minus (a) Non-Financed Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period, (b) cash
taxes paid during such period, to the extent greater than zero, and (c) all
Restricted Junior Payments consisting of Pass-Through Tax Liabilities to
(ii) Fixed Charges for such period.

 

“Fixtures” means fixtures (as that term is defined in the Code).

 

“Funding Date” means the date on which a Borrowing occurs.

 

“FX Exposure Amount” means an amount, determined by Lender in its sole
discretion, equal to Borrowers’ and their Subsidiaries’ collective exposure
under Hedge Agreements incurred for the purpose of hedging foreign currency
risks associated with Borrowers’ and their Subsidiaries’ operations.

 

Schedule 1.1 - 12

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

“Goods” means goods (as that term is defined in the Code).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantor Payment” has the meaning specified therefor in Section 2.16.

 

“Guarantors” means each Person that becomes a guarantor after the Closing Date
pursuant to Section 6.15 of this Agreement, and “Guarantor” means any one of
them.

 

“Guaranty” means any guaranty agreement delivered at any time by a Guarantor in
favor of Lender in form and substance reasonably satisfactory to Lender.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

Schedule 1.1 - 13

--------------------------------------------------------------------------------


 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of any Borrower or any of its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with Lender or another Bank
Product Provider.

 

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (g) above.  For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3 of
this Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 11.3 of this
Agreement.

 

“Information Certificate”  means the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs

 

Schedule 1.1 - 14

--------------------------------------------------------------------------------


 

(including source code and object code), processes, product designs, industrial
designs, blueprints, drawings, data, customer lists, URLs and domain names,
specifications, documentations, reports, catalogs, literature, and any other
forms of technology or proprietary information of any kind, including all rights
therein and all applications for registration or registrations thereof.

 

 

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Loan Party pursuant to end-user licenses), (B) the license
agreements listed on Schedule 5.26(b) to the Information Certificate, and
(C) the right to use any of the licenses or other similar rights described in
this definition in connection with the enforcement of Lender’s rights under the
Loan Documents.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
a Borrower, each of its Subsidiaries each of the other Loan Parties and Lender,
the form and substance of which is reasonably satisfactory to Lender.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of each Borrower for such period, determined on a consolidated basis in
accordance with GAAP.

 

“Interest Rate” means an interest rate equal to Daily Three Month LIBOR, which
interest rate shall change whenever Daily Three Month LIBOR changes.

 

“Interest Rate Margin” means, as of any date of determination (with respect to
any portion of the outstanding Advances on such date), the applicable margin set
forth in the following table that corresponds to the most recent Fixed Charge
Coverage Ratio calculation delivered to Lender pursuant to Section 6.1 of the
Agreement (the “Fixed Charge Coverage Ratio Calculation”); provided, however,
that for the period from the Closing Date through the date Lender first receives
a Fixed Charge Coverage Ratio Calculation, the Interest Rate Margin shall be at
the margin in the row styled “Level I”:

 

Level

 

Fixed Charge Coverage Ratio
Calculation

 

Interest Rate Margin

 

I

 

If the Fixed Charge Coverage Ratio is less 1.5:1.0

 

3

%

II

 

If the Fixed Charge Coverage Ratio is equal to or greater than 1.5:1.0

 

2.50

%

 

Schedule 1.1 - 15

--------------------------------------------------------------------------------


 

Except as set forth in the foregoing proviso, the Interest Rate Margin shall be
based upon the most recent Fixed Charge Coverage Ratio Calculation, which will
be calculated as of the end of each fiscal month on a trailing twelve (12) month
basis.  Except as set forth in the foregoing proviso, the Interest Rate Margin
shall be re-determined monthly on the first day of the month following the date
of delivery to Lender of the certified calculation of the Fixed Charge Coverage
Ratio pursuant to Section 6.1 of the Agreement; provided, however, that if
Borrowers fail to provide such certification when such certification is due, the
Interest Rate Margin shall be set at the margin in the row styled “Level I” as
of the first day of the month following the date on which the certification was
required to be delivered until the date on which such certification is
delivered, on which date (but not retroactively), without constituting a waiver
of any Default or Event of Default occasioned by the failure to timely deliver
such certification, the Interest Rate Margin shall be set at the margin based
upon the calculations disclosed by such certification.  In the event that the
information regarding the Fixed Charge Coverage Ratio contained in any
certificate delivered pursuant to Section 6.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Interest Rate Margin for any period than the Interest Rate Margin
actually applied for such period, then (i) Borrowers shall immediately deliver
to Lender a correct certificate for such period, (ii) the Interest Rate Margin
shall be determined as if the correct Interest Rate Margin (as set forth in the
table above) were applicable for such period, and (iii) Borrowers shall
immediately deliver to Lender full payment in respect of the accrued additional
interest as a result of such increased Interest Rate Margin for such period,
which payment shall be promptly applied by Lender to the affected Obligations.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $25,000 in the aggregate during any fiscal year of
Borrowers, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

 

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all Pledged
Interests, Pledged Operating Agreements, and Pledged Partnership Agreements.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.

 

Schedule 1.1 - 16

--------------------------------------------------------------------------------


 

“Lender Expenses” means all (a) reasonable costs or expenses (including taxes,
and insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Lender, (b) reasonable out-of-pocket fees or charges paid or
incurred by Lender in connection with Lender’s transactions with any Loan Party
or any of its Subsidiaries under any of the Loan Documents, including fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, judgment lien,
litigation, bankruptcy and Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement)),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrowers (whether by wire transfer or
otherwise), together with any out of pocket costs and expenses incurred in
connection therewith, (d) out-of-pocket charges paid or incurred by Lender
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) fees and expenses to initiate electronic
reporting by Borrowers to Lender, (g) reasonable out-of-pocket examination fees
and expenses (including reasonable travel, meals, and lodging) of Lender related
to any inspections or examinations to the extent of the fees and charges (and up
to the amount of any limitation) contained in this Agreement; provided that so
long as no Event of Default has occurred and is continuing, Borrowers shall not
be responsible for Lender Expenses with respect to more than 4 inspections or
examinations per calendar year, (h) reasonable out-of-pocket costs and expenses
of third party claims or any other suit paid or incurred by Lender in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or Lender’s relationship with any Loan Party
or any of its Subsidiaries, (i) Lender’s reasonable costs and expenses
(including reasonable attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering (including reasonable travel, meals, and
lodging), or amending the Loan Documents, (j) Lender’s reasonable costs and
expenses (including reasonable attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
reasonable attorneys, accountants, consultants, and other advisors fees and
expenses incurred in connection with a “workout,” a “restructuring,” or an
Insolvency Proceeding concerning any Loan Party or any of its Subsidiaries or in
exercising rights or remedies under the Loan Documents), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral, and (k) usage charges, charges, fees, costs
and expenses for amendments, renewals, extensions, transfers, or drawings from
time to time imposed by Lender in respect of Letters of Credit and out-of-pocket
charges, fees, costs and expenses paid or incurred by Lender in connection with
the issuance, amendment, renewal, extension, or transfer of, or drawing under,
any Letter of Credit or any demand for payment thereunder.

 

“Lender-Related Persons” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

Schedule 1.1 - 17

--------------------------------------------------------------------------------


 

“Lender Representatives” has the meaning specified therefor in
Section 17.8(a) of this Agreement.

 

“Lender’s Liens” mean the Liens granted by Borrowers and their Subsidiaries to
Lender under the Loan Documents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.

 

“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrowers agree to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.

 

“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 110% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 110% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the aggregate undrawn amount of all outstanding Letters of Credit, and
(ii) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through an Advance under the Revolving Credit Facility.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention

 

Schedule 1.1 - 18

--------------------------------------------------------------------------------


 

agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

 

“Loan Account” has the meaning specified therefor in Section 2.8 of this
Agreement.

 

“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, any Guaranty, the
Intercompany Subordination Agreement, the Letters of Credit, the Mortgages, the
Patent and Trademark Security Agreement, any note or notes executed by any
Borrower in connection with this Agreement and payable to Lender, any Letter of
Credit Applications and other Letter of Credit Agreements entered into by any
Borrower in connection with this Agreement, and any other instrument or
agreement entered into, now or in the future, by any Loan Party or any of its
Subsidiaries and Lender in connection with this Agreement, but specifically
excluding all Hedge Agreements.

 

“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.

 

“Loan Party” means any Borrower and any Guarantor.

 

“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Borrowers and their Subsidiaries taken as a
whole, (b) a material impairment of Borrowers’ and their Subsidiaries’ ability
to perform their obligations under the Loan Documents to which it is a party or
of Lender’s ability to enforce the Obligations or realize upon the Collateral,
(c) a material impairment of the enforceability or priority of Lender’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of any Borrower or its Subsidiaries, or (d) any claim against any Borrower
or its Subsidiaries or threat of litigation which if determined adversely to any
Borrower or any of its Subsidiaries, would result in the occurrence of an event
described in clauses (a), (b) or (c) above.

 

“Material Contract” means (i) with respect to contracts and agreements with
customers of the Loan Parties or any of their Subsidiaries (“Customer
Agreements”), (A) each Customer Agreement with the five largest customers of the
Loan Parties (measured in terms of revenue generated pursuant to such Customer
Agreements) and (B) such other Customer Agreements that, together with the
Customer Agreements described in clause (A) of this definition, represent at
least 90% of the aggregate revenue of the Loan Parties, (ii) each contract or
agreement (other than Customer Agreements) to which a Loan Party or Subsidiary
of a Loan Party is a party involving aggregate consideration payable to or by
such Loan Party or such Subsidiary of $300,000 or more (other than purchase
orders in the ordinary course of the

 

Schedule 1.1 - 19

--------------------------------------------------------------------------------


 

business of such Loan Party or such Subsidiary), and (iii) with respect to any
Person, all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Change.

 

“Maturity Date” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Maximum Credit” means $20,000,000.

 

“Maximum Revolver Amount” means $10,000,000; provided that, if no Default or
Event of Default shall have occurred and be continuing, such amount shall be
increased in minimum increments of $2,500,000 each, up to the Maximum Credit, by
Borrowers delivering to Lender a written request indicating the amount to which
Borrowers direct Lender to increase the Maximum Revolver Amount, effective 5
Business Days thereafter and upon payment of the applicable Origination Fee. 
For purposes of clarity, the term “Maximum Revolver Amount” shall mean the
Maximum Revolver Amount as in effect from time to time, decreased by permanent
reductions in such amount made in accordance with Section 2.11 of this
Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or its
Subsidiaries in favor of Lender, in form and substance reasonably satisfactory
to Lender, that encumber the Real Property Collateral.

 

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

“Non-Financed Capital Expenditures” means Capital Expenditures not financed by
the seller of the capital asset, by a third party lender or by means of any
extension of credit by Lender other than by means of an Advance under the
Revolving Credit Facility.

 

“Obligations” means (a) all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to this Agreement), obligations (including indemnification
obligations), fees, Lender Expenses (including any fees or expenses that accrue
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party pursuant to or evidenced by this Agreement
or any of the other Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all other expenses or other amounts that any Borrower or any other Loan
Party is required to pay or reimburse by the Loan Documents or by law or
otherwise in connection with the Loan Documents, and (b) all Bank

 

Schedule 1.1 - 20

--------------------------------------------------------------------------------


 

Product Obligations.  Any reference in this Agreement or in the Loan Documents
to the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Overadvance Amount” has the meaning specified therefor in Section 2.4(f) of
this Agreement

 

“Parent” means StarTek, Inc.

 

“Pass-Through Tax Liabilities” means the amount of state and federal income tax
paid or to be paid by the owner of any Stock in a Borrower on taxable income
earned by a Borrower and attributable to such owner of Stock as a result of such
Borrower’s “pass-through” tax status, assuming the highest marginal income tax
rate for federal and state (for the state or states in which any owner of Stock
is liable for income taxes with respect to such income) income tax purposes,
after taking into account any deduction for state income taxes in calculating
the federal income tax liability and all other deductions, credits, deferrals
and other reductions available to such owners of Stock from or through such
Borrower.

 

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisionals, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of each Loan Party’s rights corresponding
thereto throughout the world.

 

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party, in form
and substance acceptable to Lender.

 

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate and covered by Title IV of ERISA.

 

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of Lender.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business;

 

Schedule 1.1 - 21

--------------------------------------------------------------------------------


 

(b)           sales of Inventory to buyers in the ordinary course of business;

 

(c)           the granting of Permitted Liens;

 

(d)           the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to this Agreement; and

 

(e)           the making of a Permitted Investment.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness evidenced by this Agreement or the other Loan
Documents;

 

(b)           Indebtedness set forth on Schedule 5.19 to the Information
Certificate and any Refinancing Indebtedness in respect of such Indebtedness;

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness;

 

(d)           endorsement of instruments or other payment items for deposit;

 

(e)           the incurrence by any Borrower or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with such
Borrower’s and its Subsidiaries’ operations and not for speculative purposes;

 

(f)            Indebtedness incurred in respect of Bank Products other than
pursuant to Hedge Agreements; and

 

(g)           Indebtedness constituting Permitted Investments.

 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party other than Parent, (b) a Subsidiary of a Loan Party which is
not a Loan Party to another Subsidiary of a Loan Party which is not a Loan
Party, (c) a Subsidiary of a Loan Party which is not a Loan Party to a Loan
Party, so long as the parties thereto are party to the Intercompany
Subordination Agreement.

 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;

 

(c)           advances made in connection with purchases of Goods or services in
the ordinary course of business;

 

(d)           Investments owned by any Loan Party or any of its Subsidiaries on
the Closing Date and set forth on Schedule P-1;

 

Schedule 1.1 - 22

--------------------------------------------------------------------------------


 

(e)           Permitted Intercompany Advances; and

 

(f)              Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (g) of the definition of Permitted Indebtedness.

 

As to all of the foregoing (a) through (f) Lender shall have a first priority
perfected Lien.

 

“Permitted Liens” means

 

(a)           Liens granted to, or for the benefit of, Lender to secure the
Obligations;

 

(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Lender’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests;

 

(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 9.3 of this Agreement;

 

(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements;

 

(f)            purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof; and

 

(g)           Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness.

 

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by a
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

 

“Permitted Protest” means the right of any Borrower or any other Loan Party or
any of their respective Subsidiaries to protest any Lien (other than any Lien
that secures the Obligations), taxes (other than payroll taxes or taxes that are
the subject of a United States federal tax lien), or rental payment, provided
that (a) a reserve with respect to such obligation is established on such
Borrower’s, Subsidiary’s or Loan Party’s books and records in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Borrower, Subsidiary or Loan Party, as applicable, in good
faith, and (c) Lender is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Lender’s Liens.

 

Schedule 1.1 - 23

--------------------------------------------------------------------------------


 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $250,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of any Borrower or any of its Subsidiaries or any ERISA
Affiliate.

 

“Pledged Companies” means StarTek USA, Inc., together with each other non-CFC
Person, all or a portion of whose Stock is acquired or otherwise owned by a
Borrower after the Closing Date.

 

“Pledged Interests” means all of each Borrower’s right, title and interest in
and to all of the Stock now owned or hereafter acquired by such Borrower,
regardless of class or designation, in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Stock,
the right to receive any certificates representing any of the Stock, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

 

“Pledged Interests Addendum” means a Pledged Interests Addendum substantially in
the form of Exhibit F.

 

“Pledged Operating Agreements” means all of each Borrower’s rights, powers, and
remedies under the limited liability Borrower operating agreements of each of
the Pledged Companies that are limited liability companies.

 

“Pledged Partnership Agreements” means all of each Borrower’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.

 

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

 

“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such

 

Schedule 1.1 - 24

--------------------------------------------------------------------------------


 

internal publication or publications as Lender may designate.  Each change in
the rate of interest shall become effective on the date each Prime Rate change
is announced by Lender.

 

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

“Projections” means each Borrower’s forecasted (a) balance sheets, (b) profit
and loss statements, (c) Availability projections, and (d) cash flow statements,
all prepared on a basis consistent with such Borrower’s historical financial
statements, together with appropriate supporting details and a statement of
underlying assumptions.

 

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

 

“PTO” means the United States Patent and Trademark Office.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of each Borrower and its Subsidiaries
that is in Deposit Accounts or in Securities Accounts, or any combination
thereof, and which such Deposit Account or Securities Account is the subject of
a Control Agreement and is maintained by a branch office of the bank or
securities intermediary located within the United States.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by any Loan Party.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

Schedule 1.1 - 25

--------------------------------------------------------------------------------


 

(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of Lender,

 

(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Lender as those that were
applicable to the refinanced, renewed, or extended Indebtedness, and

 

(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its Permitted Discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets, business or prospects of a Borrower, any other
Loan Party or the Collateral or its value or the enforceability, perfection or
priority of Lender’s security interest in the Collateral, or (ii) Lender’s
judgment that any collateral report or financial information relating to a
Borrower or any other Loan Party delivered to Lender is incomplete, inaccurate
or misleading in any material respect, plus (b) the Dilution Reserve and the
Bank Product Reserve Amount.

 

“Restricted Junior Payment” means (a) declaration or payment of any dividend or
the making any other payment or distribution on account of Stock issued by any
Loan Party (including any payment in connection with any merger or consolidation
involving any Loan Party) or to the direct or indirect holders of Stock issued
by any Loan Party in their capacity as such (other than dividends or
distributions payable in Stock (other than Prohibited Preferred Stock) issued by
any Loan Party), or (b) any purchase, redemption, or other acquisition or

 

Schedule 1.1 - 26

--------------------------------------------------------------------------------


 

retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party.

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrowers
and issues Letters of Credit for the account of Borrowers.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Interest” has the meaning specified therefor in Section 3.1 of this
Agreement.

 

“Solvent” means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person’s assets (and including as assets for
this purpose all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) is greater than all of such
Person’s debts and including subordinated and contingent liabilities computed at
the amount which, such Person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guarantee
the face amount of such liability as reduced to reflect the probability of it
becoming a matured liability); and (ii) such Person is able to pay its debts as
they mature and has (and has a reasonable basis to believe it will continue to
have) sufficient capital (and not unreasonably small capital) to carry on its
business consistent with its practices as of the date hereof.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined

 

Schedule 1.1 - 27

--------------------------------------------------------------------------------


 

in Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

 

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, however, that Taxes shall exclude any tax imposed on the net
income or net profits of Lender (including any branch profits taxes), in each
case imposed by the jurisdiction (or by any political subdivision or taxing
authority thereof in which Lender is organized or the jurisdiction (or by any
political subdivision or taxing authority thereof) in which Lender’s principal
office is located in each case as a result of a present or former connection
between Lender and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from Lender having executed, delivered
or performed its obligations or received payment under, or enforced its rights
or remedies under, this Agreement or any other Loan Document).

 

“Termination Date” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Trademarks” means any and all trademarks, trade names, registered trademarks,
trademark applications, service marks, registered service marks and service mark
applications, including (i) the trade names, registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule 5.26(b) to the Information Certificate, (ii) all renewals thereof,
(iii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iv) the right to sue for past, present and
future infringements and dilutions thereof, (v) the goodwill of each Loan
Party’s business symbolized by the foregoing or connected therewith, and
(vi) all of each Loan Party’s rights corresponding thereto throughout the world.

 

“Transition Expense Estimate” means an estimate of expenses lender would incur
if Accounts were collected by a Person other than Borrowers in such amount
established by Lender in its sole discretion.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

Schedule 1.1 - 28

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“Unused Amount” has the meaning specified therefor in Schedule 2.12 of this
Agreement.

 

“URL” means “uniform resource locator,” an internet web address.

 

“Value” means, as determined by Lender in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in first-out basis in accordance with
GAAP or (b) market value, provided that for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include:  (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Lender, if any.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.7 of this
Agreement.

 

b.     Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if any
Borrower notifies Lender that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions) (an “Accounting Change”) occurring after the Closing Date, or in the
application thereof (or if Lender notifies any Borrower that Lender requests an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Lender and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of Lender and each Borrower after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon, the provisions
in this Agreement shall be calculated as if no such Accounting Change had
occurred.  Whenever used herein, the term “financial statements” shall include
the footnotes and schedules thereto.  Whenever the term “Borrower” is used in
respect of a financial covenant or a related definition, it shall be understood
to mean Borrowers and their respective Subsidiaries on a consolidated basis,
unless the context clearly requires otherwise.

 

c.     Code.  Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

 

d.     Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other

 

Schedule 1.1 - 29

--------------------------------------------------------------------------------


 

Loan Document refer to this Agreement or such other Loan Document, as the case
may be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified. 
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights.  Any
reference herein or in any other Loan Document to the satisfaction, repayment,
or payment in full of the Obligations shall mean the repayment in full in cash
or immediately available funds (or, (i) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (ii) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
Lender Expenses that have accrued irrespective of whether demand has been made
therefor and the payment of any termination amount then applicable (or which
would or could become applicable as a result of the repayment of the other
Obligations) under Hedge Agreements) other than unasserted contingent
indemnification Obligations.  Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.  Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.  References herein to any statute or any provision
thereof include such statute or provision (and all rules, regulations and
interpretations thereunder) as amended, revised, re-enacted, and/or consolidated
from time to time and any successor statute thereto.

 

e.     Schedules and Exhibits.  All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.

 

Schedule 1.1 - 30

--------------------------------------------------------------------------------


 

Schedule 2.12

 

TO CREDIT AND SECURITY AGREEMENT

 

FEES

 

Borrowers shall pay to Lender each of the following fees:

 

On the Closing Date:

 

Origination Fee. A one-time origination fee of $50,000, which shall be fully
earned and payable upon the execution of this Agreement, plus an origination fee
of one-half of one percent (0.50%) of the amount of any increase in the Maximum
Revolver Amount after the Closing Date, which shall be fully earned and payable
at the time such increase becomes effective.

 

Monthly:

 

(a)                          Unused Fee. An unused line fee of three-tenths of
one percent (0.30%) per annum of the daily average of the Maximum Revolver
Amount reduced by outstanding Advances and Letter of Credit Usage (the “Unused
Amount”), from the date of this Agreement to and including the Termination Date,
which unused line fee shall be payable monthly in arrears on the first day of
each month and on the Termination Date.

 

(b)                          Collateral Monitoring Fee.  A fee at the rates
established from time to time by Lender as its Collateral monitoring fees (which
fees are currently $500 per month), due and payable monthly in advance on the
first day of the month and on the Termination Date.

 

(c)                           Cash Management Fees. Service fees to Lender for
Cash Management Services provided pursuant to the Cash Management Documents, 
Bank Product Agreements or any other agreement entered into by the parties, in
the amount prescribed in Lender’s current service fee schedule.

 

(d)                          Letter of Credit Fees.  A Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in Section
2.13(e)) which shall accrue at a rate equal to 3% per annum times the Daily
Balance of the undrawn amount of all outstanding Letters of Credit, due and
payable monthly in arrears on the first day of each month and on the Termination
Date.  All fees upon the occurrence of any other activity with respect to any
Letter of Credit (including, without limitation, the issuance, transfer,
amendment, extension or cancellation of any Letter of Credit and honoring of
draws under any Letter of Credit) determined in accordance with Lender’s
standard fees and charges then in effect for such activity.

 

(e)                           Minimum Interest Charge.  None.

 

Annually:

 

(a)                                 Facility Fee.  None.

 

Schedule 2.12 - 1

--------------------------------------------------------------------------------


 

Other:

 

(a)                                 Collateral Exam Reimbursement.  Lender’s
costs and expenses in connection with any collateral exams, audits or
inspections conducted by or on behalf of Lender at the current rates established
from time to time by Lender as its fee for collateral exams, audits or
inspections (which fees are currently $1,000 per day per collateral examiner),
together with all actual out-of-pocket costs and expenses incurred in conducting
any collateral exam, audit, or inspection; but Borrowers shall not, with the
exception of fees, costs, and expenses for collateral exams, audits and
inspections incurred following the occurrence of an Event of Default, be
required to reimburse Lender to the extent that the fees, costs and expenses for
the initial pre-loan collateral exam, audit and inspection exceeds $10,000 and
each subsequent collateral exam, audit and inspection exceeds $7,500.

 

(b)                                 Overadvance Fee. Borrowers shall pay a $500
Overadvance fee for each day that an Overadvance Amount exists which was not
agreed to by Lender in a Record prior to its occurrence; provided that Lender’s
acceptance of the payment of such fees shall not constitute either consent to
the Overadvance Amount or waiver of any resulting Event of Default.  Borrowers
shall pay additional Overadvance fees and interest in such amounts and on such
terms as Lender in its sole discretion may consider appropriate for any
Overadvance Amount to which Lender has specifically consented in a Record prior
to its occurrence.

 

(c)                                  Termination and Reduction Fees. If (i)
Lender terminates the Revolving Credit Facility after the occurrence of an Event
of Default, or (ii) Borrowers terminate the Revolving Credit Facility on a date
prior to the Maturity Date, or (iii) Borrowers and Lender agree to reduce the
Maximum Revolver Amount, then Borrowers shall pay Lender as liquidated damages a
termination or reduction fee in an amount equal to a percentage of the Maximum
Credit in the case of a termination of the Revolving Credit Facility or a
percentage of the amount of reduction of the Maximum Revolver Amount in the case
of a reduction in the Maximum Revolver Amount, as the case may be, calculated as
follows: (A) one percent (1.00%) if the termination or reduction occurs on or
before the first anniversary of the first Advance; and (B) one-half of one
percent (0.50%) if the termination or reduction occurs after the first
anniversary of the first Advance.  If, with the consent of Lender (which consent
may be withheld by Lender in its sole discretion), the Revolving Credit Facility
is transferred to another Subsidiary or operating division of Lender at least 18
months after the date of the first Advance, such transfer shall not be deemed a
termination or reduction resulting in the payment of termination or reduction
fees provided that Borrowers agree, at the time of transfer, to the payment of
comparable fees in an amount not less than that set forth in this Agreement in
the event that any credit facilities extended after such transfer are thereafter
terminated early, reduced or prepaid.

 

Schedule 2.12 - 2

--------------------------------------------------------------------------------


 

Schedule 6.1

 

TO CREDIT AND SECURITY AGREEMENT

 

FINANCIAL STATEMENTS; REPORTS; CERTIFICATES

 

Deliver to Lender, each of the financial statements, reports, or other items set
forth below at the following times in form satisfactory to Lender:

 

as soon as available, but in any event within 20 days after the end of each
month

 

(a)      an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity
covering each Borrower’s and its Subsidiaries operations during such period and
compared to the prior period and plan, together with a corresponding discussion
and analysis of results from management; and

 

(b)      a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio,
to the extent applicable.

 

 

 

as soon as available, but in any event within 120 days after the end of each
fiscal year

 

(a)      consolidated and consolidating financial statements of each Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Lender and certified, without any
(A) “going concern” or like qualification or exception, (B) qualification or
exception as to the scope of such audit, or (C) qualification which relates to
the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item), by
such accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, statement of
cash flow, and statement of shareholder’s equity and, if prepared, such
accountants’ letter to management); and

 

(b)      a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio,
to the extent applicable.

 

 

 

as soon as available, but in any event within 10 days before the start of each
of Borrowers’ fiscal years

 

(a)      copies of Borrowers’ Projections, in form and substance (including as
to scope and underlying assumptions) satisfactory to Lender, in its Permitted
Discretion, for the forthcoming fiscal year, on a quarterly basis, certified by
the chief financial officer of each such Borrower as being such officer’s good
faith estimate of the financial performance of such Borrower during the period
covered thereby.

 

 

 

if and when filed by any Borrower

 

(a)      Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports;

 

Schedule 6.1 - 1

--------------------------------------------------------------------------------


 

 

 

(b)      any other filings made by any Borrower with the SEC; and

 

(c)       any other information that is provided by any Borrower to its
shareholders generally.

 

Schedule 6.1 - 2

--------------------------------------------------------------------------------


 

Schedule 6.2

 

TO CREDIT AND SECURITY AGREEMENT

 

COLLATERAL REPORTING

 

Provide Lender with each of the documents set forth below at the following times
in form and substance satisfactory to Lender:

 

On the first Business Day of each month or more frequently if Lender requests

 

(a)   a Borrowing Base Certificate;

 

(b)   an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records;

 

(c)   notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to each Borrower’s and its Subsidiaries’ Accounts; and

 

(d)   copies of invoices together with corresponding supporting documentation
with respect to invoices and credit memos in excess of an amount determined in
the sole discretion of Lender from time to time.

 

 

 

On the first Business Day of each week or more frequently if Lender requests

 

(a)   None.

 

 

 

Monthly (no later than the 15th day of each month) or more frequently if Lender
requests

 

(a)   a monthly Account roll-forward, in a format acceptable to Lender in its
discretion;

 

(b)   a detailed aging of each Borrower’s Accounts, together with a
reconciliation to the monthly Account roll-forward and supporting documentation
for any reconciling items noted (delivered electronically in an acceptable
format, if a Borrower has implemented electronic reporting);

 

(c)   a detailed calculation of those Accounts that are not eligible for the
Borrowing Base;

 

(d)   a summary aging, by vendor, of each Borrower’s and its Subsidiaries’
accounts payable (delivered electronically in an acceptable format, if a
Borrower has implemented electronic reporting); and

 

(e)   a detailed report regarding each Borrower’s and its Subsidiaries’ cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash.

 

 

 

Monthly (no later than the 15th day of

 

(a)   a reconciliation of Accounts aging, trade accounts payable aging of each
Borrower to the general ledger and the monthly financial statements,

 

Schedule 6.2 - 1

--------------------------------------------------------------------------------


 

each month) or more frequently if Lender requests

 

including any book reserves related to each category.

 

 

 

Quarterly

 

(a)   a report regarding each Borrower’s and its Subsidiaries’ accrued, but
unpaid, ad valorem taxes.

 

 

 

Annually, or more frequently, if requested by Lender

 

(a)   a detailed list of each Borrower’s and its Subsidiaries’ customers, with
address and contact information.

 

 

 

Upon request by Lender

 

(a)   such other reports as to the Collateral or the financial condition of each
Borrower and its Subsidiaries, as Lender may reasonably request.

 

Schedule 6.1 - 2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO CREDIT AND SECURITY AGREEMENT

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Borrower’s letterhead]

 

To:

Wells Fargo Bank, National Association

 

 

MAC 7300-210

 

 

1740 Broadway

 

 

Denver, CO 80274

 

 

Attn: Timothy P. Ulrich

 

 

 

 

Re:

Compliance Certificate dated                        , 20    

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of February 28, 2012, by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION, (“Lender”), and STARTEK, INC. and STARTEK USA, INC. (the
“Borrowers”).  Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement unless specifically defined herein.

 

Pursuant to Schedule 6.1 of the Credit Agreement, the undersigned chief
financial officer of each of StarTek, Inc. and StarTek USA, Inc. hereby
certifies that:

 

1.             The financial information of each Borrower and its Subsidiaries
furnished to Lender pursuant to Section 6.1 of the Credit Agreement has been
prepared in accordance with GAAP (except for year-end adjustments and the lack
of footnotes), and fairly presents in all material respects the financial
condition of each Borrower and its Subsidiaries.

 

2.             Such officer has reviewed the terms of the Credit Agreement and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of each Borrower and its Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Schedule 6.1 of the Credit Agreement.

 

3.             Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default.

 

4.             The representations and warranties of each Borrower and its
Subsidiaries set forth in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent they relate to a specified date).

 

5.             Each Borrower and its Subsidiaries are in compliance with the
applicable covenants contained in Section 8 of the Credit Agreement as
demonstrated on Schedule 1 hereof.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this            day of                               , 201    .

 

 

 

STARTEK, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

 

 

 

 

STARTEK USA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

Chief Financial Officer

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE

 

Financial Covenants

 

1.             Minimum Adjusted EBITDA.

 

Borrowers’ and their Subsidiaries’ Adjusted EBITDA, measured on a month-end
basis, for the [    ] month period ending                   , 2012 is
$                      , which [does/does not] satisfy the minimum Adjusted
EBITDA requirement set forth in Section 8 of the Credit Agreement for the
corresponding period.

 

2.             Non-Financed Capital Expenditures.

 

Borrowers’ and their Subsidiaries Capital Expenditures for fiscal year 2012 were
$                             as of last day of the month of 
                    , 2012, which [is/is not] an amount less than or equal to,
but not greater than, the amount set forth in Section 8 of the Credit Agreement
for the corresponding period.

 

Exhibit A - Schedule 1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO CREDIT AND SECURITY AGREEMENT

 

CONDITIONS PRECEDENT

 

THE OBLIGATION OF LENDER TO MAKE ITS INITIAL EXTENSION OF CREDIT PROVIDED FOR IN
THIS AGREEMENT IS SUBJECT TO THE FULFILLMENT, TO THE SATISFACTION OF LENDER, OF
EACH OF THE FOLLOWING CONDITIONS PRECEDENT:

 

(a)                                 the Closing Date shall occur on or before
February 29, 2012;

 

(b)                                 Lender shall have received an email or a
letter duly executed by each Borrower authorizing Lender to file appropriate
financing statements in such office or offices as may be necessary or, in the
opinion of Lender, desirable to perfect the security interests to be created by
the Loan Documents;

 

(c)                                  Lender shall have received evidence that
appropriate financing statements have been duly filed in such office or offices
as may be necessary or, in the opinion of Lender, desirable to perfect Lender’s
Liens in and to the Collateral, and Lender shall have received searches
reflecting the filing of all such financing statements;

 

(d)                                 Lender shall have received each of the
following documents, in form and substance satisfactory to Lender, duly
executed, and each such document shall be in full force and effect:

 

(i)                                     this Agreement and the other Loan
Documents (except as set forth on Exhibit C);

 

(ii)                                  a disbursement letter executed and
delivered by each Borrower to Lender regarding the extensions of credit to be
made on the Closing Date, the form and substance of which is satisfactory to
Lender,

 

(iii)                               the Intercompany Subordination Agreement,
and

 

(iv)                              a letter, in form and substance satisfactory
to Lender, from Existing Lender to Lender respecting the amount necessary to
repay in full all of the obligations of the Borrowers and their Subsidiaries
owing to Existing Lender and obtain a release of all of the Liens existing in
favor of Existing Lender in and to the assets of Loan Parties and their
Subsidiaries;

 

(e)                                  Lender shall have received a certificate
from the Secretary of each Loan Party (i) attesting to the resolutions of such
Loan Party’s Board of Directors authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Loan
Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the

 

Exhibit B - 1

--------------------------------------------------------------------------------


 

same, and (iii) attesting to the incumbency and signatures of such specific
officers of such Loan Party;

 

(f)                                   Lender shall have received copies of each
Loan Party’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified as true, correct and complete by the Secretary of such
Loan Party;

 

(g)                                  Lender shall have received a certificate of
status with respect to each Loan Party, dated within 10 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

 

(h)                                 Lender shall have received certificates of
status with respect to Borrower StarTek USA, Inc., each dated within 30 days of
the Closing Date, such certificates to be issued by the appropriate officer of
the jurisdictions (other than the jurisdiction of organization of such Loan
Party) in which its failure to be duly qualified or licensed would constitute a
Material Adverse Change, which certificates shall indicate that Borrower StarTek
USA, Inc. is in good standing in such jurisdictions;

 

(i)                                     Lender shall have received certificates
of insurance, together with the binders or endorsements thereto, as are required
by Section 6.6, the form and substance of which shall be satisfactory to Lender;

 

(j)                                    Lender shall have received an opinion of
each Loan Party’s counsel in form and substance satisfactory to Lender;

 

(k)                                 Borrowers shall have Excess Availability
plus cash in depositary accounts located in the United States of at least
$10,000,000 after giving effect to (i) the initial extensions of credit
hereunder, and (ii) the payment of all fees and expenses required to be paid by
Borrowers on the Closing Date under this Agreement or the other Loan Documents;

 

(l)                                     Lender shall have completed its
business, legal, and collateral due diligence, including (i) a collateral
examination and review of each Borrower’s and its Subsidiaries’ Books and
verification of each Loan Party’s representations and warranties to Lender, the
results of which must be satisfactory to Lender, and (ii) an inspection of each
of the locations where each Loan Party’s and its Subsidiaries’ Inventory is
located, the results of which must be satisfactory to Lender;

 

(m)                             Lender shall have completed (i) Patriot Act
searches, OFAC/PEP searches and customary individual background checks for each
Loan Party, and (ii) OFAC/PEP searches and customary individual background
searches for each Borrower’s senior management and key principals, and each
other Loan Party, the results of which shall be satisfactory to Lender;

 

(n)                                 Lender shall have received a set of
Projections of each Borrower for 2012;

 

(o)                                 Lender shall have received payment or
reimbursement for all Lender Expenses incurred in connection with the
transactions evidenced by this Agreement;

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

(p)                                 Lender shall have received a completed
Standard Flood Hazard Determination Form issued by the Department of Homeland
Security Federal Emergency Management Agency with respect to each parcel of Real
Property Collateral indicating whether or not such parcel is located in a
special flood hazard zone, together with an acceptable flood insurance policy,
if required;

 

(q)                                 Each Loan Party and each of its Subsidiaries
shall have received all licenses, approvals or evidence of other actions
required by any Governmental Authority in connection with the execution and
delivery by such Loan Party or its Subsidiaries of the Loan Documents or with
the consummation of the transactions contemplated thereby; and

 

(r)                                    all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Lender; and

 

(s)                                   Lender shall have received final credit
approval for the Revolving Credit Facility and the transactions described in
this Agreement.

 

Exhibit B - 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TO CREDIT AND SECURITY AGREEMENT

 

CONDITIONS SUBSEQUENT

 

THE FAILURE OF BORROWERS TO FULFILL, TO THE SATISFACTION OF LENDER, ANY OF THE
FOLLOWING CONDITIONS SUBSEQUENT SHALL CONSTITUTE AN EVENT OF DEFAULT:

 

(a)                                 With 3 days of the Closing Date, Borrowers
shall deliver to Lender the original promissory note related to the Revolving
Credit Facility, the original stock certificate #60 for 1,000 shares of StarTek
USA, Inc. and the original assignment separate from certificate related to stock
certificate #60;

 

(b)                                 Within 7 days of the Closing Date, Borrowers
shall provide Lender with Control Agreements for all open accounts with Existing
Lender;

 

(c)                                  Within 7 days of the Closing Date,
Borrowers shall provide Lender with Exhibit B to that certain Multilateral
Assistance, Cash Management and Lending Agreement (“Confirmation of Intercompany
Balances”) among Borrowers and their Affiliates dated as of January 1, 2011;

 

(d)                                 Within 7 days of the Closing Date, Borrowers
shall provide Lender with a lender loss payee endorsement to Borrowers’
commercial property insurance policy in favor of Lender;

 

(e)                                  Within 15 days of the Closing Date, Lender
shall have received certificates of status with respect to Borrower StarTek,
Inc., each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Loan Party) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower StarTek, Inc. is in good standing in
such jurisdictions;

 

(f)                                   Within 30 days of the Closing Date, Lender
shall have received Collateral Access Agreements with respect to all locations
leased by any Borrower;

 

(g)                                  Within 30 days of the Closing Date, Lender
shall have received fully-executed Mortgages (in recordable form) to the Real
Property Collateral described on Schedule R-1, and any Mortgages of record in
favor of Existing Lender or any Person other than Lender shall be released; and

 

(h)                                 Within 75 days of the Closing Date,
Borrowers shall provide Lender with the Cash Management Documents.

 

IF BORROWERS FAIL TO FULFILL, TO THE SATISFACTION OF LENDER, ANY OF THE
FOLLOWING CONDITIONS SUBSEQUENT, ALL ACCOUNTS AFFECTED BY SUCH FAILURE SHALL
CEASE TO BE ELIGIBLE ACCOUNTS:

 

Exhibit C - 1

--------------------------------------------------------------------------------


 

(i)                                     Within 90 days of the Closing Date,
Borrowers shall provide Lender with evidence that Parent (and not any of its
Subsidiaries) is invoicing all Account Debtors of Parent;

 

(j)                                    Within 90 days of the Closing Date, or
within 120 days of the Closing Date with respect to T-Mobile USA, Inc. and [*],
Borrowers shall provide Lender with evidence that all Account Debtors of Parent
are making payments to Parent’s Collection Account; provided that Lender, upon
Parent’s request and in its sole discretion, may extend this deadline up to 30
days with respect to any Account Debtor of Parent;

 

(k)                                 Within 120 days of the Closing Date,
Borrowers shall provide Lender with evidence that all parties to Material
Contracts (other than Borrowers) have consented to have work performed by Parent
or any of its Subsidiaries;

 

(l)                                     Within 180 days of the Closing Date,
each of the UCC financing statements of GE Capital, Banc of America Leasing &
Capital, LLC, Dell Financial Services, L.P. and Cisco Systems Capital
Corporation described on Schedule P-2 shall be amended by a filed UCC-3
amendment in form and substance satisfactory to Lender in its Permitted
Discretion; provided, however, that Borrowers shall provide Lender with a
schedule of Indebtedness related to such UCC financing statements on or before
the Closing Date.

 

Exhibit B - 2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TO CREDIT AND SECURITY AGREEMENT

 

REPRESENTATIONS AND WARRANTIES

 

5.1                               Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 5.1(b) to the
Information Certificate is a complete and accurate description of the authorized
capital Stock of each Loan Party (other than Parent), by class, and, as of the
Closing Date, a description of the number of shares of each such class that are
issued and outstanding.  Other than as described on Schedule 5.1(b) to the
Information Certificate, there are no subscriptions, options, warrants, or calls
relating to any shares of any Loan Party’s (other than Parent’s) capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument.  No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its
capital Stock or any security convertible into or exchangeable for any of its
capital Stock.

 

(c)                                  Set forth on Schedule 5.1(c) to the
Information Certificate (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement), is
a complete and accurate list of the Loan Parties’ direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (ii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by each Loan Party.  All of the outstanding capital Stock of each
such Subsidiary has been validly issued and is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 5.1(c) to
the Information Certificate, there are no subscriptions, options, warrants, or
calls relating to any shares of any Loan Party’s Subsidiaries’ capital Stock,
including any right of conversion or exchange under any outstanding security or
other instrument.  No Loan Party’s Subsidiaries are subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of such Loan Party’s Subsidiaries’ capital Stock or any security
convertible into or exchangeable for any such capital Stock.

 

Exhibit D - 1

--------------------------------------------------------------------------------


 

5.2                               Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party or its
Subsidiaries, the Governing Documents of any Loan Party or its Subsidiaries, or
any order, judgment, or decree of any court or other Governmental Authority
binding on any Loan Party or its Subsidiaries, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Loan Party or its Subsidiaries except to the
extent that any such conflict, breach or default could not individually or in
the aggregate reasonably be expected to cause a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interest holders or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.

 

5.3                               Governmental and Other Consents.  No consent,
approval, authorization, or other order or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required (i) for
the grant of a Security Interest by such Loan Party in and to the Collateral
pursuant to this Agreement or for the execution, delivery, or performance of
this Agreement by such Loan Party, or (ii) for the exercise by Lender of the
voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally.  No Intellectual Property License of any Loan
Party that is necessary to the conduct of such Loan Party’s business requires
any consent of any other Person in order for such Loan Party to grant the
security interest granted hereunder in such Loan Party’s right, title or
interest in or to such Intellectual Property License.

 

5.4                               Binding Obligations.  Each Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 

5.5                               Title to Assets; No Encumbrances.  Each of the
Loan Parties and its Subsidiaries has (a) good, sufficient and legal title to
(in the case of fee interests in Real Property), (b) valid leasehold interests
in (in the case of leasehold interests in real or personal property), and
(c) good and marketable title to (in the case of all other personal property),
all of their respective assets reflected in their most recent financial
statements delivered pursuant to Section 6.1 and most recent collateral reports
delivered pursuant to Section 6.2, in each case

 

Exhibit D - 2

--------------------------------------------------------------------------------


 

except for assets disposed of since the date of such financial statements to the
extent permitted hereby.  All of such assets are free and clear of Liens except
for Permitted Liens.

 

5.6                               Jurisdiction of Organization; Location of
Chief Executive Office; Organizational Identification Number; Commercial Tort
Claims.

 

(a)                                 The exact legal name of (within the meaning
of Section 9-503 of the Code) and jurisdiction of organization of each Loan
Party and each of its Subsidiaries is set forth on Schedule 5.6(a) to the
Information Certificate (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under this Agreement).

 

(b)                                 The chief executive office of each Loan
Party and each of its Subsidiaries is located at the address indicated on
Schedule 5.6(b) to the Information Certificate (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
this Agreement).

 

(c)                                  Each Loan Party’s and each of its
Subsidiaries’ tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

(d)                                 As of the Closing Date, no Loan Party and no
Subsidiary of a Loan Party holds any Commercial Tort Claims that exceed $25,000
in amount, except as set forth on Schedule 5.6(d) to the Information
Certificate.

 

5.7                               Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of any Loan Party, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Schedule 5.7(b) to the Information
Certificate sets forth a complete and accurate description, with respect to each
of the actions, suits, or proceedings with asserted liabilities in excess of, or
that could reasonably be expected to result in liabilities in excess of,
$250,000 that, as of the Closing Date, is pending or, to the knowledge of any
Loan Party, after due inquiry, threatened against a Loan Party or any of its
Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the status, as of the Closing Date, with respect to such
actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties’ and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.

 

5.8                               Compliance with Laws.  No Loan Party nor any
of its Subsidiaries (a) is in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state,

 

Exhibit D - 3

--------------------------------------------------------------------------------


 

municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

 

5.9          No Material Adverse Change.  All historical financial statements
relating to the Loan Parties and their Subsidiaries that have been delivered by
Borrowers to Lender have been prepared in accordance with GAAP (except, in the
case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments) and present fairly in all material
respects, the Loan Parties’ and their Subsidiaries’ consolidated financial
condition as of the date thereof and results of operations for the period then
ended.  Since November 30, 2011, no event, circumstance, or change has occurred
that has or could reasonably be expected to result in a Material Adverse Change
with respect to the Loan Parties and their Subsidiaries.

 

5.10        Fraudulent Transfer.

 

(a)           Each Loan Party is Solvent.

 

(b)           No transfer of property is being made by any Loan Party and no
obligation is being incurred by any Loan Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

 

5.11        Employee Benefits.  No Loan Party, none of their Subsidiaries, nor
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

5.12        Environmental Condition.  Except as set forth on Schedule 5.12 to
the Information Certificate, (a) to each Loan Party’s knowledge, no Loan Party’s
nor any of its Subsidiaries’ properties or assets have ever been used by a Loan
Party, its Subsidiaries, or by previous owners or operators in the disposal of,
or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
real property operated by a Loan Party or its Subsidiaries, and (d) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law or
Environmental Liability that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Change.

 

5.13        Intellectual Property.  Each Loan Party and its Subsidiaries own, or
hold licenses in, all trademarks, trade names, copyrights, patents, and licenses
that are necessary to the conduct of its business as currently conducted.

 

Exhibit D - 4

--------------------------------------------------------------------------------


 

5.14        Leases.  Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.

 

5.15        Deposit Accounts and Securities Accounts.  Set forth on Schedule
5.15 to the Information Certificate is a listing of all of the Loan Parties’ and
their Subsidiaries’ Deposit Accounts and Securities Accounts, including, with
respect to each bank or securities intermediary (a) the name and address of such
Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.

 

5.16        Complete Disclosure.  All factual information taken as a whole
(other than forward-looking information and projections and information of a
general economic nature and general information about each Borrower’s industry)
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about such Borrower’s
industry) hereafter furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Lender for the period December 31, 2012 represent, and as of the
date on which any other Projections are delivered to Lender, such additional
Projections represent, each Borrower’s good faith estimate, on the date such
Projections are delivered, of the Loan Parties’ and their Subsidiaries’ future
performance for the periods covered thereby based upon assumptions believed by
Borrowers to be reasonable at the time of the delivery thereof to Lender.

 

5.17        Material Contracts.  Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and its Subsidiaries as of the most recent date on which Borrowers
provided their Compliance Certificate pursuant to Section 6.1; provided,
however, that any Borrower may amend Schedule 5.17 to the Information
Certificate to add additional Material Contracts so long as such amendment
occurs by written notice to Lender on the date that such Borrower provides its
Compliance Certificate.  Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to such
Borrower’s knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 7.7(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

 

Exhibit D - 5

--------------------------------------------------------------------------------


 

5.18        Patriot Act.  To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).  No part
of the proceeds of the loans made hereunder will be used by any Loan Party or
any of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

5.19        Indebtedness.  Set forth on Schedule 5.19 to the Information
Certificate is a true and complete list of all Indebtedness of each Loan Party
and each of its Subsidiaries outstanding immediately prior to the Closing Date
that is to remain outstanding immediately after giving effect to the closing
hereunder on the Closing Date and such Schedule accurately sets forth the
aggregate principal amount of such Indebtedness as of the Closing Date.

 

5.20        Payment of Taxes.  Except as otherwise permitted under Section 6.5,
all tax returns and reports of each Loan Party and its Subsidiaries required to
be filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all assessments, fees and other governmental
charges upon a Loan Party and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable.  Each Loan Party and each of its Subsidiaries have made
adequate provision in accordance with GAAP for all taxes not yet due and
payable.  No Borrower knows of any proposed tax assessment against a Loan Party
or any of its Subsidiaries that is not being actively contested by such Loan
Party or such Subsidiary diligently, in good faith, and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

5.21        Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

 

5.22        Governmental Regulation.  No Loan Party nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

Exhibit D - 6

--------------------------------------------------------------------------------


 

5.23        OFAC.  No Loan Party nor any of its Subsidiaries is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned
Person or a Sanctioned Entity, (b) has its assets located in Sanctioned
Entities, or (c) derives revenues from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.  No proceeds of any loan made
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

5.24        Employee and Labor Matters.  There is (a) no unfair labor practice
complaint pending or, to the knowledge of Borrowers, threatened against any Loan
Party or any of its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or any of its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
material liability, (b) no strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against any Loan Party or
any of its Subsidiaries that could reasonably be expected to result in a
material liability, or (c) to the knowledge of Borrowers, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries.  No Loan
Party or any of its Subsidiaries has incurred any liability or obligation under
the Worker Adjustment and Retraining Notification Act or similar state law,
which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of Loan Parties and their Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.  All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party, except where the failure
to do so could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Change.

 

5.25        Reserved.

 

5.26        Collateral.

 

(a)           Real Property.  Schedule 5.26(a) to the Information Certificate
sets forth all Real Property owned by any of the Loan Parties as of the Closing
Date.

 

(b)           Intellectual Property.  (i) As of the Closing Date, Schedule
5.26(b) to the Information Certificate provides a complete and correct list of:
(A) all registered Copyrights owned by any Loan Party, all applications for
registration of Copyrights owned by any Loan Party, and all other Copyrights
owned by any Loan Party and material to the conduct of the business of any Loan
Party; (B) all Intellectual Property Licenses entered into by any Loan Party
pursuant to which (x) any Loan Party has provided any license or other rights in
Intellectual Property owned or controlled by such Loan Party to any other Person
or (y) any Person has granted to any Loan Party any license or other rights in
Intellectual Property owned or controlled by such Person that is material to the
business of such Loan Party, including any Intellectual

 

Exhibit D - 7

--------------------------------------------------------------------------------


 

Property that is incorporated in any Inventory, software, or other product
marketed, sold, licensed, or distributed by such Loan Party; (C) all Patents
owned by any Loan Party and all applications for Patents owned by any Loan
Party; and (D) all registered Trademarks owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.

 

(ii)           All employees and contractors of each Loan Party who were
involved in the creation or development of any Intellectual Property for such
Loan Party that is necessary to the business of such Loan Party have signed
agreements containing assignment of Intellectual Property rights to such Loan
Party and obligations of confidentiality, except to the extent that failure to
do so could not reasonably be expected to result in a Material Adverse Change;

 

(iii)          To each Loan Party’s knowledge after reasonable inquiry, no
Person has infringed or misappropriated or is currently infringing or
misappropriating any Intellectual Property rights owned by such Loan Party, in
each case, that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Change;

 

(iv)          To each Loan Party’s knowledge after reasonable inquiry, all
registered Copyrights, registered Trademarks, and issued Patents that are owned
by such Loan Party and necessary in the conduct of its business are valid,
subsisting and enforceable and in compliance with all legal requirements,
filings, and payments and other actions that are required to maintain such
Intellectual Property in full force and effect; and

 

(v)           Each Loan Party has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Loan Party that are necessary in the business of such Loan
Party.

 

(c)           Valid Security Interest.  This Agreement creates a valid security
interest in the Collateral of each Loan Party, to the extent a security interest
therein can be created under the Code, securing the payment of the Obligations. 
Except to the extent a security interest in the Collateral cannot be perfected
by the filing of a financing statement under the Code, all filings and other
actions necessary or desirable to perfect and protect such security interest
have been duly taken or will have been taken upon the filing of financing
statements listing each applicable Loan Party, as a debtor, and Lender for
itself and as agent for the Bank Product Providers, as secured party, in the
jurisdictions listed next to such Loan Party’s name on Schedule 5.6(a) to the
Information Certificate.  Upon the making of such filings, Lender shall have a
first priority perfected security interest in the Collateral of each Loan Party
to the extent such security interest can be perfected by the filing of a
financing statement, subject to Permitted Liens which are purchase money Liens. 
Upon filing of the Copyright Security Agreement with the United States Copyright
Office, filing of the Patent and Trademark Security Agreement with the PTO, and
the filing of appropriate financing statements in the jurisdictions listed on
Schedule 5.6(a) to the Information Certificate, all action necessary or
desirable to protect and perfect the Security Interest in, to and on each Loan
Party’s Patents, Trademarks, or Copyrights has been taken and such perfected
Security Interest is enforceable as such as against any and all creditors of and

 

Exhibit D - 8

--------------------------------------------------------------------------------


 

purchasers from any Loan Party.  All action by any Loan Party necessary to
protect and perfect such security interest on each item of Collateral has been
duly taken.

 

(d)           Pledged Interests. (i) Except for the Security Interest created
hereby, each Loan Party is and will at all times be the sole holder of record
and the legal and beneficial owner, free and clear of all Liens other than
Permitted Liens, of the Pledged Interests owned by such Loan Party and, when
acquired by such Loan Party, any Pledged Interests acquired after the Closing
Date; (ii) all of the Pledged Interests are duly authorized, validly issued,
fully paid and non-assessable and the Pledged Interests constitute or will
constitute the percentage of the issued and outstanding Stock of the Pledged
Companies of such Loan Party, as supplemented or modified by any Pledged
Interests Addendum or any Joinder to this Agreement; (iii) such Loan Party has
the right and requisite authority to pledge, the Investment Related Property
pledged by such Loan Party to Lender as provided herein; (iv) all actions
necessary or desirable to perfect and establish the first priority of, or
otherwise protect, Lender’s Liens in the Investment Related Property, and the
proceeds thereof, have been duly taken, upon (A) the execution and delivery of
this Agreement; (B) the taking of possession by Lender (or its Lender or
designee) of any certificates representing the Pledged Interests, together with
undated powers (or other documents of transfer acceptable to Lender) endorsed in
blank by the applicable Loan Party; (C) the filing of financing statements in
the applicable jurisdiction set forth on Schedule 5.6(a) to the Information
Certificate for such Loan Party with respect to the Pledged Interests of such
Loan Party that are not represented by certificates, and (D) with respect to any
Securities Accounts, the delivery of Control Agreements with respect thereto;
and (v) each Loan Party has delivered to and deposited with Lender all
certificates representing the Pledged Interests owned by such Loan Party to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Lender) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Loan Party has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.  As to all limited liability
company or partnership interests, issued under any Pledged Operating Agreement
or Pledged Partnership Agreement, each Borrower hereby represents and warrants
that the Pledged Interests issued pursuant to such agreement (A) are not dealt
in or traded on securities exchanges or in securities markets, (B) do not
constitute investment company securities, and (C) are not held by such Loan
Party in a securities account.  In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide that such Pledged Interests
are securities governed by Section 8 of the Uniform Commercial Code as in effect
in any relevant jurisdiction.

 

5.27        Eligible Accounts.  As to each Account that is identified by a
Borrower as an Eligible Account in a Borrowing Base Certificate submitted to
Lender, such Account is (a) a bona fide existing payment obligation of the
applicable Account Debtor created by the sale and delivery of Inventory or the
rendition of services to such Account Debtor in the ordinary course of such
Borrower’s business, (b) owed to such Borrower, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than
Lender-discretionary criteria) set forth in the definition of Eligible Accounts.

 

5.28        Reserved.

 

Exhibit D - 9

--------------------------------------------------------------------------------


 

5.29        Locations of Inventory and Equipment.  The Inventory and Equipment
(other than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14).

 

5.30        Inventory Records.  Each Loan Party keeps correct and accurate
records itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

Exhibit D - 10

--------------------------------------------------------------------------------


 

EXHIBIT E

 

TO CREDIT AND SECURITY AGREEMENT

 

INFORMATION CERTIFICATE

OF

STARTEK, INC. AND STARTEK USA, INC.

 

--------------------------------------------------------------------------------

 

Dated: February 28, 2012

 

Wells Fargo Bank, National Association
MAC 7300-210

1740 Broadway

Denver, CO 80274

 

In connection with certain financing provided or to be provided by Wells Fargo
Bank, National Association (“Lender”), each of the undersigned Borrowers (each a
“Loan Party”) represents and warrants to Lender the following information about
each Loan Party (capitalized terms not specifically defined shall have the
meaning set forth in the Agreement):

 

1.                                      Attached as Schedule 5.1(b) is a
complete and accurate description of (i) the authorized capital Stock of each
Loan Party and its Subsidiaries, by class, and (A) in the case of each Loan
Party (other than the Parent) and its subsidiaries, the number of shares issued
and outstanding and the names of the owners thereof (including stockholders,
members and partners) and their holdings, or (B) in the case of the Parent, the
names of the owners and the number of shares held by Persons owning more than 5%
of the issued and outstanding shares, all as of the date of this Agreement, (ii)
all subscriptions, options, warrants or calls relating to any shares of any Loan
Party’s (other than the Parent) or its Subsidiaries’ capital Stock, including
any right of conversion or exchange; (iii) each stockholders’ agreement,
restrictive agreement, voting agreement or similar agreement relating to any
such capital Stock; and (iv) and organization chart of each Loan Party and all
Subsidiaries.

 

2.                                      Each Loan Party is affiliated with, or
has ownership in, the entities (including Subsidiaries) set forth on Schedule
5.1(c).

 

3.                                      The Loan Parties use the following trade
name(s) in the operation of their business (e.g. billing, advertising, etc.):

 

None.

 

4.                                      Each of the Loan Parties is a registered
organization of the following type:

 

Corporation

 

Exhibit E - 1

--------------------------------------------------------------------------------


 

5.                                      The exact legal name (within the meaning
of Section 9-503 of the Code) of each Loan Party as set forth in its respective
certificate of incorporation, organization or formation, or other public organic
document, as amended to date is set forth in Schedule 5.5(a).

 

6.                                      Each Loan Party is organized solely
under the laws of the State set forth on Schedule 5.6(a).  Each Loan Party is in
good standing under those laws and no Loan Party is organized in any other
State.

 

7.                                      The chief executive office and mailing
address of each Loan Party is located at the address set forth on Schedule
5.6(b) hereto.

 

8.                                      The books and records of each Loan Party
pertaining to Accounts, contract rights, Inventory, and other assets are located
at the addresses specified on Schedule 5.6(b).

 

9.                                      The identity and Federal Employer
Identification Number of each Loan Party and organizational identification
number, if any, is set forth on Schedule 5.6(c). (Please Use Form Attached)

 

10.                               No Loan Party has any Commercial Tort Claims,
except as set forth on Schedule 5.6(d).

 

11.                               There are no judgments, actions, suits,
proceedings or other litigation pending by or against or threatened by or
against any Loan Party, any of its Subsidiaries and/or Affiliates or any of its
officers or principals, except as set forth on Schedule 5.7(b).

 

12.                               Since its date of organization, the name as
set forth in each Loan Party’s organizational documentation filed of record with
the applicable state authority has been changed as follows:

 

Date

 

Prior Name

July 17, 1987

 

StarPak, Inc.

November 17, 1997

 

StarTek USA, Inc.

 

13.                               Since the dates of their respective
organization, the Loan Parties have made or entered into the following mergers
or acquisitions:

 

StarTek USA, Inc.: StarPak International Corp., a Colorado corporation, merged
into StarPak Inc., a Colorado corporation, on July 1, 1992.

 

14.                               Each Loan Party’s assets are owned and held
free and clear of Liens, mortgages, pledges, security interests, encumbrances or
charges except as set forth below:

 

Exhibit E - 2

--------------------------------------------------------------------------------


 

Debtor: StarTek USA, Inc.

 

Name and Address
of Secured Party

 

Description of Collateral

 

File No. of Financing
Statement/Jurisdiction

UMB Bank Colorado, N.A.
1670 Broadway
Denver, CO 80202

 

All accounts and general intangibles

 

Colorado
2009F057604

US Bancorp
1310 Madrid Street
Marshall, MN 56258

 

For informational purposes only: 1 C452 AOP2011000343
[Printer]

 

Colorado
2009F095185

U.S. Bancorp Business
Equipment Finance Group
1310 Madrid Street
Marshall, MN 56258

 

For informational purposes only: 1 C452 AOP2011005855
[Printer]

 

Colorado
2010F079442

Wells Fargo Bank, National Association
1740 Broadway
MAC: C7300-210
Denver, CO 80274

 

All Assets

 

Colorado
20122001462

UMB Bank Colorado, N.A.
1670 Broadway
Denver, CO 80202

 

All accounts and general intangibles.

 

Delaware
92161369

 

Debtor: StarTek, Inc.

 

Name and Address
of Secured Party

 

Description of Collateral

 

File No. of Financing
Statement/Jurisdiction

Wells Fargo Bank, National Association
1740 Broadway
MAC: C7300-210
Denver, CO 80274

 

All Assets

 

Delaware
20231011

GE Capital
P.O. Box 740423
Atlanta, GA 30374

 

Equipment

 

Delaware
22283715
71433449 Continuation

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73151882

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73339578

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73512943

 

Exhibit E - 3

--------------------------------------------------------------------------------


 

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73568663

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73676813

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73794624

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
73824215

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
74227699

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
74417589

Leaf Funding Inc.
1818 Market St., 9th Floor
Philadelphia, PA 19103



Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
74430525
80436798 Amendment
80472355 Assignment
80472967 Assignment
80558021 Assignment

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
74490834

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
74490842

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
74490875

Bank of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
74514872

Bank of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
74573621

 

Exhibit E - 4

--------------------------------------------------------------------------------


 

Dell Financial Services, L.P.
12234 N. IH-35 Bldg. B
Austin, TX 78753

 

Equipment

 

Delaware
80799468

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
80938264

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
80938306

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
80990125

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
81068442

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
81090552

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
81976982

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
82092979

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
82365102

Banc of America Leasing & Capital, LLC
P.O. Box 7023
Troy, MI 48007-7023

 

Equipment

 

Delaware
82593562

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
82966065

AT&T Capital Services, Inc.
2000 W. AT&T Center Dr.
Hoffman Estates, IL 60192

 

Equipment

 

Delaware
82966123

Cisco Systems Capital Corporation
170 W. Tasman Dr., MS SJ13-3
San Jose, CA 95134

 

Equipment

 

Delaware
90133675

UMB Bank Colorado, N.A.
1670 Broadway
Denver, CO 80202

 

All accounts and general intangibles.

 

Delaware
92161369

 

Exhibit E - 5

--------------------------------------------------------------------------------


 

Bank of America Leasing & Capital, LLC
231 South LaSalle St., 8th Fl.
Chicago, IL 60697

 

Equipment

 

Delaware
03336553

 

15.                               Each Loan Party has been and remains in
compliance with all environmental laws applicable to its business or operations
except as set forth on Schedule 5.12.

 

16.                               The Loan Parties do not have any Deposit
Accounts, investment accounts, Securities Accounts or similar accounts with any
bank, securities intermediary or other financial institution, except as set
forth on Schedule 5.15 for the purposes and of the types indicated therein.

 

17.                               No Loan Party is a party to or bound by a
collective bargaining or similar agreement with any union, labor organization or
other bargaining agent except as set forth below(indicate date of agreement,
parties to agreement, description of employees covered, and date of termination)

 

None.

 

18.                               Set forth on Schedule 5.17 is a reasonably
detailed description of each Material Contract of each Loan Party and its
Subsidiaries as of the date of the Agreement.

 

19.                               Set forth on Schedule 5.19 is a true and
complete list of all Indebtedness of each Loan Party and its Subsidiaries
outstanding immediately prior to the Closing Date.

 

20.                               No Loan Party has made any loans or advances
or guaranteed or otherwise become liable for the obligations of any others,
except as set forth below:

 

None.

 

21.                               No Loan Party has any Chattel Paper (whether
tangible or electronic) or instruments as of the date hereof, except as follows:

 

None.

 

22.                               No Loan Party owns or licenses any Trademarks,
Patents, Copyrights or other Intellectual Property, and is not a party to any
Intellectual Property License except as set forth on Schedule 5.26 (indicate
type of Intellectual Property and whether owned or licensed, registration
number, date of registration, and, if licensed, the name and address of the
licensor), and there are no restrictions in any Intellectual Property License to
the agreements contained in the Agreement other than as set forth in Schedule
5.3.

 

23.                               Schedule 5.26(a) sets forth all Real Property
owned by each Loan Party.

 

Exhibit E - 6

--------------------------------------------------------------------------------


 

24.                               Schedule 5.26(d) sets forth all motor vehicles
owned by each Borrower and other Loan Party as of the Closing date, by model,
model year and vehicle identification number.

 

25.                               The Inventory, Equipment and other goods of
each Loan Party are located only at the locations set forth on Schedule 5.29.

 

26.                               At the present time, there are no delinquent
taxes due (including, but not limited to, all payroll taxes, personal property
taxes, real estate taxes or income taxes) except as follows:

 

None.

 

27.                               Schedule 7.15 lists consignments, bill and
hold, sale or return, sale on approval or conditional sale arrangements.

 

28.                              Schedule 7.16 lists inventory with a bailee,
warehouseman or processor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit E - 7

--------------------------------------------------------------------------------


 

Lender shall be entitled to rely upon the foregoing in all respects and the
undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of each Loan Party.

 

Very truly yours,

 

 

 

 

STARTEK, INC.

 

 

 

 

 

 

 

By:

/s/ Dave M. Gomez

 

Name:

Dave M. Gomez

 

Title:

SVP & General Counsel

 

 

 

 

 

 

 

STARTEK USA, INC.

 

 

 

 

 

 

 

By:

/s/ Dave M. Gomez

 

Name:

Dave M. Gomez

 

Title:

SVP & General Counsel

 

 

Exhibit E - 8

--------------------------------------------------------------------------------


 

Schedule 5.1(b)

 

TO INFORMATION CERTIFICATE

 

Capitalization of Loan Parties

and Subsidiaries

 

Beneficial Ownership of StarTek, Inc. as of September 30, 2011 — Greater than 5%
holders

 

 

 

Beneficial
Ownership of Shares

 

Name of Beneficial Owner

 

Number of
Shares

 

Percentage

 

A. Emmet Stephenson, Jr.(1)

 

3,897,127

 

25.54

%

T. Rowe Price Associates

 

1,626,368

 

10.66

%

Heartland Advisors, Inc.

 

1,500,000

 

9.83

%

Dimensional Fund Advisors LP

 

958,386

 

6.28

%

 

--------------------------------------------------------------------------------

(1)         Mr. Stephenson co-founded StarTek in 1987 and served as the Chairman
of the Board until 2006.

 

Beneficial Ownership of StarTek USA, Inc.

 

 

 

Beneficial
Ownership of Shares

 

Name of Beneficial Owner

 

Number of
Shares

 

Percentage

 

StarTek, Inc.

 

1,000

 

100

%

 

Schedule 5.1(b) - 1

--------------------------------------------------------------------------------


 

Loan Party

 

Authorized
Shares

 

Holder

 

Type of Rights/Stock
(common/preferred/option/
class)

 

Number of
Shares (after
exercise of
all rights to
acquire
shares)

 

Percent
Interest
(on a
fully
diluted
basis)

StarTek, Inc.

 

32,000,000 authorized shares

 

See chart above.

 

Common Stock

 

n/a

 

n/a

StarTek USA, Inc.

 

5,000,000 authorized shares; 1,000 issued shares

 

StarTek, Inc.

 

Common Stock

 

 

 

 

StarTek Canada Services, Ltd.

 

No limit on authorization; 1000 issued shares

 

StarTek, Inc.

 

Common Stock

 

 

 

 

StarTek Honduras, SAdeCV

 

250 authorized shares

 

StarTek, Inc.

 

Common Stock

 

 

 

 

StarTek International, Limited

 

12,000 authorized shares; 12,000 issued shares

 

StarTek, Inc.

 

Common Stock

 

 

 

 

StarTek Philippines, Inc.

 

 

 

StarTek, Inc.

 

Common Stock

 

 

 

 

 

Schedule 5.1(b) - 2

--------------------------------------------------------------------------------


 

Organizational Chart

 

[g305741kk29i001.jpg]

 

Schedule 5.1(b) - 1

--------------------------------------------------------------------------------


 

Schedule 5.1(c)

 

TO INFORMATION CERTIFICATE

 

Subsidiaries; Affiliates; Investments

 

Part 1 - Subsidiaries (More than 50% owned by a Loan Party)

 

Name

 

Jurisdiction of
Organization

 

Percentage Owned

 

StarTek Philippines, Inc.

 

Philippines

 

100

%*

StarTek USA, Inc.

 

Colorado

 

100

%*

StarTek Canada Services, Ltd.

 

Saskatchewan

 

100

%*

StarTek International, Limited (Includes StarTek Philippines and StarTek Costa
Rica Branches)

 

Bermuda

 

100

%*

StarTek Honduras, SAdeCV

 

Honduras

 

100

%*

StarTek Philippines, Inc.

 

(Branch)

 

100

%*

 

--------------------------------------------------------------------------------

* All subsidiaries are 100% owned other than nominal interests held by employees
in order to satisfy the requirements of local jurisdictions of the Philippines
and Honduras.

 

Part 2 - Affiliates (Less than 50% Owned by a Loan Party)

 

Name

 

Jurisdiction of
Organization

 

Percentage Owned

None.

 

 

 

 

 

Part 3 - Affiliates (Subject to common ownership with a Loan Party)

 

Name

 

Jurisdiction of
Organization

 

Parent

 

Percentage Owned

None.

 

 

 

 

 

 

 

Schedule 5.1(c) - 1

--------------------------------------------------------------------------------


 

Part 4 - Shareholders (If widely held, only holders with more than 10%)

 

Name

 

Jurisdiction of
Organization *

 

Percentage Owned

See 5.1(b).

 

 

 

 

 

Schedule 5.1(c) - 2

--------------------------------------------------------------------------------


 

Schedule 5.3

 

TO INFORMATION CERTIFICATE

 

Governmental and Other Consents

 

None.

 

Schedule 5.3 - 1

--------------------------------------------------------------------------------


 

Schedule 5.5(a)

 

TO INFORMATION CERTIFICATE

 

Exact Legal Name

 

StarTek, Inc.

StarTek USA, Inc.

 

Schedule 5.5(a) - 1

--------------------------------------------------------------------------------


 

Schedule 5.6(a)

 

TO INFORMATION CERTIFICATE

 

Jurisdiction of Organization

 

Name

 

Jurisdiction of
Organization *

StarTek, Inc.

 

Delaware

StarTek USA, Inc.

 

Colorado

 

--------------------------------------------------------------------------------

* If shareholders are individuals, indicate “N/A”

 

Schedule 5.6(a) - 1

--------------------------------------------------------------------------------


 

Schedule 5.6(b)

 

TO INFORMATION CERTIFICATE

 

Locations

 

Part 1 - Chief Executive Office for StarTek, Inc. and StarTek USA, Inc.

 

44 Cook Street

Suite 400

Denver, CO 80206

303-262-4500

 

Part 2 - Location of Books and Records

 

44 Cook Street

Suite 400

Denver, CO 80206

303-262-4500

 

Schedule 5.6(b) - 1

--------------------------------------------------------------------------------


 

Schedule 5.6(c)

 

TO INFORMATION CERTIFICATE

 

Federal Employer Identification Number

 

StarTek, Inc.: [*]

StarTek USA, Inc.: [*]

 

Organizational Identification Number

 

(Please Use Form Attached For Tax Identification Number)

 

Name

 

Organizational Identification
Number

StarTek, Inc.

 

[*]

StarTek USA, Inc.

 

[*]

 

Schedule 5.6(c) - 1

--------------------------------------------------------------------------------


 

Wells Fargo Capital Finance

Identity Verification and Investigation Consent Form

Key Parties— (Individuals and Non-individuals)

 

As part of its Know Your Customer Policy requirements, Wells Fargo requires its
businesses to perform due diligence with regard to key individuals associated
with new or existing borrowers.  Key individuals may be a person or non-person
(e.g. a corporation or partnership) and are generally defined as: guarantors,
shareholders or partners owning 25% or more of the borrower; authorized signers
per a borrowing resolution, partnership authorization, or certificate of
incumbency; key officers such as the Chairman, CEO, and CFO; and other
individuals reasonably identified as such by Wells Fargo.

 

Due diligence always includes verification of the key individual’s identity and
a public records background investigation.

 

Due diligence may also include a consumer credit records investigation if so
authorized in writing by the individual on the bottom half of this form.

 

The information and consents requested herein are required as part of the due
diligence process.

 

Required Information

 

Full Name:

 

Tax Id# or Social Security#:

 

 

 

 

 

 

Maiden/Former/Alias Names and Dates Used (20 Years):

 

Previous Address (if at current less than 5 years.):

 

 

 

 

 

 

 

 

 

Street and Unit #

 

 

 

 

 

 

Date of Birth:

 

 

 

 

 

 

 

City

 

Current Address:

 

 

 

 

 

 

 

 

 

 

 

 

State                                                          Zip

 

Street and Unit #

 

 

 

 

 

 

 

 

 

 

 

City

 

 

 

Identity Verification and Investigation Consent Form - 1

--------------------------------------------------------------------------------


 

 

 

 

State
                                                                                     Zip

 

I hereby certify that the information set forth above is true and correct and I
understand it will be used to verify my identity and initiate a background
records investigation. You may also obtain information from or share information
with subsidiaries and affiliates of Wells Fargo & Company as well as discuss any
information which you may receive in connection with such inquiries into my
business, personal, financial and law enforcement (to include conviction and
probation records) background with senior officers and the board of directors of
the Company, without further notice to or consent from me.

 

 

 

Date:

 

(Signature)

 

 

 

Consent to Obtaining Consumer Credit Reports and Other Information (Individuals
only)

 

In connection with your review of any request for business credit now or
hereafter made by Wells Fargo Capital Finance and/or any of its affiliates, I
hereby authorize you to check my credit history and to obtain credit consumer
reports from credit reporting agencies. As part of this authorization, you may
contact my creditors, and I hereby authorize any creditor so contacted to
release to you such credit information as you may request.

 

I hereby certify that the information set forth above is true and correct.  This
Consent shall remain in effect until revoked in writing delivered to you at the
above address.

 

 

 

Date:

 

(Signature)

 

 

 

[Informational only; not applicable for public company loan]

 

 

Identity Verification and Investigation Consent Form - 2

--------------------------------------------------------------------------------


 

Additional Information

 

Additional residential properties in the prior 20 years (City, State, Zip and
Dates Owned).

 

Previous Address 1:

 

Previous Address 4:

 

 

 

 

 

 

 

 

 

 

 

City

 

 

City

 

 

 

 

 

 

 

 

 

 

 

State

 

 

State

Zip

 

Zip

 

 

 

 

 

 

 

 

 

 

 

Dates Occupied

 

 

Dates Occupied

 

 

 

 

 

Previous Address 2:

 

Previous Address 5:

 

 

 

 

 

 

 

 

 

 

 

City

 

 

City

 

 

 

 

 

 

 

 

 

 

 

State

 

 

State

Zip

 

Zip

 

 

 

 

 

 

 

 

 

 

 

Dates Occupied

 

 

Dates Occupied

 

 

 

 

 

Previous Address 3:

 

Previous Address 6:

 

 

 

 

 

 

 

 

 

 

 

City

 

 

City

 

 

 

 

 

 

 

 

 

 

 

State

 

 

State

Zip

 

Zip

 

Additional Information - 1

--------------------------------------------------------------------------------


 

 

 

 

 

Dates Occupied

 

 

Dates Occupied

 

Additional Information - 2

--------------------------------------------------------------------------------


 

Schedule 5.6(d)

 

TO INFORMATION CERTIFICATE

 

Commercial Tort Claims

 

None.

 

Schedule 5.6(d) - 1

--------------------------------------------------------------------------------

 


 

Schedule 5.7(b)

 

TO INFORMATION CERTIFICATE

 

Judgments/ Pending Litigation

 

1.               Erin Miller and Jill Miller et al v. StarTek Services, Inc.,
Civil Action No. 11-CV-00017-REB-CBS, United States District Court for the
District of Colorado.

 

Schedule 5.7(b) - 1

--------------------------------------------------------------------------------


 

Schedule 5.12

 

TO INFORMATION CERTIFICATE

 

Environmental Compliance

 

None.

 

Schedule 5.12 - 1

--------------------------------------------------------------------------------


 

Schedule 5.15

 

TO INFORMATION CERTIFICATE

 

Deposit Accounts; Investment Accounts

 

Part 1 - Deposit Accounts

 

Name and Address of Bank

 

Account No.

 

Purpose*

UMB Bank Colorado, N.A.

 

[*]

 

StarTek USA, Inc. Operating Account

 

Part 2 - Investment and Other Accounts

 

None.

 

Schedule 5.15 - 1

--------------------------------------------------------------------------------


 

Schedule 5.17

 

TO INFORMATION CERTIFICATE

 

Material Contracts

 

[*]

 

 

 

T-Mobile:

 

MSA (includes 5 SOW’s as Exhibits B-1 - B-5)

 

Amendment #1 to MSA

 

 

 

AT&T:

 

20070105.006.C (MSA)

 

[*]

 

 

 

VENDOR CONTRACTS:

 

[*]

 

 

Schedule 5.19

 

TO INFORMATION CERTIFICATE

 

Existing Indebtedness

 

Part 1 - Direct Debt

 

Name/Address of Payee

 

Balance Due 

 

Nature of Debt

 

Original
Termination
Date

UMB Bank Colorado, N.A.

 

$0 due on a maximum of $1,062,057.41

 

Mortgage — 407 S. 2nd Street

 

n/a

UMB Bank Colorado, N.A.

 

$0 due on a maximum of $5,771,688.58

 

Deed of Trust — 244 Dundee Avenue

 

n/a

UMB Bank Colorado, N.A.

 

$0 due on a maximum of $2,376,200.00

 

Mortgage — 116 E Randolph Enid OK

 

n/a

UMB Bank Colorado, N.A.

 

$0 due on a maximum of $2,656,160.91

 

Deed of Trust — 1250 H Street

 

n/a

GE

 

$130 / month

 

Lease

 

4/9/2011

GE

 

$197.22 / month

 

Lease

 

9/8/2011

 

Schedule 5.19 - 1

--------------------------------------------------------------------------------


 

Name/Address of Payee

 

Balance Due 

 

Nature of Debt

 

Original
Termination
Date

Bank of America

 

$590.43 / month

 

Lease

 

11/15/2011

Bank of America

 

Included above

 

Lease

 

11/15/2011

Bank of America

 

$272.48 / month

 

Lease

 

11/15/2011

Bank of America

 

$601.64 / month

 

Lease

 

1/15/2012

Bank of America

 

Included above

 

Lease

 

1/15/2012

Bank of America

 

$265.84 / month

 

Lease

 

12/15/2011

Bank of America

 

$351.84 / month

 

Lease

 

10/15/2011

Bank of America

 

Included above

 

Lease

 

10/15/2011

Bank of America

 

$140.55 / month

 

Lease

 

10/15/2011

Bank of America

 

$359.11 / month

 

Lease

 

12/15/2011

Bank of America

 

$291.89 / month

 

Lease

 

4/15/2012

Bank of America

 

$284.62 / month

 

Lease

 

7/15/2012

Bank of America

 

$773.56 / month

 

Lease

 

4/15/2012

Bank of America

 

Included above

 

Lease

 

4/15/2012

Bank of America

 

Included above

 

Lease

 

4/15/2012

Bank of America

 

$486.80 / month

 

Lease

 

7/15/2012

Bank of America

 

Included above

 

Lease

 

7/15/2012

Bank of America

 

$598.34 / month

 

Lease

 

8/15/2012

Bank of America

 

Included above

 

Lease

 

8/15/2012

Bank of America

 

$192.63 / month

 

Lease

 

8/15/2012

Cisco Systems Capital Corporation

 

$2,031.15 / month

 

Lease

 

12/17/2011

 

Part 2 - Guarantees

 

None.

 

Schedule 5.19 - 2

--------------------------------------------------------------------------------


 

Schedule 5.26

 

TO INFORMATION CERTIFICATE

 

Intellectual Property

 

Part 1 — Trademarks Owned

 

Trademark

 

Registration
Number

 

Registration
Date

[g305741kk37i001.gif]

 

3960367

 

May 17, 2011

[g305741kk37i002.gif]

 

3960366

 

May 17, 2011

[g305741kk37i003.gif]

 

2147580

 

March 31, 1998

[g305741kk37i004.gif]

 

2174590

 

July 21, 1998

 

Part 2 — Trademarks Licensed

 

None.

 

Part 3 — Patents Owned

 

None.

 

Part 4 — Patents Licensed

 

None.

 

Schedule 5.26 - 1

--------------------------------------------------------------------------------


 

Part 5 — Copyrights Owned

 

None.

 

Part 6 — Copyrights Licensed

 

None.

 

Part 7 — Other License Agreements

 

None.

 

Schedule 5.26 - 2

--------------------------------------------------------------------------------


 

Schedule 5.26(a)

 

TO INFORMATION CERTIFICATE

 

Owned Real Estate

 

1.              116 E. Randolph Ave, Jonesboro [owned by StarTek USA, Inc.]

2.              407 2nd Street, Laramie, WY 82070 [owned by StarTek USA, Inc.]

3.              244 Dundee Ave, Greeley [owned by StarTek, Inc.]

4.              1250 H Street, Greeley [owned by StarTek, Inc.]

5.              100 Innovation Drive, Kingston, ON K7K7E7 [owned by StarTek
Canada Services Ltd.]

 

Schedule 5.26(a) - 1

--------------------------------------------------------------------------------


 

Schedule 5.26(d)

 

TO INFORMATION CERTIFICATE

 

Motor Vehicles

 

None.

 

Schedule 5.26(d) - 1

--------------------------------------------------------------------------------


 

Schedule 5.29

 

TO INFORMATION CERTIFICATE

 

Locations of Inventory and Equipment

 

Locations of Inventory, Equipment and Other Assets

 

Decatur, IL

1505 West King Street

Decatur, Illinois 62522

 

Denver, CO

44 Cook Street

4th Floor

Denver, CO 80206

 

Enid, OK

116 East Randolph

Enid, OK 73701

 

Grand Junction, CO —GJ1

630 South 7th Street

Grand Junction, CO 81501

 

Grand Junction, CO — GJ2

2830 North Avenue

Grand Junction, CO 81501

 

Greeley, CO — North

1250 H Street

Greeley, CO 80631

 

Greeley, CO — West

244 Dundee Avenue

Greeley, CO 80634

 

Jonesboro, AR

2908 S. Caraway Road

Jonesboro, AR 72401

 

Schedule 5.29 - 1

--------------------------------------------------------------------------------


 

Lynchburg, VA

801 Lakeside Drive

Lynchburg, VA 24501

 

Mansfield, OH

850 West 4th Street

Mansfield, OH 44906

 

Collinsville, VA

2000 Virginia Ave

Collinsville, VA 24078

 

Littleton, CO

9110 Commerce Center Drive

Littleton, CO 80129

 

Schedule 5.29 - 2

--------------------------------------------------------------------------------


 

Schedule 7.15

 

TO INFORMATION CERTIFICATE

 

Consignment, Bill and Hold, Sale or Return, Sale on Approval or Conditional Sale
Arrangements

 

None.

 

Schedule 7-15 - 1

--------------------------------------------------------------------------------


 

Schedule 7.16

 

TO INFORMATION CERTIFICATE

 

Inventory With Bailee, Warehouseman, Processor, etc.

 

None.

 

Schedule 7-16 - 1

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TO CREDIT AND SECURITY AGREEMENT

 

Form of Pledged Interest Addendum

 

PLEDGED INTERESTS ADDENDUM

 

This Pledged Interests Addendum, dated as of [                          ]
[      ], 201[    ] (this “Pledged Interests Addendum”), is delivered pursuant
to Section 6.12(k) of the Credit and Security Agreement referred to below.  The
undersigned hereby agree that this Pledged Interests Addendum may be attached to
that certain Credit and Security Agreement, dated as of February 28, 2012 (as
amended, restated, supplemented, renewed, extended or otherwise modified from
time to time, the “Credit Agreement”), by and among Wells Fargo Bank, National
Association (“Lender”), the undersigned, and the other Loan Parties party
thereto.  Initially capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement or, if not defined
therein, in the Credit Agreement.  The undersigned hereby agree that the
additional interests listed on Schedule I attached hereto shall be and become
part of the Pledged Interests pledged by the undersigned to Lender in the Credit
Agreement, with the same force and effect as if originally named therein. 
Without limiting the generality of the foregoing, the undersigned hereby grant
to Lender a security interest in the Pledged Interests described on Schedule I
attached hereto to secure all now existing or hereafter arising Obligations.

 

This Pledged Interests Addendum is a Loan Document.  Delivery of an executed
counterpart of this Pledged Interests Addendum by facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Pledged Interests Addendum.  If any of the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by facsimile or other electronic method of transmission, such person shall also
deliver an original executed counterpart of this Pledged Interests Addendum but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Pledged Interests Addendum.

 

The undersigned hereby certify that the representations and warranties set forth
in Section 5 of the Credit Agreement of the undersigned are true and correct in
all material respects as to the Pledged Interests listed herein on and as of the
date hereof.

 

THE TERMS AND CONDITIONS OF SECTION 13 OF THE CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE INTO THIS PLEDGED INTERESTS ADDENDUM.

 

[SIGNATURE PAGE FOLLOWS]

 

Exhibit F-1

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

[—NAME OF ENTITY—]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit F-2

 

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
PLEDGED INTERESTS ADDENDUM

 

Pledged Interests

 

Name of Grantor

 

Name of Pledged
Company

 

Number of
Shares/Units

 

Class of
Interests

 

Percentage of
Class Owned

 

Certificate
Nos.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule-I

 

--------------------------------------------------------------------------------


 

Schedule A-1

 

TO CREDIT AND SECURITY AGREEMENT

 

Collection Account

 

[*]

 

Schedule A-1 - 1

--------------------------------------------------------------------------------


 

Schedule A-2

 

TO CREDIT AND SECURITY AGREEMENT

 

Authorized Person

 

1.              CEO

2.              CFO

3.              Controller

4.              Senior Director of SEC Reporting

 

Schedule A-2 - 1

--------------------------------------------------------------------------------


 

Schedule D-1

 

TO CREDIT AND SECURITY AGREEMENT

 

Designated Account

 

[*]

 

Schedule D-1 - 1

--------------------------------------------------------------------------------


 

Schedule P-1

 

TO CREDIT AND SECURITY AGREEMENT

 

Permitted Investments

 

NONE

 

Schedule P-1 - 1

--------------------------------------------------------------------------------


 

Schedule P-2

 

TO CREDIT AND SECURITY AGREEMENT

 

Permitted Liens

 

Liens attributable to the financing statements in favor of the Secured Parties
(excluding Lender and Existing Lender) identified in Exhibit E, Item 14, all of
whom are purchase money equipment lenders or equipment lessors, provided any
applicable conditions set forth in Exhibit C, Item (g) have been met.

 

Schedule P-2 - 1

--------------------------------------------------------------------------------


 

Schedule R-1

 

TO CREDIT AND SECURITY AGREEMENT

 

Real Property Collateral

 

LOT C, EFTC SUBDIVISION, CITY OF GREELEY, COUNTY OF WELD, STATE OF COLORADO,
commonly known as  244 DUNDEE AVENUE, GREELEY, CO  80634.

 

A PART OF TRACT “C” WELD COUNTY BUSINESS PARK P.U.D., A SUBDIVISION WITHIN THE
CITY OF GREELEY, COUNTY OF WELD, STATE OF COLORADO, commonly known as  1250 H.
STREET, GREELEY, CO  80631.

 

LOTS TWENTY (20) THROUGH TWENTY-THREE (23), BOTH INCLUSIVE, BLOCK TWENTY-EIGHT
(28), JONESVILLE ADDITION TO THE CITY OF ENID, OKLAHOMA, ACCORDING TO THE
RECORDED PLAT THEREOF, TOGETHER WITH AN UNPLATTED STRIP ADJACENT TO THE SOUTH
SIDE THEREOF, commonly known as  116 E RANDOLPH AVENUE, ENID, OK  73701.

 

THE SOUTH 22 FEET OF LOT 14 AND ALL OF LOTS 15 AND 16, BLOCK 217, CITY OF
LARAMIE, FORMERLY THE TOWN OF LARAMIE, ALBANY COUNTY, WYOMING, commonly known
as  407 S. 2ND STREET, LARAMIE, WY  82070.

 

Exhibit F-1

--------------------------------------------------------------------------------